Exhibit 10.5

 

EXECUTION VERSION

 

 

 

SIXTH AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

among

STARWOOD PROPERTY MORTGAGE SUB 2, L.L.C.,

a Delaware limited liability company,

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.,

a Delaware limited liability company,

and

SPT CA FUNDINGS 2, LLC,,

a Delaware limited liability company,

as Sellers

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,

as Buyer

Dated as of

April 10, 2019

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

    

Page

 

 

 

 

 

ARTICLE 1

 

 

 

 

 

 

 

APPLICABILITY

 

 

 

 

 

 

Section 1.01

Applicability.

 


1

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

 

Section 2.01

Definitions.

 


1

Section 2.02

Rules of Interpretation.

 


38

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

THE TRANSACTIONS

 

 

 

 

 

 

Section 3.01

Procedures.

 


39

Section 3.02

Transfer of Purchased Assets; Servicing Rights.

 


42

Section 3.03

Maximum Amount.

 


42

Section 3.04

Early Repurchases; Mandatory Repurchases; Partial Prepayments.

 


42

Section 3.05

Repurchase.

 


43

Section 3.06

Payment of Price Differential and Fees.

 


44

Section 3.07

Extension of the Maturity Date.

 


45

Section 3.08

Payment, Transfer and Custody.

 


46

Section 3.09

Repurchase Obligations Absolute.

 


47

Section 3.10

Future Funding Transactions.

 


47

Section 3.11

Additional Purchase Advance Transactions.

 


49

Section 3.12

Increase Option

 


50

 

 

 

 

 

ARTICLE 4

 

 

 

 

 

 

 

MARGIN MAINTENANCE

 

 

 

 

 

 

Section 4.01

Margin Deficit.

 


50

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

APPLICATION OF INCOME

 

 

 

 

 

 

Section 5.01

Waterfall Account; Servicing Agreement Accounts.

 


51

-i-

--------------------------------------------------------------------------------

 



Section 5.02

No Material Default or Event of Default Exists; Maximum Amount Not Exceeded;
Third Extended Maturity Date Has Not Occurred.

 


51

Section 5.03

A Material Default or Event of Default Exists; Maximum Amount Exceeded; Third
Extended Maturity Date Has Occurred.

 


53

Section 5.04

Seller to Remain Liable.

 


53

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

 

 

Section 6.01

Conditions Precedent to Initial Transaction.

 


54

Section 6.02

Conditions Precedent to All Transactions.

 


55

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

 

 

Section 7.01

Seller.

 


56

Section 7.02

Repurchase Documents.

 


57

Section 7.03

Solvency.

 


57

Section 7.04

Taxes.

 


58

Section 7.05

Financial Condition.

 


58

Section 7.06

True and Complete Disclosure.

 


59

Section 7.07

Compliance with Laws.

 


59

Section 7.08

Compliance with ERISA.

 


60

Section 7.09

No Default or Material Adverse Effect.

 


60

Section 7.10

Purchased Assets.

 


60

Section 7.11

Purchased Assets Acquired from Transferors.

 


61

Section 7.12

Transfer and Security Interest.

 


61

Section 7.13

No Broker.

 


61

Section 7.14

Separateness.

 


61

Section 7.15

Interest Rate Protection Agreements.

 


62

Section 7.16

Investment Company Act.

 


62

Section 7.17

Anti-Money Laundering Laws and Anti-Corruption Laws.

 


62

Section 7.18

Sanctions.

 


62

Section 7.19

Beneficial Ownership Certification.

 


62

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

COVENANTS OF SELLER

 

 

 

 

 

 

Section 8.01

Existence; Governing Documents; Conduct of Business.

 


62

Section 8.02

Compliance with Laws, Contractual Obligations and Repurchase Documents.

 


63

Section 8.03

Structural Changes.

 


63

Section 8.04

Protection of Buyer’s Interest in Purchased Assets.

 


63

-ii-

--------------------------------------------------------------------------------

 



Section 8.05

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens.

 


64

Section 8.06

Maintenance of Records.

 


65

Section 8.07

Financial Covenants.

 


65

Section 8.08

Delivery of Income.

 


65

Section 8.09

Delivery of Financial Statements and Other Information.

 


66

Section 8.10

Delivery of Notices.

 


67

Section 8.11

Hedging.

 


68

Section 8.12

Escrow Imbalance.

 


68

Section 8.13

Guarantee Agreement.

 


68

Section 8.14

Pledge and Security Agreement.

 


68

Section 8.15

Taxes.

 


68

Section 8.16

Management Internalization.

 


69

Section 8.17

REIT Status.

 


69

Section 8.18

Post-Closing Obligations.

 


69

Section 8.19

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 


69

Section 8.20

Compliance with Sanctions.

 


70

Section 8.21

Beneficial Ownership.

 


70

 

 

 

 

 

ARTICLE 9

 

 

 

 

 

 

 

SINGLE‑PURPOSE ENTITY

 

 

 

 

 

 

Section 9.01

Covenants Applicable to Seller.

 


70

Section 9.02

Additional Covenants Applicable to Seller.

 


72

 

 

 

 

 

ARTICLE 10

 

 

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

Section 10.01

Events of Default.

 


72

Section 10.02

Remedies of Buyer as Owner of the Purchased Assets.

 


75

 

 

 

 

 

ARTICLE 11

 

 

 

 

 

 

 

SECURITY INTEREST

 

 

 

 

 

 

Section 11.01

Grant.

 


77

Section 11.02

Effect of Grant.

 


77

Section 11.03

Seller to Remain Liable.

 


78

Section 11.04

Waiver of Certain Laws.

 


78

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 



 

ARTICLE 12

 

 

 

 

 

 

 

INCREASED COSTS; CAPITAL ADEQUACY

 

 

 

 

 

 

Section 12.01

Market Disruption.

 


78

Section 12.02

Illegality.

 


78

Section 12.03

Breakfunding.

 


79

Section 12.04

Increased Costs.

 


79

Section 12.05

Capital Adequacy.

 


79

Section 12.06

Taxes.

 


79

Section 12.07

Payment and Survival of Obligations.

 


82

 

 

 

 

 

ARTICLE 13

 

 

 

 

 

 

 

INDEMNITY AND EXPENSES

 

 

 

 

 

 

Section 13.01

Indemnity.

 


82

Section 13.02

Expenses.

 


85

 

 

 

 

 

ARTICLE 14

 

 

 

 

 

 

 

INTENT

 

 

 

 

 

 

Section 14.01

Safe Harbor Treatment.

 


85

Section 14.02

Liquidation.

 


85

Section 14.03

Qualified Financial Contract.

 


86

Section 14.04

Netting Contract.

 


86

Section 14.05

Master Netting Agreement.

 


86

 

 

 

 

 

ARTICLE 15

 

 

 

 

 

 

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

 

 

 

 

 

 

ARTICLE 16

 

 

 

 

 

 

 

NO RELIANCE

 

 

 

 

 

 

 

ARTICLE 17

 

 

 

 

 

 

 

SERVICING

 

 

 

 

 

 

Section 17.01

Servicing Rights.

 


87

Section 17.02

Accounts Related to Purchased Assets.

 


88

Section 17.03

Servicing Reports.

 


88

Section 17.04

Servicing Agreement Accounts.

 


88

 

 

 

 

-iv-

--------------------------------------------------------------------------------

 



 

ARTICLE 18

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 18.01

Governing Law.

 


88

Section 18.02

Submission to Jurisdiction; Service of Process.

 


88

Section 18.03

IMPORTANT WAIVERS.

 


89

Section 18.04

Integration; Severability.  

 


90

Section 18.05

Single Agreement.

 


90

Section 18.06

Use of Employee Plan Assets.

 


91

Section 18.07

Survival and Benefit of Seller’s Agreements.

 


91

Section 18.08

Assignments and Participations.

 


91

Section 18.09

Ownership and Hypothecation of Purchased Assets.

 


93

Section 18.10

Confidentiality.

 


93

Section 18.11

No Implied Waivers; Amendments.

 


94

Section 18.12

Notices and Other Communications.

 


94

Section 18.13

Counterparts; Electronic Transmission.

 


94

Section 18.14

No Personal Liability.

 


94

Section 18.15

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances.

 


95

Section 18.16

Default Rate.

 


96

Section 18.17

Set-off.

 


96

Section 18.18

Seller’s Waiver of Set‑off.

 


97

Section 18.19

Power of Attorney.

 


97

Section 18.20

Periodic Due Diligence Review.

 


98

Section 18.21

Time of the Essence.

 


98

Section 18.22

PATRIOT Act Notice.

 


98

Section 18.23

Successors and Assigns; No Third Party Beneficiaries.

 


98

Section 18.24

Joint and Several Repurchase Obligations.

 


98

Section 18.25

Effect of Amendment and Restatement.

 


101

Section 18.26

PATRIOT Act Notice.

 


101

Section 18.27

Successors and Assigns.

 


102

Section 18.28

Acknowledgement of Anti Predatory Lending Policies.

 


102

Section 18.29

No Novation, Effect of Agreement.

 


102

 

 

 



-v-

--------------------------------------------------------------------------------

 



THIS SIXTH AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT, dated
as of April 10, 2019 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, this “Agreement”), is made by and among
STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C. (“Seller 2”), a Delaware limited
liability company, STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware
limited liability company (“Seller 2‑A”), and SPT CA FUNDINGS 2, LLC, a Delaware
limited liability company (“SPT Seller”, and together with Seller 2, Seller 2-A
and any other Person added hereto by joinder, individually and collectively as
the context may require, “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association (“Buyer”).

WHEREAS, Seller 2, Seller 2-A, SPT Seller and Buyer entered into that certain
Fifth Amended and Restated Master Repurchase and Securities Contract, dated as
of September 16, 2016 (the “Fifth Amended and Restated Master Repurchase
Agreement”).

WHEREAS, Seller 2, Seller 2-A, SPT Seller and Buyer desire to amend and restate
the Fifth Amended and Restated Master Repurchase Agreement upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, Seller 2, Seller 2-A, SPT Seller and Buyer (each a “Party”)
hereby agree that the Fifth Amended and Restated Master Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

ARTICLE 1

APPLICABILITY

Section 1.01    Applicability.  Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in, and interests related to, such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer such Assets to Seller
for subsequent repurchase on the related Repurchase Date, which date shall not
be later than the Maturity Date applicable to such Purchased Asset, against the
transfer of funds by Seller representing the Repurchase Price for such Assets.

ARTICLE 2

DEFINITIONS AND INTERPRETATION

Section 2.01    Definitions.

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

 



 

--------------------------------------------------------------------------------

 



“Account Control Agreement”:  A deposit account control agreement in favor of
Buyer with respect to any bank account related to a Purchased Asset,
substantially in the form attached as Exhibit G-1 hereto.

“Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, with respect to Seller, Guarantor, Manager and the
Intermediate Starwood Entities, such actual knowledge shall include the
knowledge of all such Persons collectively and each of their respective
employees, officers, directors and agents (and with respect to agents, solely to
those agents who worked on the acquisition of the Assets or this Transaction) of
any of them.

“Additional Purchase Advance”:  Defined in Section 3.11(a).

“Additional Purchase Advance Available Amount”: With respect to any proposed
Additional Purchase Advance Transaction with respect to any Purchased Asset, the
excess, if any, of (a) the Maximum Advance Purchase Price for such Purchased
Asset as of the date of such proposed Additional Purchase Advance Transaction
minus (b) the outstanding Purchase Price of such Purchased Asset as of such
date.

“Additional Purchase Advance Transaction”:  Defined in Section 3.11(a).

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with a Seller
Party.

“Agreement”:  The meaning set forth in the initial paragraph hereof.

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

“Anti-Corruption Law”:  The U.S. Foreign Corrupt Practices Act of 1977, the UK
Bribery Act, the Canadian Corruption of Foreign Public Officials Act or any
other law applicable to Seller or any of its Affiliates that prohibits the
bribery of foreign officials to gain a business advantage.

“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller, Guarantor or any Affiliates of Seller or Guarantor
are located or doing business that relate to money laundering, any predicate
crime to money laundering or any financial record keeping and reporting
requirements related thereto.

“Applicable Percentage”:  For each Purchased Asset as of any date, the
applicable percentage determined by Buyer for such Purchased Asset on the
related Purchase Date and set forth in the Confirmation for such Purchased
Asset, which shall be no higher than the Maximum Applicable Percentage.





-2-

--------------------------------------------------------------------------------

 



 

“Appraisal”:  An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

“Approved Representation Exception”:  Any Representation Exception furnished by
Seller to Buyer and approved in writing by Buyer prior to the related Purchase
Date including any Representation Exception attached to the Confirmation for any
Purchased Asset.

“Asset”:  Any Whole Loan, Senior Interest or Subordinate Interest, the Mortgaged
Property for which is included in the categories for Types of Mortgaged
Property.

“Assignment and Acceptance”:  Defined in Section 18.08(c).

“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or Sidley Austin LLP, or (ii) any other entity
approved by Buyer, which may be a title company, escrow company or attorney in
accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset.

“Bailee Agreement”:  As defined in the Custodial Agreement.

“Bankruptcy Code”:  Title 11 of the United States Code.

“Beneficial Ownership Certification”: A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by Buyer.

“Beneficial Ownership Regulation”:  Means 31 C.F.R. § 1010.230.

“Blank Assignment Documents”:  Defined in Section 6.02(j).

“Book Value”:  For each Purchased Asset, as of any date, an amount, as certified
by Seller in the related Transaction Request and Confirmation, equal to the
lesser of (a) the outstanding principal amount or par value thereof as of such
date (after giving effect to any additional advances to the Underlying Obligor
made by Seller pursuant to the Purchased Asset Documents on or prior to such
date), and (b) the price that Seller initially paid or advanced in respect
thereof plus any additional amounts advanced by Seller that were funded in
connection with Seller’s future funding obligations under the related Purchased
Asset Documents minus Principal Payments received by Seller and as further
reduced by losses realized and write‑downs taken by Seller, together with all
other reductions in the unpaid balance due in connection with the related Whole
Loan (including, with respect to any Senior Interest that is a participation,
any reduction in the principal balance of the related Whole Loan that is
allocable to such Senior Interest pursuant to the Senior Interest Documents).

“Bridge Pricing Margin”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.





-3-

--------------------------------------------------------------------------------

 



 

“Bridge Purchased Assets”:  All Purchased Assets, other than CMBS Purchased
Assets and Legacy Purchased Assets, that as of the Purchase Date therefor,
consist of eligible Whole Loans, eligible Senior Interests, eligible Junior
Interests, eligible Mezzanine Loans or eligible Mezzanine Participation
Interests that are, in each case, directly or indirectly secured by Liens on
underlying Mortgaged Properties that, as of the Purchase Date therefor, satisfy
the LTV Test applicable to Bridge Purchased Assets of the applicable Type.

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market.

“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, together with its successors
and permitted assigns.

“Buyer’s Margin Percentage”:  For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing (a) one (1) by (b)
the Applicable Percentage used to calculate the Purchase Price on the related
Purchase Date.

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

“Cash Liquidity”:  With respect to Guarantor on any date, the amount of cash and
cash equivalents (other than restricted cash) held by Guarantor and its direct
or indirect Subsidiaries as of such date.

“Change of Control”:  The occurrence of any of the following events: (a) prior
to an internalization of management by Guarantor, if Manager or its Affiliate is
no longer the manager of Guarantor; (b) after such time as Guarantor is
internally managed, any “person” or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all classes of Capital Stock of Guarantor entitled to vote
generally in the election of directors, of





-4-

--------------------------------------------------------------------------------

 



 

20% or more; (c) prior to an internalization of management by Guarantor, any
change in Control of Manager and/or Starwood Capital Group Global, L.P. from the
Person or Persons who are directly or indirectly Controlling such entities on
the date hereof; or (d) each of either Guarantor or the Intermediate Starwood
Entities shall cease to own and control, of record and beneficially, directly or
indirectly 100% of the outstanding Capital Stock of Seller.  Notwithstanding the
foregoing, Buyer shall not be deemed to approve or to have approved any
internalization of management by Guarantor as a result of this definition or any
other provision herein, other than to the extent actually approved pursuant to
Section 8.16 or Section 10.01(g).

“Class”:  With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest, Junior Interest, Mezzanine Loan or
Mezzanine Participation Interest.

“Closing Certificate”:  A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.

“Closing Date”:  April 10, 2019.

“CMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of commercial real estate loans.

“CMBS Pricing Margin”:  Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

“CMBS Pricing Margin Table”:  Shall mean the table set forth under “CMBS Pricing
Margin” on Schedule 2 to the Fee and Pricing Letter.

“CMBS Purchased Asset Maturity Date”:  For all CMBS Purchased Assets, the
earliest of (a) April 10, 2020, or, if such date is extended pursuant to
Section 3.07(b), April 10, 2021, (b) any Accelerated Repurchase Date, and
(c) such earlier date upon which the Maturity Date occurs in accordance with the
Repurchase Documents or Requirements of Law.

“CMBS Purchased Assets”:  Each Purchased Asset which is either a Whole Loan or a
Senior Interest that accrues interest at a fixed rate and which is designated by
Buyer and Seller as a CMBS Purchased Asset on the related Confirmation and that
are, in each case, directly or indirectly secured by Liens on underlying
Mortgaged Properties that, as of the Purchase Date therefor, (a) satisfy the LTV
Test applicable to CMBS Purchased Assets and (b) generate a Debt Yield that is
equal to or greater than the Debt Yield Purchase Threshold applicable to CMBS
Purchased Assets.

“Code”:  The Internal Revenue Code of 1986, as amended.

“Collection Account”: Any collection, escrow, reserve, collateral or lock-box
accounts pledged to Seller with respect to any Purchased Asset.

“Competitor”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.





-5-

--------------------------------------------------------------------------------

 



 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller.

“Confirmation”:  For any Purchased Asset, a purchase confirmation in the form of
Exhibit B, duly completed, executed and delivered by Seller and Buyer in
accordance with Section 3.01, as same may be updated, amended, modified and/or
restated from time to time in connection with any Additional Purchase Advance
Transaction or Future Funding Transaction with respect to such Purchased Asset
or otherwise.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Liabilities”:  With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off-balance sheet arrangements” (as defined in the Off-Balance Sheet Rules
defined below in this definition), and (b) obligations, including Guarantee
Obligations, whether or not required to be disclosed in the footnotes to such
Person’s financial statements, guaranteeing in whole or in part any Non-Recourse
Indebtedness, lease, dividend or other obligation, excluding, however,
(i) contractual indemnities (including any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), and
(ii) guarantees of non-monetary obligations that have not yet been called on or
quantified, of such Person or any other Person.  The amount of any Contingent
Liabilities described in the preceding clause (b) shall be deemed to be (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements of such Person.  “Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements and Aggregate Contractual Obligations, Securities Act Release
Nos. 33-8182; 34-47264; FR-67 International Series Release No. 1266 File No.
S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229
and 249).

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether





-6-

--------------------------------------------------------------------------------

 



 

through the ability to exercise voting power, by contract or otherwise. 
“Controlling,” “Controlled” and “under common Control” have correlative
meanings.

“Controlled Account Agreement”:  The Second Amended and Restated Controlled
Account Agreements with respect to the Waterfall Account and the Servicing
Agreement Account, respectively, each dated as of January 27, 2014, each among
Seller, Buyer and Deposit Account Bank, and as each may subsequently be amended,
modified and/or restated from time to time.

“Convertible Debt Securities”: Means the Existing Convertible Debt Securities
and any other debt securities of Guarantor, the terms of which provide for
conversion into Capital Stock, cash by reference to such Capital Stock, or a
combination thereof.

“Core Plus Purchased Asset”:  Each Legacy Purchased Asset designated as a Core
Plus Purchased Asset on Schedule 3 of the Fee and Pricing Letter.

“Core Purchased Asset”:  Each Legacy Purchased Asset designated as a Core
Purchased Asset on Schedule 3 of the Fee and Pricing Letter.

“Credit Event”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Current Mark‑to‑Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date (after giving effect to
any additional advances to the Underlying Obligor made by Seller pursuant to the
Purchased Asset Documents on or prior to such date) as determined by Buyer by
(a) reference to Buyer’s assessment of the market value of the Mortgaged
Property, and (b) taking into account such other criteria (other than current
interest rates and spreads) as and to the extent that Buyer deems appropriate,
including, as appropriate, market conditions, credit quality, liquidity of
position, subordination and delinquency status and aging which market value, in
each case, may be determined to be zero.  The Current Mark-to-Market Value of
each Purchased Asset as of the related Purchase Date will be set forth in the
Confirmation executed in connection with the related Transaction, and the
Current Mark-to-Market Value of any Purchased Asset other than any CMBS
Purchased Asset will not be adjusted by Buyer after the related Purchase Date
unless a Credit Event shall occur with respect to the related Purchased Asset,
provided that (a) the Current Mark‑to‑Market Value of (i) any CMBS Purchased
Asset and (ii) any Hedge Required Asset may be, in each case, adjusted by Buyer
at any time due to changes in interest rates and spreads (unless with respect to
Hedge Required Assets only, Seller has complied with the requirements set forth
in Section 8.11), and (b) there shall be no restrictions on Buyer’s ability to
recalculate, solely for internal purposes, the Current Mark-to-Market Value of
any Purchased Asset at any time.

“Custodial Agreement”:  The Amended and Restated Custodial Agreement, dated as
of February 28, 2011, among Buyer, Seller and Custodian, as such agreement has
been or may hereafter be amended, modified and/or restated from time to time.

“Custodian”:  Wells Fargo Bank, National Association, solely in its capacity as
Custodian or any successor permitted by the Custodial Agreement.





-7-

--------------------------------------------------------------------------------

 



 

“Debt Yield”:  With respect to any Purchased Asset(s) and for any relevant
calendar quarter, the percentage equivalent of the quotient obtained by dividing
(i) the product of (A)  the underwritten net cash flow or net operating income
for such period from the related Mortgaged Property or Mortgaged Properties
securing the Purchased Asset(s), as determined by Buyer in its sole and absolute
discretion, multiplied by (B) a fraction, (1) the numerator of which shall be
360, and (2) the denominator of which shall be the number of days in the
relevant Test Period, by (ii) the then-current Purchase Price of such Purchased
Asset(s) on the last day of such calendar quarter.

“Debt Yield Purchase Threshold”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Debt Yield Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Default Rate”:   As of any date, the Pricing Rate in effect on such date plus
400 basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.

“Defaulted Asset”:  Any Asset, Purchased Asset (or, if the Purchased Asset is a
Senior Interest or a Subordinate Interest, the related Whole Loan or the related
Mezzanine Loan), as applicable, (a) that is thirty (30) or more days (or, in the
case of payments due at maturity, one (1) day) delinquent in the payment of
principal, interest, fees, distributions or any other amounts payable under the
related Purchased Asset Documents, (b) for which there is a non–monetary default
under the related Purchased Asset Documents, beyond any applicable notice or
cure period, (c) as to whose Underlying Obligor (and, in the case of a Mezzanine
Loan or Mezzanine Participation Interest, the Underlying Obligor with respect to
the related Whole Loan), an Insolvency Event has occurred, or (d) for which
Seller or Servicer has received notice of the foreclosure or proposed
foreclosure of any Lien on the related Mortgaged Property; provided that with
respect to any Junior Interest, Senior Interest or Mezzanine Participation
Interest, in addition to the foregoing such Junior Interest, Senior Interest or
Mezzanine Participation Interest will also be considered a Defaulted Asset to
the extent that the underlying Whole Loan or underlying Mezzanine Loan would be
considered a Defaulted Asset as described in this definition.

“Delaware LLC Act”:  Chapter 18 of the Delaware Limited Liability Company Act,
6 Del. C. §§ 18‑101 et seq., as amended.

“Deposit Account Bank”:  Wells Fargo Bank, National Association, or any other
bank requested by Seller and approved by Buyer.

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option,





-8-

--------------------------------------------------------------------------------

 



 

forward foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot contract, or any other similar transaction or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, including any obligations or liabilities thereunder.

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based on one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

“Dividing LLC”:  A Delaware limited liability company that is effecting a
Division pursuant to and in accordance with Section 18‑217 of the Delaware LLC
Act.

“Division”:  The division of a Dividing LLC into two or more domestic limited
liability companies pursuant to and in accordance with Section 18‑217 of the
Delaware LLC Act.

“Division LLC”:  A surviving company, if any, and each resulting company, in
each case that is the result of a Division.

“Dollars” and “$”:  Lawful money of the United States of America.

“Early Repurchase Date”:  Defined in Section 3.04.

“EBITDA”:  With respect to any Person and for any Test Period, an amount equal
to the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or
loss)):  (i) depreciation and amortization expense, (ii) Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non‑recurring gains and
losses, plus (b) such Person’s proportionate share of Net Income of the joint
venture investments and unconsolidated Affiliates of such Person, all with
respect to such Test Period, plus (c) amounts deducted in accordance with GAAP
in respect of other non-cash expenses in determining such Net Income for such
Person.

“Eligible Asset”:  An Asset:

(a)        with respect to which no Representation Breach exists;

(b)        that is not a Defaulted Asset;

(c)        with respect to which there are no future funding obligations on the
part of Seller, Buyer or any other Person (except to the extent such Asset has
been approved as a Future Funding Asset by Buyer pursuant to Section 3.10);





-9-

--------------------------------------------------------------------------------

 



 

(d)        whose Mortgaged Property is located in the United States, whose
Underlying Obligors (and, in the case of a Mezzanine Loan or Mezzanine
Participation Interest, the Underlying Obligors with respect to the related
Whole Loan) are domiciled in the United States, and all obligations thereunder
and under the underlying Purchased Asset Documents are denominated and payable
in Dollars;

(e)        with respect to such Asset, none of the Underlying Obligors (and any
of their respective Affiliates) related to such Asset including, in the case of
a Mezzanine Loan or Mezzanine Participation Interest, the Underlying Obligors
with respect to the related Whole Loan, are Sanctioned Targets; and

(f)        that is secured by a perfected, first priority security interest in a
commercial or multi-family property (or, in the case of a Mezzanine Loan or a
Mezzanine Participation Interest, secured by first priority pledges of all of
the Equity Interests of Persons that directly or indirectly own a commercial or
multi-family property) for which the related Mortgaged Property is not for sale
or under construction, conversion or rehabilitation; provided, that
notwithstanding the failure of an Asset or Purchased Asset to conform to the
requirements of this definition, Buyer may, subject to such terms, conditions
and requirements and Applicable Percentage adjustments as Buyer may require,
designate in writing any such non-conforming Asset or Purchased Asset as an
Eligible Asset, which designation (1) may include a temporary or permanent asset
specific waiver of one or more Eligible Asset requirements, and (2) shall not be
deemed a waiver of the requirement that all other Assets and Purchased Assets
must be Eligible Assets (including any Assets that are similar or identical to
the Asset or Purchased Asset subject to the waiver).

“Eligible Assignee”:  Any of the following Persons designated by Buyer:  (a) a
bank, financial institution, pension fund, insurance company or similar Person,
an Affiliate of any of the foregoing, and an Affiliate of Buyer, and (b) any
other Person to which Seller has consented; provided, that such consent of
Seller shall not be unreasonably withheld, delayed or conditioned, and shall not
be required at any time when an Event of Default exists; and, provided further
that, so long as no Event of Default has occurred and is continuing, a
Competitor shall not be an Eligible Assignee  under clause (a) of this
definition.

“Eligible Institution”:  A depository institution or trust company insured by
the Federal Deposit Insurance Corporation, the short term unsecured debt
obligations or commercial paper of which are rated at least “A-1+” by S&P, “P-1”
by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less (or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s).

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,





-10-

--------------------------------------------------------------------------------

 



 

the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right‑to‑Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but unissued on any date.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.  Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of Seller’s, Pledgor’s or Guarantor’s controlled group or under common
control with Seller, Pledgor or Guarantor, within the meaning of Section 414 of
the Code.

“Event of Default”:  Defined in Section 10.01.

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to
Buyer or required to be withheld or deducted from a payment to Buyer:  (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to Buyer’s
assignor immediately before Buyer became a party hereto or to Buyer immediately
before it changed the office from which it books the Transactions, (c) Taxes
attributable to Buyer’s failure to comply with Section 12.06(e) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Convertible Debt Securities”: Means debt securities of Guarantor
existing as of April 19, 2013 and issued pursuant to the First Supplemental
Indenture.

“Exit Fee”:  Defined in the Fee and Pricing Letter (as amended hereby), which
definition is incorporated herein by reference.

“Extended Term Maturity Date”:  Defined in Section 3.07(d).





-11-

--------------------------------------------------------------------------------

 



 

“Extended Term Purchased Assets”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Extension Conditions”:  Defined in Section 3.07(a).

“Extension Fee”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Extension Option”:  Defined in Section 3.07(a).

“Extension Terms”:  Defined in Section 3.07(a).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws or agreement
implementing an intergovernmental approach thereto.

“FDIA”:  Defined in Section 14.03.

“FDICIA”:  Defined in Section 14.04.

“Fee and Pricing Letter”:  The Sixth Amended and Restated Fee and Pricing
Letter, dated as of the Closing Date, between and among Buyer and Sellers, as
such letter may subsequently be amended, modified and/or restated or replaced
from time to time.

“Fifth Amendment and Restatement Date”:  September 16, 2016.

“Fifth Amended and Restated Master Repurchase Agreement”:  The meaning specified
in the recitals to this Agreement.

“First Extended Maturity Date”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“First Extension Term”:  Defined in Section 3.07(a).

“First Supplemental Indenture”:  Means that certain First Supplemental
Indenture, dated as of February 15, 2013, to the Senior Debt Indenture, dated as
of February 15, 2013, by and among Guarantor, as issuer, and The Bank of New
York Mellon, as trustee.

“Fitch”:  Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.

“Fixed Charge Coverage Ratio”:  With respect to any Person and for any Test
Period at any time, the EBITDA for such period, divided by the Fixed Charges for
the same period.

“Fixed Charges”:  With respect to any Person and for any Test Period at any
time, the amount of interest paid in cash with respect to Indebtedness as shown
on such Person’s





-12-

--------------------------------------------------------------------------------

 



 

consolidated statement of cash flow in accordance with GAAP as offset by the
amount of receipts pursuant to net receive interest rate swap agreements of such
Person and its consolidated Subsidiaries during the applicable period.

“Flex Purchased Asset”:  Each Legacy Purchased Asset designated as a Flex
Purchased Asset on Schedule 3 of the Fee and Pricing Letter.

“Foreign Buyer”:  A Buyer that is not a U.S. Person.

“Funding Period”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Future Funding Amount”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the product of (a) the amount that Seller is funding or has
funded to the Underlying Obligor as a post-closing advance on or prior to the
related Future Funding Date as required by the Underlying Loan Documents
relating to such Purchased Asset (other than any such post-closing advance which
was the subject of a prior Future Funding Transaction funded by Buyer prior to
such Future Funding Date) and (b) the Applicable Percentage for such Purchased
Asset, provided, in no event shall the aggregate amount so requested by Seller
exceed the maximum amount of future funding set forth on the related
Confirmation for such Purchased Asset.

“Future Funding Asset”:  Any Purchased Asset which has been approved by Buyer as
a Future Funding Asset as set forth in the Confirmation for such Purchased
Asset.

“Future Funding Confirmation”:  Defined in Section 3.10(a).

“Future Funding Date”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Buyer funds a Future Funding Amount with respect to such Purchased
Asset pursuant to Section 3.10.

“Future Funding Request Package”:  With respect to any Future Funding
Transaction, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery:  (a) the related request for advance, executed
by the related Underlying Obligor; (b) any officer’s certificate or affidavit
executed by the related Underlying Obligor and delivered to Seller pursuant to
the Purchased Asset Documents; (c) any title policy endorsement or updated title
search required to be delivered as a condition to such advance pursuant to the
Purchased Asset Documents; (d) copies of any new tenant leases or lease
amendments entered into by the related Underlying Obligor as a condition to such
advance pursuant to the Purchased Asset Documents; (e) any updated financial
statements, operating statements and/or rent rolls with respect to the related
Underlying Obligor; and (f) copies of any additional documentation required to
be delivered by the Underlying Obligor in connection with the related Purchased
Asset Documents, or as otherwise reasonably requested by Buyer, in each case, to
the extent in Seller’s or any Affiliate of Seller’s possession.





-13-

--------------------------------------------------------------------------------

 



 

“Future Funding Transaction”:  Any Transaction approved by Buyer pursuant to
Section 3.10.

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by‑laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

“Governmental Authority”:  Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi‑judicial,
quasi‑legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading,
(g) accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic, and (h) supra‑national body such as the European
Union or the European Central Bank.

“Ground Lease”:  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

“Guarantee Agreement”:  The Fifth Amended and Restated Guarantee Agreement,
dated as of the date hereof, made by Guarantor in favor of Buyer, as such
agreement has been or may hereafter be amended, modified and/or restated from
time to time.

“Guarantee Default”:  Defined in Section 8.13.

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any





-14-

--------------------------------------------------------------------------------

 



 

other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation, or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided,  however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); and provided,
 further, that in the absence of any such stated amount or stated liability, the
amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.

“Guarantor”:  Starwood Property Trust, Inc., a Maryland corporation.

“Hedge Counterparty”:  Either (a) an Affiliated Hedge Counterparty, or (b) any
other counterparty approved by Buyer to any Interest Rate Protection Agreement
with a Seller Party that satisfies the requirements of Section 8.11.

“Hedge Required Asset”:  (a) A Purchased Asset other than a CMBS Purchased Asset
that has a fixed rate of interest or (b) any Purchased Asset that has a floating
rate of interest based on a rate other than the one-month London Interbank
Offered Rate and, in each case, is designated as a Hedge Required Asset by Buyer
on or prior to the Purchase Date for such Purchased Asset.

“Hotel Assets”:  All Purchased Assets that are directly or indirectly secured by
hotels.

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset) without
duplication:  (a) all Principal Payments, (b) all Interest Payments, (c) all
other income, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,
including Principal Payments, Interest Payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds, and (d) all payments received from Hedge
Counterparties pursuant to Interest Rate





-15-

--------------------------------------------------------------------------------

 



 

Protection Agreements related to such Purchased Asset; provided, that any
amounts that under the applicable Purchased Asset Documents are required to be
deposited into and held in escrow or reserve to be used for a specific purpose,
such as taxes and insurance, shall not be included in the term “Income” unless
and until (i) an event of default exists under such Purchased Asset Documents,
(ii) the holder of the related Purchased Asset has exercised or is entitled to
exercise rights and remedies with respect to such amounts, (iii) such amounts
are no longer required to be held for such purpose under such Purchased Asset
Documents, or (iv) such amounts may be applied to all or a portion of the
outstanding indebtedness under such Purchased Asset Documents, and provided,
 further, that “Income” from Junior Interests, Senior Interests and Mezzanine
Participation Interests shall include, without limitation, Seller’s share of all
amounts payable in respect of each such Junior Interest, Senior Interest and
Mezzanine Participation Interest and the underlying Whole Loan or the underlying
Mezzanine Loan pursuant to the Junior Interest Documents, Senior Interest
Documents and Mezzanine Participation Documents.

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date:  (a) obligations in respect of
money borrowed (including principal, interest, assumption fees, prepayment fees,
yield maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off-Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligations of others) in respect of any keep well
arrangements, credit enhancements, or any obligation senior to any Purchased
Asset, unfunded interest reserve amount under any Purchased Asset or any other
obligation of such Person with respect to such Purchased Asset that is senior to
such Purchased Asset, purchase obligation, repurchase obligation, sale/buy-back
agreement, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock)), (h) net obligations under any Derivatives Contract
not entered into as a hedge against existing indebtedness, in an amount equal to
the Derivatives Termination Value thereof, (i) all Non-Recourse Indebtedness,
recourse indebtedness and all indebtedness of other Persons that such Person has
guaranteed or is otherwise recourse to such Person, (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than,
except with respect to any Purchased Asset, any Permitted Liens) on property or
assets owned by such Person, even though





-16-

--------------------------------------------------------------------------------

 



 

such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, that if such Person has not
assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.

“Indemnified Amounts”:  Defined in Section 13.01(a).

“Indemnified Person” and “Indemnified Persons”:  Defined in Section 13.01(a).

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Independent Appraiser”:  A professional real estate appraiser that (i) is
approved by Buyer in its sole discretion; (ii) was not selected or identified by
the Underlying Obligor and is not affiliated with the lender under the mortgage
or the Underlying Obligor; (iii) if engaged by Seller or any of its Affiliates,
Seller or such Affiliate, as applicable, is a “financial services institution”
within the meaning of the Interagency Guidelines on Evaluations and Appraisals,
(iv) is a member in good standing of the American Appraisal Institute; and
(v) is certified or licensed in the state where the subject Mortgaged Property
is located.

“Independent Director” or “Independent Manager”:  An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, independent members, another
nationally recognized company reasonably approved by Buyer, in each case that is
not an Affiliate of Seller and that provides professional independent directors,
independent managers and/or other corporate services in the ordinary course of
its business, and which individual is duly appointed as a member of the board of
directors or board of managers of such corporation or limited liability company
and is not, has never been, and will not while serving as Independent Director
or Independent Manager be, any of the following:

(a)        a member, partner, equity holder, manager, director, officer or
employee of Seller, any Pledgor, any of their respective equity holders or
Affiliates (other than (i) as an Independent Director or Independent Manager or
“special member” of Seller or Pledgor and (ii) as an Independent Director or
Independent Manager or “special member” of an Affiliate of Seller or Pledgor or
any of their respective single-purpose entity equity holder that is not in the
direct chain of ownership of Seller or Pledgor and that is required





-17-

--------------------------------------------------------------------------------

 



 

by a creditor to be a single purpose bankruptcy remote entity, provided,
 however, that such Independent Director or Independent Manager is employed by a
company that routinely provides professional Independent Directors or
Independent Managers);

(b)        a creditor, supplier or service provider (including provider of
professional services) to Seller or any of their respective equity holders or
Affiliates (other than through a nationally‑recognized company that routinely
provides professional independent directors, independent managers and/or other
corporate services to Seller, any single‑purpose entity equity holder, or any of
their respective equity holders or Affiliates in the ordinary course of
business);

(c)        a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d)        a Person who controls (whether directly, indirectly or otherwise) any
of the individuals described in the preceding clauses (a), (b) or (c).

An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a Special Purpose Entity affiliated with Seller or Pledgor shall not be
disqualified from serving as an Independent Director or Independent Manager of
Seller or Pledgor if the fees that such individual earns from serving as
Independent Director or Independent Manager of Affiliates of Seller in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Initial Maturity Date”:  April 10, 2021.

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.





-18-

--------------------------------------------------------------------------------

 



 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Interest Expense”:  With respect to any Person and for any period, the amount
of total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.

“Interest Payments”:  With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies in form
and substance reasonably acceptable to Buyer, in each case with a Hedge
Counterparty and that is acceptable to Buyer.  It is acknowledged and agreed
that Interest Rate Protection Agreements relating to Purchased Assets may cover
Other Hedged Assets.  For the avoidance of doubt, any Interest Rate Protection
Agreement with respect to a Purchased Asset shall be included in the definitions
of “Purchased Asset” and “Repurchase Document” but any payments or proceeds of
an Interest Rate Protection Agreement that relates to Other Hedged Assets shall
not be included in the definitions of “Purchased Asset” and “Repurchase
Document”.

“Intermediate Starwood Entities”:  Individually or collectively, Pledgor, SPT
Real Estate Sub I, LLC, a Delaware limited liability company, SPT LNR Property,
LLC, a Delaware limited liability company and SPT LNR Property TRS, LLC, a
Delaware limited liability company.

“Internal Control Event”:  Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager, any Intermediate Starwood Entity or Guarantor over
financial reporting, in each case as described in the Securities Laws.

“Investment”:  With respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, guaranty
or credit enhancement of Indebtedness of, or purchase or other acquisition of
any Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in





-19-

--------------------------------------------------------------------------------

 



 

any other Person shall constitute an Investment.  Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
this Agreement, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

“Investor”:  Any Person that is (i) admitted to Seller as a member in accordance
with its applicable operating agreement or limited liability company agreement,
or (ii) owns any Equity Interests in Guarantor.

“Irrevocable Redirection Notice”:  A notice in form reasonably acceptable to
Buyer, sent by Seller in respect of each Purchased Asset (or by Seller’s
Affiliate or a Transferor in connection with the origination of any such
Purchased Asset) or by Servicer on Seller’s behalf directing the remittance of
Income with respect to a Purchased Asset to one of the Servicing Agreement
Accounts (or other applicable account under the related Purchased Asset
Documents) and/or the Waterfall Account, as applicable, and, to the extent
required by either Buyer or Seller, executed by the applicable Underlying
Obligor, Servicer or other Person with respect to such Purchased Asset.

“IRS”:  The United States Internal Revenue Service.

“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan, or (b) a “B-note” in an “A/B structure” (or a more
subordinate note in an “A/B/C”,  “A/B/C/D” or similar structure) in a performing
commercial real estate loan, each as determined by Buyer; provided,  however,
that notwithstanding anything to the contrary contained herein, any junior
participation interest or “B-note” (or more subordinate note) as to which each
of the related senior participation interests or senior notes, as applicable,
are Purchased Assets hereunder shall not be “Junior Interests” for any purposes
under this Agreement, the Fee and Pricing Letter or any of the other Repurchase
Documents (and instead such junior interest(s) and senior interest(s) shall be
collectively treated as a Whole Loan for all purposes hereunder and thereunder).

“Junior Interest Documents”:  Shall mean, for any Junior Interest, the Junior
Interest Note together with any co-lender agreements, participation agreements
and/or other intercreditor agreements or other documents governing or otherwise
relating to such Junior Interest, and the Mortgage Loan Documents for the
related Whole Loan, including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).

“Junior Interest Note”:  (a) If the Junior Interest is evidenced by a promissory
note, the related original Mortgage Note or (b) if the Junior Interest is a
participation, the related original participation certificate.





-20-

--------------------------------------------------------------------------------

 



 

“Knowledge”:  With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

“Legacy Purchased Assets”:  Those Purchased Assets set forth on Schedule 3 of
the Fee and Pricing Letter.

“Leverage Covenant”:   The financial covenant set forth in Section 15(b) of the
Guarantee Agreement.

“LIBOR”:  The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Reset Date (or if not so reported, then as
determined by Buyer from another recognized source or interbank quotation;
provided that, Buyer shall not use a method of determination that is different
from that used by Buyer for all of its other similarly-situated sellers under
repurchase transactions).  Each calculation by Buyer of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.  If the
calculation of LIBOR results in a LIBOR rate of less than zero (0), LIBOR shall
be deemed to be zero (0) for all purposes of this Agreement.

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

“Liquidity”:  With respect to Guarantor on any date, the total of Cash Liquidity
and Near Cash Liquidity of Guarantor and its direct or indirect Subsidiaries as
of such date.

“LTV Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“LTV Ratio”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Manager”:  SPT Management, LLC, a Delaware limited liability company.

“Margin Call”:  Defined in Section 4.01.

“Margin Deficit”:  Defined in Section 4.01.

“Market Value”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.





-21-

--------------------------------------------------------------------------------

 



 

“Material Adverse Effect”:  Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, operations, financial condition, credit quality or prospects
of Seller, any Intermediate Starwood Entity or Guarantor, (b) the ability of
Seller to pay and perform the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Purchased
Asset Document, Purchased Asset or security interest granted hereunder or
thereunder, (d) the rights and remedies of Buyer or any Indemnified Person under
any Repurchase Document, Purchased Asset Document or Purchased Asset, or (e) the
perfection or priority of any Lien granted under any Repurchase Document or
Purchased Asset Document.

“Material Default”:  The occurrence of any of the events described in
clauses (a), (f), (g), (j), (l), (q) and (s) of Section 10.01 which, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default.

“Material Modification”:  Any material extension, amendment, waiver,
termination, rescission, cancellation, release or other modification to the
terms of, or any collateral, guaranty or indemnity for, or the exercise of any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Purchased
Asset, or Purchased Asset Document.

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

“Maturity Date”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Maximum Advance Purchase Price” shall mean, with respect to a Purchased Asset
with respect to which an Additional Purchase Advance Transaction is requested in
accordance with the terms of this Agreement, an amount (expressed in dollars)
equal to the product obtained by multiplying (i) the least of (A) the Market
Value of such Purchased Asset as of the Purchase Date for such Purchased Asset,
(B) if a Credit Event shall have occurred and be continuing with respect to such
Purchased Asset, the Market Value of such Purchased Asset as determined by Buyer
in Buyer’s sole discretion as of the proposed date of such requested Additional
Purchase Advance Transaction and (C) the par value of such Purchased Asset as of
the proposed date of such requested Additional Purchase Advance Transaction by
(ii) the Maximum Applicable Percentage for such Purchased Asset as set forth in
the related Confirmation.

“Maximum Amount”:  $2,000,000,000; provided, that if the Maturity Date is
extended to the Third Extended Maturity Date in accordance with this Agreement,
then, at all times during the Third Extension Term only, the Maximum Amount on
any date shall be an amount equal to the sum of (x) the aggregate Repurchase
Price for all Purchased Assets outstanding on the Second Extended Maturity Date,
as such amount declines as Purchased Assets are repurchased and Margin Deficits
are satisfied, plus (y) with respect to any Purchased Asset subject to a Future
Funding Transaction, any unfunded Future Funding Amounts available under Future
Funding Transactions entered into in accordance with Section 3.10; it being
understood





-22-

--------------------------------------------------------------------------------

 



 

that, during the Third Extension Term, Buyer and Seller may enter into Future
Funding Transactions in accordance with Section 3.10 and Section 3.11;
 provided,  further,  however, in no event shall the Maximum Amount exceed
$2,000,000,000.

“Maximum Applicable Percentage”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Mezzanine Loan”:  A performing mezzanine loan secured by pledges of 100% of the
Equity Interests of the Mortgagor or an Affiliate of the Mortgagor under the
related Whole Loan.

“Mezzanine Loan Documents”:  With respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan and the Mortgage Loan Documents for
the related Whole Loan including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of the Mezzanine Loan indebtedness.

“Mezzanine Participation Certificate”:  The original executed participation
certificate (if any) that evidences a Mezzanine Participation Interest.

“Mezzanine Participation Documents”:  Shall mean, for any Mezzanine
Participation Interest, the Mezzanine Participation Certificate, if any,
together with any participation agreements and/or other intercreditor agreements
or other documents governing or otherwise relating to such Mezzanine
Participation Interest, and the Mezzanine Loan Documents for the related
Mezzanine Loan, including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mezzanine Loan Documents for
the related Mezzanine Loan).

“Mezzanine Participation Interest”:  A senior or junior participation interest
in a performing Mezzanine Loan.

“Moody’s”:  Moody’s Investors Service, Inc., or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

“Mortgage Asset File”:  The meaning specified in the Custodial Agreement.





-23-

--------------------------------------------------------------------------------

 



 

“Mortgage Loan Documents”:  With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing such Whole Loan,
including, without limitation, those that are required to be delivered to
Custodian under the Custodial Agreement.

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

“Mortgaged Property”:  (I) In the case of a Whole Loan, a Senior Interest or a
Junior Interest, the real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral directly or indirectly securing repayment of the debt
evidenced by (a) a Mortgage Note (in the case of a Whole Loan), and (b) the
Mortgage Note of the Whole Loan to which such Senior Interest or Junior Interest
relates (in the case of a Senior Interest or a Junior Interest), and (II) in the
case of a Mezzanine Loan or a Mezzanine Participation Interest, the real
property (including all improvements, buildings, fixtures, building equipment
and personal property thereon and all additions, alterations and replacements
made at any time with respect to the foregoing) and all other collateral owned
by the Person (or Affiliate of such Person) the equity of which is pledged as
collateral for such Mezzanine Loan or, in the case of a Mezzanine Participation
Interest, the related Mezzanine Loan.

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Multifamily Assets”:  Purchased Assets with respect to which the Mortgaged
Property consists of real property with five or more residential rental units
(including mixed use multi-family/office and multi-family retail) as to which
the majority of the underwritten revenue is from residential rental units.

“NCPPP Purchased Asset:  Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.

“Near Cash Liquidity”: Shall mean, with respect to Guarantor on any date, the
sum of (i) the market value of Near Cash Securities held by Guarantor or its
direct or indirect Subsidiaries as of such date and (ii) the amount of Undrawn
Borrowing Capacity of Guarantor and its direct or indirect Subsidiaries under
repurchase and credit facilities to which they are a party as of such
date.  Market value of Near Cash Securities shall be determined on a monthly
basis by at least one independent third party financial institution reasonably
acceptable to Buyer.

“Near Cash Securities”:  Shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less
as determined by Tilden Park Capital Management (and, at Buyer’s request, the
assumptions used in such determination shall be provided to Buyer for Buyer’s
review), in each case, having a rating of Baa3 or BBB (or the





-24-

--------------------------------------------------------------------------------

 



 

equivalent) or higher by at least one Rating Agency (it being acknowledged that
such securities may also have a lower rating from one or more Rating Agencies)
or (iii) other public or privately placed securities approved by Buyer.

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Non-Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non‑approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

“Non-Utilization Fee”:  Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.

“Off-Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

“Original Closing Date”:  October 23, 2014.

“Other Connection Taxes”:  With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).

“Other Hedged Asset”: Shall mean any loan or other asset covered by an Interest
Rate Protection Agreement that is not a Purchased Asset.

“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.





-25-

--------------------------------------------------------------------------------

 



 

“Parent”:  All of the direct or indirect holders of any Equity Interests in
Guarantor, together with their respective successors and assigns.

“Participant”:  Defined in Section 18.08(b).

“Participant Register”:  Defined in Section 18.08(g).

“Party”:  The meaning set forth in the preamble to this Agreement.

“PATRIOT Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

“Paying Seller”:  Defined in Section 18.24(c).

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, (c) Liens on cash collateral granted by a Seller Party in connection with
any Interest Rate Protection Agreement which such Seller Party is required to
enter in accordance with Section 8.11, and (d) Liens granted pursuant to or by
the Repurchase Documents.

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

“Plan”:  An employee benefit or other plan established or maintained by Seller
or any ERISA Affiliate during the five year period ended prior to the date of
this Agreement or to which Seller or any ERISA Affiliate makes, is obligated to
make or has, within the five year period ended prior to the date of this
Agreement, been required to make contributions and that is covered by Title IV
of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

“Plan Asset Regulation”:  The regulation of the United States Department of
Labor at 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA).

“Pledge Agreement”: The Amended and Restated Pledge and Security Agreement,
dated as of February 28, 2011 between Buyer and Pledgor, as such agreement has
been or may hereafter be amended, modified and/or restated from time to time.

“Pledged Collateral”:  Defined in the Pledge Agreement.

“Pledgor”:  Individually and collectively as the context may require, Starwood
Property Mortgage, L.L.C., a Delaware limited liability company, in its capacity
as the sole member of Seller 2, and Starwood Property Mortgage BC, L.L.C., a
Delaware limited liability company, the sole member of Seller 2-A.





-26-

--------------------------------------------------------------------------------

 



 

“Power of Attorney”:  A power of attorney made by Seller in favor of Buyer,
substantially in the form attached as Exhibit C hereto.

“Preferred Equity”:  A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument and
excluding any perpetual preferred equity positions) evidenced by a stock share
certificate or other similar ownership certificate representing the entire
equity ownership interest in entities that own income producing commercial real
estate.

“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.

“Pricing Margin”:  (A) For each Bridge Purchased Asset (other than a Subordinate
Interest), the applicable Bridge Pricing Margin, (B) for each CMBS Purchased
Asset (other than a Legacy Purchased Asset), the applicable CMBS Pricing Margin,
(C) for each Legacy Purchased Asset, the Pricing Margin specified for such
Purchased Asset in the related Confirmation therefor and (D) for each
Subordinate Interest (other than a Legacy Purchased Asset), the Subordinate
Interest Pricing Margin.

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Remittance Date and ending on but excluding such Remittance
Date; provided, that no Pricing Period for a Purchased Asset shall end after the
Repurchase Date for such Purchased Asset to the extent such Purchased Asset is
actually repurchased on such Repurchase Date.

“Pricing Rate”:  For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02;  provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the related Purchase Date for such Purchased Asset, and (b) in
the case of each subsequent Pricing Period, two (2) Business Days prior to the
Remittance Date on which such Pricing Period begins.

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.





-27-

--------------------------------------------------------------------------------

 



 

“Purchase Agreement”:  Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset that is subsequently
sold to Buyer hereunder.

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer.

“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) increased by any Future Funding Amounts disbursed by Buyer to Seller (or the
related borrower with respect to such Purchased Asset), (ii) increased by any
Additional Purchase Advances disbursed by Buyer to Seller, (iii) reduced by any
amount of Margin Deficit transferred by Seller to Buyer pursuant to Section 4.01
and applied to the Purchase Price of such Purchased Asset, (iv) reduced by any
Principal Payments remitted to the Waterfall Account and which were applied to
the Purchase Price of such Purchased Asset by Buyer and (v) reduced by any
payments made by Seller in reduction of the outstanding Purchase Price, in each
case before or as of such determination date with respect to such Purchased
Asset.

“Purchased Asset Documents”:  Individually or collectively, as the context may
require, the related Mortgage Loan Documents, Senior Interest Documents, Junior
Interest Documents, Mezzanine Loan Documents and/or Mezzanine Participation
Documents, evidencing, governing or relating to such Purchased Asset, each as
amended, modified and/or restated from time to time (with Buyer’s consent as and
to the extent required under this Agreement).

“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Purchased Asset
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall Account, and the Waterfall Account
itself, and amounts and property from time to time on deposit in the Servicing
Agreement Accounts established and maintained under the Servicing Agreement, and
such Servicing Agreement Account itself, (viii) all collection, escrow, reserve,
collateral or lock-box accounts and all amounts and property from time to time
on deposit therein, to the extent of Seller’s or the holder’s interest therein,
(ix) Income, (x) security interests of Seller in Derivatives Contracts entered
into by Underlying Obligors, (xi) rights of Seller under any letter of credit,
guarantee, warranty, indemnity or other credit support or enhancement,
(xii) Interest Rate Protection Agreements relating to such Assets, (xiii) all of
the “Pledged Collateral”, as such term is defined in the Pledge Agreement, and
(xiv) all supporting obligations of any kind; provided, that (A) Purchased
Assets shall not include any obligations of Seller or any Retained Interests,
and (B) for purposes of the grant of security interest by Seller to Buyer set
forth in Section 11.01 together with the other provisions of Article 11,
Purchased Assets shall





-28-

--------------------------------------------------------------------------------

 



 

include all of the following: general intangibles, accounts, chattel paper,
deposit accounts, securities accounts, instruments, securities, financial
assets, uncertificated securities, security entitlements and investment property
(as such terms are defined in the UCC) and replacements, substitutions,
conversions, distributions or proceeds relating to or constituting any of the
items described in the preceding clauses (i) through (xiv).

“Rating Agency” or “Rating Agencies”:  Each of Fitch, Moody’s and S&P.

“Register”: Defined in Section 18.08(f).

“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c) and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Mortgaged Property.

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean‑up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

“REMIC”:  A REMIC, as that term is used in the REMIC Provisions.

“REMIC Provisions”:  Sections 860A through 860G of the Code.

“Remittance Date”:  The fifteenth (15th) day of each month (or if such day is
not a Business Day, the next following Business Day), or such other day as is
mutually agreed to by Seller and Buyer.

“REOC”:  A Real Estate Operating Company within the meaning of Regulation
Section 2510.3‑101(e) of the Plan Asset Regulations.

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1(a),  1(b),  1(c) or 1(d)) or in any
certificate, notice, report or other document prepared and delivered by or on
behalf of Seller, Manager, any Intermediate Starwood Entity or Guarantor
pursuant to any Repurchase Document proves to be incorrect, false or misleading
in any material respect when made or deemed made, and in the case of the
representations and warranties contained in Schedule 1(a),  1(b),  1(c) or 1(d)
only, without regard to any Knowledge or lack of Knowledge thereof by such
Person or (unless otherwise waived in writing), by Buyer, and without regard to
any qualification, representation or warranty relating to





-29-

--------------------------------------------------------------------------------

 



 

such Knowledge or lack of Knowledge; provided that no representation or warranty
with respect to which an Approved Representation Exception exists shall
constitute a Representation Breach.

“Representation Exceptions”:  With respect to each Purchased Asset, a written
list prepared by Seller and delivered to Buyer prior to the Purchase Date of
such Purchased Asset specifying, in reasonable detail, the representations and
warranties (or portions thereof) set forth in this Agreement (including in
Schedule 1) that are not satisfied with respect to an Asset or Purchased Asset.

“Repurchase Date”:  For (A) any Purchased Asset other than a CMBS Purchased
Asset, the earliest to occur of (a) the Maturity Date, (b) any Early Repurchase
Date therefor, (c) the Business Day on which Seller is to repurchase such
Purchased Asset as specified by Seller and agreed to by Buyer in the related
Confirmation; and (d) the date that is two (2) Business Days prior to the
maturity date (under the related Purchased Asset Documents with respect to such
Purchased Asset including, with respect to each Senior Interest that is a
participation, the related Whole Loan) for such Purchased Asset, without giving
effect to any extension of such maturity date, whether by modification, waiver,
forbearance or otherwise (other than extensions at the Underlying Obligor’s
option and which do not require consent of the lender(s) thereunder pursuant to
the terms of the Purchased Asset Documents with respect to such Purchased Asset
and other than extensions that have been approved by Buyer in writing in its
sole discretion, as and to the extent required under this Agreement); provided
that, solely with respect to this clause (A)(d), the settlement date for payment
of the Repurchase Price with respect to such Repurchase Date and Purchased Asset
may occur two (2) Business Days thereafter as provided in Section 3.05) and (B)
any Purchased Asset that is a CMBS Purchased Asset, the earliest of (a) the CMBS
Purchased Asset Maturity Date, (b) any Early Repurchase Date therefor, and
(c) the Business Day on which Seller is to repurchase such CMBS Purchased Asset
as specified by Seller and agreed to by Buyer in the related Confirmation.

“Repurchase Documents”:  Collectively, this Agreement, the Fee and Pricing
Letter, the Custodial Agreement, the Controlled Account Agreements, the Pledge
Agreement, all Interest Rate Protection Agreements, the Guarantee Agreement, the
Servicing Agreement, the Powers of Attorney, all Confirmations, all UCC
financing statements, amendments and continuation statements filed pursuant to
any other Repurchase Document, and all additional documents, certificates,
agreements or instruments, the execution of which is required, necessary or
incidental to or desirable for performing or carrying out any other Repurchase
Document.

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents (for the
avoidance of doubt, including all obligations and liabilities of a Seller Party
to any Affiliated Hedge Counterparties arising under or in connection with the
Interest Rate Protection Agreements), whether now existing or hereafter arising,
and all interest and fees that accrue after the commencement by or against
Seller, any Intermediate Starwood Entity or Guarantor of any Insolvency
Proceeding naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding (in each
case, whether due or accrued).





-30-

--------------------------------------------------------------------------------

 



 

“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
amounts that are, or otherwise would be, due and payable as of such date by the
Seller Parties to Buyer under this Agreement or any other Repurchase Document,
and any other Affiliated Hedge Counterparty in connection with the termination
of any Interest Rate Protection Agreement with Buyer and any other Affiliated
Hedge Counterparty relating to such Purchased Asset if such Interest Rate
Protection Agreement were terminated as of such date, (d) any accrued and unpaid
fees and expenses and indemnity amounts, late fees, default interest, breakage
costs and any other amounts owed by Seller or Guarantor to Buyer or any of its
Affiliates under this Agreement, any Repurchase Document or otherwise, and
(e) all other amounts due and payable as of such date by Seller to Buyer under
this Agreement or any Repurchase Document.

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions, regulations of the Board of Governors of the Federal Reserve System,
and laws, rules and regulations relating to usury, licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other Governmental Authority.

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

“RMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of residential mortgage loans.

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S.





-31-

--------------------------------------------------------------------------------

 



 

Treasury Department’s Office of Foreign Assets Control (OFAC), the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other Governmental Authorities with
jurisdiction over Seller or Guarantor or any of their Affiliates.

“Sanctioned Target”:  Any Person, group, sector, territory, or country that is
the target of any Sanctions, including without limitation any legal entity that
is deemed to be the target of any Sanctions based upon the direct or indirect
ownership or control of such entity by any other Sanctioned Target(s).

“Second Extended Maturity Date”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Second Extension Term”:  Defined in Section 3.07(a).

“Seller”:  Individually and collectively, as the context may require, Seller 2,
SPT Seller and Seller 2‑A, and any other Person added hereto by joinder.

“Seller 2”:  Starwood Property Mortgage Sub‑2, L.L.C., a Delaware limited
liability company, together with its successors and permitted assigns.

“Seller 2‑A”:  Starwood Property Mortgage Sub‑2‑A, L.L.C., a Delaware limited
liability company, together with its successors and permitted assigns.

“Seller Party”: Collectively, or individually, as the context may otherwise
require, Seller, Guarantor or any Intermediate Starwood Entity, in its capacity
as a party to an Interest Rate Protection Agreement with a Hedge Counterparty.

“Senior Interest”: (a) A senior or pari passu participation interest (for which
the counterparty shall not be either Seller, Guarantor or any of their
respective Affiliates) in a performing commercial real estate loan, or (b) an “A
note” in an “A/B structure” in a performing commercial real estate loan;
provided that, notwithstanding anything to the contrary contained herein, any
senior participation interest or “A-note” as to which each of the related junior
participation interests or junior notes, as applicable, are Purchased Assets
hereunder shall not be “Senior Interests” for any purposes under this Agreement,
the Fee and Pricing Letter or any of the other Repurchase Documents (and instead
such junior interest(s) and senior interest(s) shall be collectively treated as
a Whole Loan for all purposes hereunder and thereunder).

“Senior Interest Documents”:  For any Senior Interest, the Senior Interest Note
together with any co‑lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest, and the Mortgage Loan Documents for the related Whole
Loan, and including, without limitation, those documents which are required to
be delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan).





-32-

--------------------------------------------------------------------------------

 



 

“Senior Interest Note”:  (a) If the Senior Interest is evidenced by a promissory
note, the related original Mortgage Note or (b) if the Senior Interest is a
participation, the related original participation certificate.

“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, either (a) Wells Fargo Bank, National Association, or its designee
or, (b) a servicer acceptable to Buyer, servicing such Purchased Asset under a
Servicing Agreement.

“Servicing Agreement”:  (i) That certain Second Amended and Restated Servicing
Agreement, between and among Buyer, Sellers and Servicer, dated as of February
27, 2017 (the “Revised Servicing Agreement”), or (ii) any other servicing
agreement entered into by Seller and a Servicer for the servicing of Purchased
Assets, acceptable to Buyer.

“Servicing Agreement Account”:  (a) The “Servicing Account” under the Servicing
Agreement, which shall be a segregated interest bearing account established at
the Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to
a Controlled Account Agreement or (b) any other account established by a
Servicer in connection with the servicing of any Purchased Asset.

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by Seller and/or Servicer including the originals or copies of all
Purchased Asset Documents and other documents and agreements relating to such
Purchased Asset, including to the extent applicable all servicing agreements,
files, documents, records, data bases, computer tapes, insurance policies and
certificates, appraisals, other closing documentation, payment history and other
records relating to or evidencing the servicing of such Purchased Asset, which
file shall be held by Seller and/or Servicer for and on behalf of Buyer.

“Servicing Rights”:  All right, title and interest of Seller, Guarantor or any
Affiliate of Seller or Guarantor, or any other Person, in and to any and all of
the following:  (a) rights to service and/or sub‑service, and collect and make
all decisions with respect to, the Purchased Assets and/or any related Whole
Loans, (b) amounts received by Seller, Guarantor or any Affiliate of Seller or
Guarantor, or any other Person, for servicing and/or sub‑servicing the Purchased
Assets and/or any related Whole Loans, (c) late fees, penalties or similar
payments with respect to the Purchased Assets and/or any related Whole Loans,
(d) agreements and documents creating or evidencing any such rights to service
and/or sub‑service the Purchased Assets (including, without limitation, all
Servicing Agreements), together with all documents, files and records relating
to the servicing and/or sub‑servicing of the Purchased Assets and/or any related
Whole Loans, and rights of Seller, Guarantor or any Affiliate of Seller or
Guarantor, or any other Person thereunder, (e) escrow, reserve and similar
amounts with respect to the Purchased Assets and/or any related Whole Loans,
(f) rights to appoint, designate and retain any other servicers, sub‑servicers,
special servicers, agents, custodians, trustees and liquidators with respect to
the Purchased Assets and/or any related Whole Loans, and (g) accounts and other
rights to payment related to the Purchased Assets and/or any related Whole
Loans.

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including





-33-

--------------------------------------------------------------------------------

 



 

disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code, (b) the present fair salable value of the assets and property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and property and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets and property would constitute unreasonably small
capital.

“Special Purpose Entity”:  A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

“SPT Seller”:  SPT CA Fundings 2, LLC, a Delaware limited liability company,
together with its successors and permitted assigns.

“Structuring Fee”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Subordinate Interest”: Any Junior Interest, Mezzanine Loan or Mezzanine
Participation Interest.

“Subordinate Interest Pricing Margin”:  Defined in the Fee and Pricing Letter,
which definition is incorporated herein by reference.

“Sub‑Limit”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
Controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

“Tangible Net Worth”:  With respect to any Person and any date, all amounts that
would be included under capital or shareholder’s equity (or any like caption) on
a balance sheet of such Person, minus (a) amounts owing to such Person from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (b) intangible assets (other than Interest Rate Protection
Agreements to the extent related to any Purchased Asset and excluding mortgage
loan





-34-

--------------------------------------------------------------------------------

 



 

servicing and/or special servicing rights of such Person and its consolidated
Subsidiaries), and (c) prepaid taxes and/or expenses, all on or as of such date.

“Taxes”:  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period”:  The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

“Third Extended Maturity Date”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Third Extension Term”:  Defined in Section 3.07(a).

“Total Assets”:  With respect to any Person on any date, (i) an amount equal to
the aggregate book value of all assets owned by such Person and its Subsidiaries
on a consolidated basis and the proportionate share of assets owned by
non‑consolidated Subsidiaries of such Person, less (ii) (A) amounts owing to
such Person or any of its Subsidiaries from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (B) intangible
assets (other than Interest Rate Protection Agreements specifically related to
the Purchased Assets and excluding mortgage loan servicing and/or special
servicing rights of such Person and its consolidated Subsidiaries) and
(C) prepaid taxes and expenses, all on or as of such date and determined in
accordance with GAAP.

“Total Indebtedness”:  With respect to any Person and any date, all amounts of
Indebtedness, plus the proportionate share of all Indebtedness of all
non-consolidated Affiliates of such Person, on or as of such date.

“Trailing Future Funding Obligation”:  Defined in Section 3.10(d).

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset, including, without limitation, Future Funding
Transactions and Additional Purchase Advance Transactions.

“Transaction Request”:  Defined in Section 3.01(a).

“Transferor”:  The seller of an Asset under a Purchase Agreement.

“Type”:  With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following: retail,
office, Multifamily Asset, industrial, Hotel Asset, student housing, medical
office product, self-storage, health club, or any other property type approved
by Buyer.





-35-

--------------------------------------------------------------------------------

 



 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.

“Underlying Obligor”:  Individually and collectively, as the context may
require, (a) in the case of a Purchased Asset that is a Whole Loan, the
Mortgagor and each obligor and guarantor under such Purchased Asset, including
(i) any Person who has not signed the related Mortgage Note but owns an interest
in the related Mortgaged Property, which interest has been encumbered to secure
such Purchased Asset, and (ii) any other Person who has assumed or guaranteed
the obligations of such Mortgagor under the Purchased Asset Documents relating
to such Purchased Asset, (b) in the case of a Purchased Asset that is a Senior
Interest or a Junior Interest, the Mortgagor and each obligor and any other
Person who has assumed or guaranteed the related Whole Loan, and (c) in the case
of any Purchased Asset that is a Mezzanine Loan or a Mezzanine Participation
Interest, (i) all underlying obligors with respect to the related Whole Loan or
Mezzanine Participation Interest, as applicable, and the owner of the related
Mortgaged Property, (ii) the borrower under the related Mezzanine Loan, and
(iii) any other Person who has assumed or guaranteed the obligation of such
Mezzanine Loan borrower.

“Underwriting Package”:  With respect an Asset, the internal document or credit
committee memorandum of Seller (redacted to protect confidential information)
setting forth all material information relating to such Asset which is known by
Seller, prepared by Seller for its evaluation of such Asset, to include at a
minimum all the information required to be set forth in the relevant
Confirmation.  In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:

(a)        copies of all Purchased Asset Documents (provided that, in the case
of a Wet Mortgage Asset, the Underwriting Package delivered in connection with a
Transaction Request under Section 3.01(a) shall provide PDF copies of all such
Purchased Asset Documents to the extent available at such time, including
substantially final drafts of any documents that will constitute Purchased Asset
Documents upon their execution, together with a pledge by Seller to forward
final, signed Purchased Asset Documents within five (5) Business Days of the
related Purchase Date);

(b)        all documents, instruments and agreement received in respect of the
closing of an acquisition or origination of an Asset, including, to the extent
received (i) an Appraisal, (ii) the current occupancy report, tenant stack and
rent roll, (iii) at least two (2) years of property‑level financial statements,
(iv) the current financial statement of the Underlying Obligor, (v) the mortgage
asset file described in the Custodial Agreement, (vi) third‑party reports and
agreed‑upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, market studies and other due diligence materials
prepared by or on behalf of or delivered to Seller, (vii) aging of accounts
receivable and accounts payable, (viii) such further documents or information as
Buyer may request, provided same are either in Seller’s possession or are
reasonably obtainable by Seller, (ix) any and all agreements, documents,
reports, or other information concerning the





-36-

--------------------------------------------------------------------------------

 



 

Asset (including, without limitation, all of the related Purchased Asset
Documents) received or obtained in connection with the origination of the Asset,
and (x) any other material documents or reports concerning the Asset prepared or
executed by Seller or Guarantor, but only to the extent such documents are not
email correspondence, do not represent internal analysis or would otherwise not
be subject to attorney-client privilege; and

(c)        if the related Asset was acquired by Seller from a third party, all
documents, instruments and agreements received in respect of the closing of the
acquisition transaction under the related Purchase Agreement.

“Undrawn Borrowing Capacity”:  With respect to any Person as of any date, the
total undrawn borrowing capacity available to such Person and its direct or
indirect Subsidiaries under any repurchase and credit facilities and similar
agreements to which they are a party as of such date, but (i) with respect to
any such repurchase or credit facility or similar agreement that is a secured
facility, solely to the extent that collateral has been approved by and pledged
to the related buyer or lender under such facility, and (ii) with respect to any
such credit facility or similar agreement that is an unsecured facility, solely
to the extent that such undrawn borrowing capacity is committed by the related
lender.

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  Defined in Section 12.06(e).

“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3‑101(d) of the Plan Asset Regulations.

“Waterfall Account”:  A segregated non-interest-bearing account established at
Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.

“Wet Funding”:  A Transaction for which Seller has delivered to Buyer a
Transaction Request pursuant to Section 3.01(g).

“Wet Mortgage Asset”:  An Eligible Asset for which (i) the scheduled funding
date is the proposed Purchase Date set forth in the Transaction Request, (ii)
Seller has delivered a Transaction Request pursuant to Section 3.01(g) hereof,
and (iii) a complete Mortgage Asset File has not been delivered to Custodian
prior to the related Purchase Date.

“Whole Loan”:  A performing commercial real estate whole loan made to the
related Underlying Obligor and secured primarily by a perfected, first priority
Lien in the related underlying Mortgaged Property, including, without limitation
(A) with respect to any Senior Interest or Junior Interest, the Whole Loan in
which Seller owns a Senior Interest or a Junior Interest, and (B) with respect
to any Mezzanine Loan, the Whole Loan made to the Mortgagor or Affiliate of such
Mortgagor whose Equity Interests, directly or indirectly, secure such Mezzanine
Loan.





-37-

--------------------------------------------------------------------------------

 



 

Section 2.02    Rules of Interpretation.  Headings are for convenience only and
do not affect interpretation.  The following rules of this Section 2.02 apply
unless the context requires otherwise.  The singular includes the plural and
conversely.  A gender includes all genders.  Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning.  A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof.  A reference to a party to this Agreement or another
agreement or document includes the party’s successors, substitutes or assigns,
permitted by the Repurchase Documents.  A reference to an agreement or document
is to the agreement or document as amended, restated, modified, novated,
supplemented or replaced, except to the extent prohibited by any Repurchase
Document.  A reference to legislation or to a provision of legislation includes
a modification, codification, replacement, amendment or reenactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  A Default or Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise.  The word “including” is
not limiting and means “including without limitation.”  The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”  The words “will” and “shall” have the
same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8 and
9.  A reference to “fiscal year” and “fiscal quarter” means the fiscal periods
of the applicable Person referenced therein.  A reference to an agreement
includes a security interest, guarantee, agreement or legally enforceable
arrangement whether or not in writing.  A reference to a document includes an
agreement (as so defined) in writing or a certificate, notice, instrument or
document, or any information recorded in electronic format.  Whenever a Person
is required to provide any document to Buyer under the Repurchase Documents, the
relevant document shall be provided in writing (including, except for Mortgage
Notes, Senior Interest Notes, and any other document required to be in an
original form in order to preserve, record, grant or perfect Buyer’s interest
therein, in the form of a PDF document attached to an e‑mail message) or printed
form unless Buyer requests otherwise.  At the request





-38-

--------------------------------------------------------------------------------

 



 

of Buyer, the document shall be provided in electronic format or both printed
and in electronic format. The Repurchase Documents are the result of
negotiations between the Parties, have been reviewed by counsel to Buyer and
counsel to Seller, and are the product of both Parties.  No rule of construction
shall apply to disadvantage one Party on the ground that such Party proposed or
was involved in the preparation of any particular provision of the Repurchase
Documents or the Repurchase Documents themselves.  Except where otherwise
expressly stated, Buyer may give or withhold, or give conditionally, approvals
and consents, and may form opinions and make determinations, in its sole and
absolute discretion subject in all cases to the implied covenant of good faith
and fair dealing.  Reference herein or in any other Repurchase Document to
Buyer’s discretion, shall mean, unless otherwise expressly stated herein or
therein, Buyer’s sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive.  In addition, whenever Buyer has a
decision or right of determination, opinion or request, exercises any right
given to it to agree, disagree, accept, consent, grant waivers, take action or
no action or to approve or disapprove (or any similar language or terms), or any
arrangement or term is to be satisfactory or acceptable to or approved by Buyer
(or any similar language or terms), the decision of Buyer with respect thereto
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive, in each case, except as may be otherwise specifically
provided herein or in the applicable Repurchase Document.

ARTICLE 3

THE TRANSACTIONS

Section 3.01    Procedures.

(a)        From time to time prior to the expiration of the applicable Funding
Period but not more frequently than twice per calendar week and with no less
than three (3) Business Days prior written notice to Buyer, Seller may request
Buyer to enter into a proposed Transaction by sending Buyer a notice
substantially in the form of Exhibit A  (“Transaction Request”) (i) describing
the Transaction and each proposed Asset and any related Mortgaged Property and
other security therefor in reasonable detail, (ii) transmitting a complete
Underwriting Package (or whatever portion thereof is then currently available to
Seller) for each proposed Asset, (iii) specifying which (if any) of the
representations and warranties of Seller set forth in this Agreement (including
in Schedule 1(a),  1(b),  1(c) or 1(d) applicable to the Class of such Asset)
Seller will be unable to make with respect to such Asset, (iv) indicating
whether or not Seller proposes to treat such Asset as a CMBS Purchased Asset,
and (v) indicating the amount of all unfunded future funding
obligations.  Within five (5) Business Days after the receipt by Buyer of a
Transaction Request, Buyer shall indicate to Seller its preliminary approval or
disapproval of the proposed Asset.  Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer, provided the same are
either in Seller’s possession or are reasonably obtainable by Seller.  Buyer
shall conduct such review of the Underwriting Package and each such Asset as
Buyer determines appropriate.  Buyer shall determine whether or not it is
willing to purchase any or all of the proposed Assets, and if so, on what terms
and conditions.  It is expressly agreed and acknowledged that Buyer is entering
into the Transactions on the basis of all such representations and warranties
and on the completeness and accuracy of the information contained in the
applicable Underwriting Package, and any incompleteness or





-39-

--------------------------------------------------------------------------------

 



 

inaccuracies in the related Underwriting Package will only be acceptable to
Buyer if disclosed in writing to Buyer by Seller in advance of the related
Purchase Date, and then only if Buyer opts to purchase the related Purchased
Asset from Seller notwithstanding such incompleteness and inaccuracies.  In the
event of a Representation Breach, Seller shall immediately repurchase the
related Asset or Assets in accordance with Section 3.04.

(b)        If Buyer communicates to Seller a final non-binding determination
that it is willing to purchase any or all of such Assets, which non-binding
determination shall include the principal terms for the proposed Transaction,
Seller shall deliver to Buyer an executed preliminary Confirmation for such
Transaction, describing each such Asset and its proposed Purchase Date, Market
Value, Applicable Percentage, Purchase Price, whether such Asset is a Future
Funding Asset and, if so, the amount of the future funding obligations, and such
other terms and conditions as Buyer may require, and indicating whether or not
Seller proposes to treat such Asset as a CMBS Purchased Asset.  If Buyer
requires changes to the preliminary Confirmation, Seller shall make such changes
and re execute the preliminary Confirmation.  If Buyer determines to enter into
the Transaction on the terms described in the preliminary Confirmation, Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction.  Buyer’s approval of
the purchase of an Asset on such terms and conditions as Buyer may require shall
be evidenced only by its execution and delivery of the related
Confirmation.  For the avoidance of doubt, Buyer shall not (i) be bound by any
preliminary or final non-binding determination referred to above, (ii) be deemed
to have approved the purchase of an Asset by virtue of the approval or entering
into by Buyer of a rate lock agreement, Interest Rate Protection Agreement,
total return swap or any other agreement with respect to such Asset, or (iii) be
obligated to purchase an Asset notwithstanding a Confirmation executed by the
Parties unless and until all applicable conditions precedent in Article 6 have
been satisfied or waived by Buyer.

(c)        Buyer shall communicate to Seller a final determination of whether or
not it is willing to purchase each proposed Purchased Asset, and if so, on what
terms and conditions, within ten (10) Business Days from the date of the
delivery of the related Transaction Request to Buyer.  If Buyer has not
communicated such final determination to Seller by such date, Buyer shall
automatically and without further action be deemed to have determined not to
purchase the related proposed Purchased Asset.

(d)        Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible.  If terms in a Confirmation are
inconsistent with terms in this Agreement with respect to a particular
Transaction, the Confirmation shall prevail.  Whenever the Applicable Percentage
or any other term of a Transaction (other than the Pricing Rate, Market Value
and outstanding Purchase Price) with respect to an Asset is revised or adjusted
in accordance with this Agreement, an amended and restated Confirmation
reflecting such revision or adjustment and that is otherwise acceptable to the
Parties shall be prepared by Seller and executed by the Parties.

(e)        The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with





-40-

--------------------------------------------------------------------------------

 



 

respect to any representations or warranties or other rights or remedies
thereunder or otherwise, including the right to determine at any time that such
Asset or Purchased Asset is not an Eligible Asset, if such Asset or Purchased
Asset does not meet the requirements therefor, as set forth in the definition of
“Eligible Asset”.

(f)        No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Asset subject to such
Transaction would be later than (A) for all Purchased Assets other than CMBS
Purchased Assets, the Maturity Date (but, if the original Maturity Date is
extended pursuant to Section 3.07(a), in no event beyond the last day of the
First Extension Term), and (B) for all CMBS Purchased Assets, the CMBS Purchased
Asset Maturity Date, (iii) after giving effect to such Transaction, the
aggregate outstanding Purchase Price of all Purchased Assets subject to
Transactions then outstanding would exceed the Maximum Amount, (iv) a material
adverse change with respect to the related proposed Purchased Asset, Seller
and/or Guarantor has occurred, (v) any proposed Purchased Asset does not qualify
as an Eligible Asset, (vi) Seller has not provided Buyer with all of the
necessary or requested due diligence materials to allow Buyer to determine
whether or not a proposed Purchased Asset qualifies as an Eligible Asset or
(vii) the Funding Period applicable to the Purchased Asset has expired;
provided,  that (A) after the last day of the Funding Period, Future Funding
Transactions may be entered into to the limited extent set forth in Section
3.10(d), and (B) after the last day of the Second Extension Term, certain
Purchased Assets may be considered Extended Term Purchased Assets as provided in
Section 3.01(i).

(g)        In addition to the foregoing provisions of this Section 3.01, solely
with respect to any Wet Mortgage Asset, a copy of the related Transaction
Request shall be delivered by Seller to Bailee no later than 10:00 a.m. (New
York City time) one (1) Business Day prior to the requested Purchase Date, to be
held in escrow by Bailee on behalf of Buyer pending finalization of the
Transaction.

(h)        Notwithstanding any of the foregoing provisions of this Section 3.01
or any contrary provisions set forth in the Custodial Agreement, solely with
respect to any Wet Mortgage Asset:

(i)          by 10:00 a.m. (New York City time) on the related Purchase Date,
Seller or Bailee shall deliver signed .pdf copies of the Purchased Asset
Documents to Custodian via electronic mail, and Seller shall deliver the
appropriate written third-party wire transfer instructions to Buyer;

(ii)         not later than 10:00 a.m. (New York City time) on the related
Purchase Date, (A) Bailee shall deliver an executed .pdf copy of the Bailee
Agreement to Seller, Buyer and Custodian by electronic mail and  (B) if Buyer
has previously received the trust receipt in accordance with Section 3.01(b) of
the Custodial Agreement, determined that all other applicable conditions in this
Agreement, including without limitation those set forth in Section 6.02 hereof,
have been satisfied, and otherwise has agreed to purchase the related Wet
Mortgage Asset, Buyer shall (I) execute and deliver a .pdf copy of the related
Confirmation to Seller and Bailee via electronic mail and (II) wire funds in the





-41-

--------------------------------------------------------------------------------

 



 

amount of the related Purchase Price for the related Wet Mortgage Asset in
accordance with the wire transfer instructions that were previously delivered to
Buyer by Seller; and

(iii)         within three (3) Business Days after the applicable Purchase Date
with respect to any Wet Mortgage Asset, Seller shall deliver, or cause to be
delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer.

Section 3.02    Transfer of Purchased Assets; Servicing Rights.  On the Purchase
Date for each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 1 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing‑released basis all of Seller’s right, title and interest
(except with respect to any Retained Interests) in and to such Purchased Asset,
together with all related Servicing Rights.  Subject to this Agreement, until
the applicable Maturity Date, Seller may sell to Buyer, repurchase from Buyer
and re-sell Eligible Assets to Buyer, but may not substitute other Eligible
Assets for Purchased Assets.  Buyer has the right to designate the servicer and
sub-servicer of the Purchased Assets, and the Servicing Rights and other
servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.  To the extent any
additional limited liability company is formed by a Division of Seller (and
without prejudice to Sections 8.01,  8.03 and 9.01 hereof), Seller shall cause
each such Division LLC to sell, transfer, convey and assign to Buyer on a
servicing released basis and for no additional consideration all of each such
Division LLC’s right, title and interest in and to each Purchased Asset,
together with all related Servicing Rights in the same manner and to the same
extent as the sale, transfer, conveyance and assignment by Seller on each
related Purchase Date of all of Seller’s right, title and interest in and to
each Purchased Asset, together with all related Servicing Rights.

Section 3.03    Maximum Amount.  The aggregate outstanding Purchase Price for
all Purchased Assets as of any date of determination shall not exceed the
Maximum Amount.  If the aggregate outstanding Purchase Price of the Purchased
Assets as of any date of determination exceeds the Maximum Amount, Seller shall
immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount.

Section 3.04    Early Repurchases; Mandatory Repurchases; Partial Prepayments.

(a)        The terms and provisions governing early repurchases and mandatory
repurchases under Section 3.04(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.





-42-

--------------------------------------------------------------------------------

 



 

(b)        In addition to other rights and remedies of Buyer under any
Repurchase Document, Seller shall, in accordance with the procedures set forth
in this Section 3.04 and Section 3.05, repurchase (a) any Purchased Asset that
no longer qualifies as an Eligible Asset, as determined by Buyer, within
three (3) Business Days of the receipt by Seller of a related repurchase notice
from Buyer, and (b) any Mezzanine Loan or Mezzanine Participation Interest,
within three (3) Business Days after the receipt by Seller of written notice
from Buyer that the related Whole Loan is no longer a Purchased Asset.

(c)        Notwithstanding the foregoing and any other provision to the contrary
contained elsewhere in any Repurchase Document, Seller cannot repurchase a
Purchased Asset in connection with a full payoff of the underlying Whole Loan by
the Underlying Obligor, unless (i) at any time during the existence of an
uncured Default or Event of Default, 100% of the net proceeds due in respect of
the related Purchased Asset in connection with the relevant payoff in question
are paid directly to Buyer, (ii) at any time following the First Extended
Maturity Date and prior to the Second Extended Maturity Date, if the Funding
Period has expired, 110% of the Repurchase Price of the related Purchased Asset
in connection with the relevant payoff in question is paid directly to Buyer and
(iii) at any time following the Second Extended Maturity Date and prior to the
Third Extended Maturity Date, 125% of the Repurchase Price of the related
Purchased Asset in connection with the relevant payoff in question is paid
directly to Buyer.  In each case, the portion of all such net proceeds in excess
of the then-current Repurchase Price of the related Purchased Asset that is
required to be paid to Buyer pursuant to clauses (i) through (iii) above, as
applicable, will be applied by Buyer to reduce any other amounts due and payable
to Buyer under this Agreement, and then to reduce the Repurchase Prices of the
other Purchased Assets in such order and in such amounts as Buyer shall
determine and, subject to Section 5.03, any remaining net proceeds not required
to be paid to Buyer shall be remitted to Seller.

Section 3.05     Repurchase.  On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase Date, and the related Seller Party shall pay all amounts due
to any Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement and, so long as no Event of Default has occurred and is continuing,
Buyer shall transfer to Seller such Purchased Asset, whereupon such Transaction
with respect to such Purchased Asset shall terminate; provided,  however, that,
with respect to any Repurchase Date that occurs on the second Business Day prior
to the maturity date (under the related Purchased Asset Documents) for such
Purchased Asset by reason of clause (d) of the definition of “Repurchase Date”,
settlement of the payment of the Repurchase Price and such amounts may occur up
to the second Business Day after such Repurchase Date; provided,  further, that
Buyer shall have no obligation to transfer to Seller, or release any interest
in, such Purchased Asset until Buyer’s receipt of payment in full of the
Repurchase Price therefor.  So long as no Event of Default has occurred and is
continuing, upon receipt by Buyer of the Repurchase Price and all other amounts
due and owing to Buyer and its Affiliates under this Agreement and each other
Repurchase Document as of such Repurchase Date, Buyer shall be deemed to have
simultaneously released its security interest in such Purchased Asset, shall
authorize Custodian (in accordance with the terms of the Custodial Agreement) to
release to Seller the Purchased Asset Documents for such Purchased Asset and, to
the extent any UCC financing statement filed against Seller specifically
identifies such Purchased Asset, Buyer shall deliver an amendment thereto or
termination thereof evidencing the release of such Purchased Asset from Buyer’s
security interest therein.  Any such transfer or





-43-

--------------------------------------------------------------------------------

 



 

release shall be without recourse to Buyer and without representation or
warranty by Buyer, except that Buyer shall represent to Seller, to the extent
that good title was transferred and assigned by Seller to Buyer hereunder on the
related Purchase Date, that Buyer is the sole owner of such Purchased Asset,
free and clear of any other interests or Liens created by Buyer.  Any Income
with respect to such Purchased Asset received by Buyer or Deposit Account Bank
after payment of the Repurchase Price therefor shall be remitted to
Seller.  Notwithstanding the foregoing, (A) on or before the CMBS Purchased
Asset Maturity Date, Seller shall repurchase all CMBS Purchased Assets by paying
to Buyer the outstanding Repurchase Price therefor and all other related
outstanding Repurchase Obligations, and (B) on or before the Maturity Date,
Seller shall repurchase all remaining Purchased Assets by paying to Buyer the
outstanding Repurchase Price therefor and all other outstanding Repurchase
Obligations.

Section 3.06    Payment of Price Differential and Fees.

(a)        Notwithstanding that Buyer and Seller intend that each Transaction
hereunder constitute a sale to Buyer of the Purchased Assets subject thereto,
Seller shall pay to Buyer the accrued value of the Price Differential for each
Purchased Asset on each Remittance Date.  Buyer shall give Seller notice of the
Price Differential and any fees and other amounts due under the Repurchase
Documents on or prior to the second (2nd) Business Day preceding each Remittance
Date; provided, that Buyer’s failure to deliver such notice shall not affect
(i) the accrual of such obligations in accordance with this Agreement or
(ii) Seller’s obligation to pay such amounts.  If the Price Differential
includes any estimated Price Differential, Buyer shall recalculate such Price
Differential after the Remittance Date and, if necessary, make adjustments to
the Price Differential amount due on the following Remittance Date.

(b)        Seller shall pay to Buyer all fees and other amounts as and when due
as set forth in this Agreement including, without limitation:

(i)         the Non‑Utilization Fee, which shall be due and payable in arrears
on the Closing Date and, thereafter, on each anniversary of the Closing Date;
provided that no Non-Utilization Fee shall accrue at any time after the
expiration of the Funding Period and provided further that, with respect to any
Non-Utilization Fee that becomes due and payable to Buyer by Seller, Buyer shall
deliver to Seller a notice (which may be sent via facsimile or e-mail), setting
forth (A) the amount due and (B) the calculations upon which such
Non-Utilization Fee is based.

(ii)        the Exit Fee, which will be due and payable in accordance with the
provisions of Section 4 of the Fee and Pricing Letter (as amended hereby);

(iii)       the Structuring Fee, which shall be due and payable on the Closing
Date; and

(iv)       the Extension Fee, which shall be payable on the date of the exercise
by Seller of each Non‑CMBS Extension Option.





-44-

--------------------------------------------------------------------------------

 



 

Section 3.07    Extension of the Maturity Date.

(a)        Seller shall have the options (each, an “Extension Option”) to
(x) extend the Initial Maturity Date for an additional period of one year to the
First Extended Maturity Date (the period of such first extension, the “First
Extension Term”), (y) if the Initial Maturity Date has been so extended, to
extend the First Extended Maturity Date for an additional consecutive period of
one year to the Second Extended Maturity Date (the period of such second
extension, the “Second Extension Term”), and (z) if the First Extended Maturity
Date has been so extended, to extend the Second Extended Maturity Date for an
additional consecutive period of one year to the Third Extended Maturity Date
(the period of such third extension, the “Third Extension Term”; together with
the First Extension Term and the Second Extension Term, collectively, the
“Extension Terms”).  Each Extension Option, if Seller elects to request same,
shall be exercised by delivery to Buyer from Seller of written notice requesting
an extension of the Initial Maturity Date, First Extended Maturity Date or
Second Extended Maturity Date, as applicable, no earlier than sixty (60) days
and no later than thirty (30) days prior to the Initial Maturity Date, First
Extended Maturity Date or Second Extended Maturity Date, as the case may
be.  Following the receipt of notice in the manner set forth herein, Buyer shall
grant each Extension Option subject to the requirement that, as of the Initial
Maturity Date, First Extended Maturity Date or Second Extended Maturity Date, as
applicable, each of the following conditions (collectively, the “Extension
Conditions”) are satisfied, as determined by Buyer:  (i) no Default or Event of
Default has occurred and is continuing, (ii) no Margin Deficit is outstanding,
(iii) Seller is in compliance with the Debt Yield Test, (iv) all Purchased
Assets qualify as Eligible Assets (or, if any Purchased Asset is not an Eligible
Asset, Seller has repurchased such Purchased Asset no later than the earlier of
(x) the then‑current Maturity Date, or (y) three (3) business days after the
delivery of notice thereof from Buyer, provided that the failure of Buyer to
deliver such written notice shall not be construed as a waiver of Buyer’s right
to require Seller to satisfy all of the Extension Conditions), (v) if requested
by Buyer, Seller shall have delivered to Buyer a new or updated Beneficial
Ownership Certification, as applicable, in relation to Seller to the extent that
Seller qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation and (vi) Seller has paid to Buyer the applicable Extension Fee;
provided that, with respect to the Extension Condition set forth in clause (i),
if a Default (but no Event of Default) has occurred and is continuing as of the
Initial Maturity Date, First Extended Maturity Date or Second Maturity Date, as
the case may be, then the Initial Maturity Date, First Extended Maturity Date or
Second Maturity Date, as applicable, shall be extended on an interim basis until
the earlier of (x) the date such Default is cured to Buyer’s satisfaction
(whereupon the applicable Extension Option shall be immediately effective and
the then current Maturity Date shall be extended for the applicable Extension
Term) or (y) the date that the applicable cure period for such Default expires
and such Default has not been cured to Buyer’s satisfaction (in which case such
Extension Option shall not be effective and the Maturity Date shall be deemed to
immediately occur).  For the avoidance of doubt, the exercise of the Second
Extension Term shall not effect, or be deemed to effect, an extension of the
Funding Period solely as a result of such exercise of the Second Extension
Option and the Funding Period shall only be extended for such Second Extension
Term if and to the extent Buyer agrees to such extension of the Funding Period
in its sole discretion.

(b)        Seller shall have the option to extend the CMBS Purchased Asset
Maturity Date for an additional period of one year by delivery to Buyer from
Seller of written notice





-45-

--------------------------------------------------------------------------------

 



 

requesting an extension of the CMBS Purchased Asset Maturity Date no earlier
than sixty (60) days and no later than thirty (30) days prior to the CMBS
Purchased Asset Maturity Date, accompanied by a certification by a Responsible
Officer of Seller that all of the Extension Conditions are satisfied or, if any
of the Extension Conditions are not satisfied as of the date of such written
notice, an explanation of how Seller proposes to comply with each such Extension
Condition as of the CMBS Purchased Asset Maturity Date.  Following the receipt
of notice in the manner set forth herein, Buyer shall grant the applicable
Extension Option, subject to the requirement that, as of the CMBS Purchased
Asset Maturity Date, each of the Extension Conditions, other than payment of the
Extension Fee, are satisfied, as determined by Buyer; provided that, with
respect to the Extension Condition set forth in clause (i) of such definition,
if a Default (but no Event of Default) has occurred and is continuing as of the
CMBS Purchased Asset Maturity Date, then the CMBS Purchased Asset Maturity Date
shall be extended on an interim basis until the earlier of (x) the date such
Default is cured to Buyer’s satisfaction (in which case such extension shall be
deemed to have been granted) or (y) the date that the applicable cure period for
such Default expires and such Default has not been cured to Buyer’s satisfaction
(in which case such extension shall be deemed to have been denied and the CMBS
Purchased Asset Maturity Date shall be deemed to immediately occur).

(c)        Notwithstanding any provision to the contrary set forth elsewhere in
this Agreement, except for Future Funding Transactions that may be entered into
by Buyer and Seller in connection with Trailing Future Funding Obligations in
accordance with Section 3.10(d) hereof, no additional Transactions shall be
entered into after the expiration of the Funding Period.

(d)        The terms and provisions governing further extensions of the Maturity
Date under Section 3.07(d) are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.

Section 3.08    Payment, Transfer and Custody.

(a)        Unless otherwise expressly provided herein, all amounts required to
be paid or deposited by Seller hereunder shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without deduction, set-off or counterclaim,
and if not received before such time shall be deemed to be received on the next
Business Day.  Whenever any payment under the Repurchase Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment.  If Seller fails to pay all
or part of any Repurchase Price amount by 5:00 p.m., New York City time on any
date when due, Buyer may require Seller to pay (in addition to, and together
with, such past-due Repurchase Price) a late fee equal to one percent (1%) of
the total amount of the late payment, plus interest on such past due Repurchase
Price as provided in Section 18.16, until any such past due Repurchase Price is
received in full by Buyer.  Amounts payable to Buyer and not otherwise required
to be deposited into the Waterfall Account shall be deposited into an account of
Buyer.  Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account
or any Servicing Agreement Account.  Amounts in the Servicing Agreement Account
established and maintained in connection with the Servicing Agreement may be
invested at the direction and





-46-

--------------------------------------------------------------------------------

 



 

in the discretion of Buyer in cash equivalents before they are distributed in
accordance with Article 5.

(b)        Any Purchased Asset Documents not delivered to Buyer or Custodian on
the relevant Purchase Date and subsequently received or held by or on behalf of
Seller are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof until so delivered to Buyer or Custodian.  Seller or
its agent shall maintain a copy of such Purchased Asset Documents and the
originals of the Purchased Asset Documents not delivered to Buyer or
Custodian.  The possession of Purchased Asset Documents by Seller or its agent
is in a custodial capacity only at the will of Buyer for the sole purpose of
assisting Servicer with its duties under the Servicing Agreement or any other
applicable Servicing Agreement.  Each Purchased Asset Document retained or held
by Seller or its agent shall be segregated on Seller’s books and records from
the other assets of Seller or its agent, and the books and records of Seller or
its agent shall be marked to reflect clearly the sale of the related Purchased
Asset to Buyer on a servicing‑released basis.  Seller or its agent shall release
its custody of the Purchased Asset Documents only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets by Servicer or is in connection with a
repurchase of any Purchased Asset by Seller, in each case in accordance with the
Custodial Agreement.

Section 3.09   Repurchase Obligations Absolute.  All amounts payable by Seller
under the Repurchase Documents shall be paid without notice (except as expressly
required in the Repurchase Documents), demand, counterclaim, set‑off, deduction
or defense (as to any Person and for any reason whatsoever) and without
abatement, suspension, deferment, diminution or reduction (as to any Person and
for any reason whatsoever), and the Repurchase Obligations shall not be
released, discharged or otherwise affected, except as expressly provided herein,
by reason of:  (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset, the Pledged Collateral or
related Mortgaged Property, (b) any Insolvency Proceeding relating to Seller,
any Underlying Obligor or any other loan participant under a Senior Interest or
a Junior Interest, or any action taken with respect to any Repurchase Document,
Purchased Asset Document by any trustee or receiver of Seller, any Underlying
Obligor or any other loan participant under a Senior Interest or a Junior
Interest, or by any court in any such proceeding, (c) any claim that Seller has
or might have against Buyer under any Repurchase Document or otherwise, (d) any
default or failure on the part of Buyer to perform or comply with any Repurchase
Document or other agreement with Seller, (e) the invalidity or unenforceability
of any Purchased Asset, Repurchase Document or Purchased Asset Document, or
(f) any other occurrence whatsoever, whether or not similar to any of the
foregoing, and whether or not Seller has notice or Knowledge of any of the
foregoing.  The Repurchase Obligations shall be (i) full recourse to Seller and
(ii) limited recourse to Guarantor to the extent of, and subject to the
specified full-recourse provisions set forth in, the Guarantee Agreement.  This
Section 3.09 shall survive the termination of the Repurchase Documents and the
payment in full of the Repurchase Obligations.

Section 3.10    Future Funding Transactions.  Buyer’s agreement to enter into
any Future Funding Transaction is subject to the satisfaction of the following
conditions precedent,





-47-

--------------------------------------------------------------------------------

 



 

both immediately prior to entering into such Future Funding Transaction and also
after giving effect to the consummation thereof:

(a)        Prior to the Maturity Date (as may be extended pursuant to Section
3.07(a)) or the CMBS Purchased Asset Maturity Date (without giving effect to any
extension pursuant to Section 3.07(b)), Seller may request that Buyer enter into
a Future Funding Transaction, by delivering either (i) a signed, written
confirmation substantially in the form of Exhibit J attached hereto prior to the
related Future Funding Date (each, a “Future Funding Confirmation”), signed by a
Responsible Officer of Seller or (ii) an amended and restated
Confirmation.  Each Future Funding Confirmation or amended and restated
Confirmation, as applicable, shall (i) identify the related Purchased Asset,
(ii) specify the amount of the related future advance made or to be made by
Seller to the Underlying Obligor and the requested Future Funding Amount, (iii)
specify the Future Funding Date, (iv) specify the Book Value of the Purchased
Asset before and after giving effect to the related future advance, (v) specify
the Purchase Price of the Purchased Asset before and after giving effect to the
requested Future Funding Amount and (vi) be executed by both Buyer (upon Buyer’s
approval of such Future Funding Transaction) and Seller; provided,  however,
that Buyer shall not be liable to Seller if it inadvertently acts on a Future
Funding Confirmation or amended and restated Confirmation, as applicable, that
has not been signed by a Responsible Officer of Seller.  Each Future Funding
Confirmation or amended and restated Confirmation, as applicable, together with
this Agreement, shall be conclusive evidence of the terms of the Future Funding
Transaction covered thereby.  If terms in a Future Funding Confirmation or
amended and restated Confirmation, as applicable, are inconsistent with terms in
this Agreement with respect to a particular Future Funding Transaction, the
terms of such Future Funding Confirmation or amended and restated Confirmation,
as applicable, shall prevail.  Notwithstanding any provision to the contrary in
this Agreement, either expressed or implied, all future funding obligations set
forth in any Purchased Asset Document are and shall at all times remain solely
the obligations of Seller.

(b)        For each proposed Future Funding Transaction, no less than seven (7)
Business Days prior to the proposed Future Funding Date, Seller shall deliver to
Buyer a Future Funding Request Package.  Buyer shall have the right to review
the Future Funding Request Package and to update Buyer’s original due diligence
and to conduct additional due diligence with respect to the applicable Purchased
Asset/or the related Whole Loan, Senior Interest, Mezzanine Loan and/or Junior
Interest as Buyer determines.  Prior to the approval of each proposed Future
Funding Transaction by Buyer, Buyer shall have determined, in its sole and
absolute discretion, that both at the time of such request and as of the Future
Funding Date, (i) the related Purchased Asset is not a Defaulted Asset, (ii) if
the related Purchased Asset is a Legacy Purchased Asset or a CMBS Purchased
Asset, the related Purchased Asset has a Debt Yield that is equal to or greater
than the applicable Debt Yield Purchase Threshold, (iii) Seller is in compliance
with the Debt Yield Test, (iv) the conditions precedent for a Transaction set
forth in sub-paragraphs (b), (e), (f), (g) and (i) of Section 6.02 have been met
by Seller, and (v) all related conditions precedent set forth in the related
Purchased Asset Documents have been satisfied.

(c)        Upon the approval by Buyer of a particular Future Funding
Transaction, Buyer shall deliver to Seller a signed copy of the related Future
Funding Confirmation or amended and restated Confirmation, as applicable,
described in clause (i) above, on or before the





-48-

--------------------------------------------------------------------------------

 



 

related Future Funding Date.  On the related Future Funding Date, which shall
occur no later than three (3) Business Days after the final approval of the
Future Funding Transaction by Buyer (a) if Seller has not remitted to the
applicable Underlying Obligor the applicable future advance amount due in
connection with the related Future Funding Transaction pursuant to the Purchased
Asset Documents on or prior to the Future Funding Date: (i) if an escrow
agreement has been established in connection with such Future Funding
Transaction, Buyer shall remit the related Future Funding Amount to the related
escrow account, (ii) if the terms of the Purchased Asset Documents provide for a
reserve account in connection with future advances, Buyer shall remit the
related Future Funding Amount to the applicable reserve account, or (iii)
otherwise, Buyer shall remit the related Future Funding Amount directly to the
related Underlying Obligor; or (b) if Seller has provided Buyer with evidence
satisfactory to it that Seller has remitted to the applicable Underlying Obligor
the full amount due in connection with the related Future Funding Transaction on
or prior to the Future Funding Date, Buyer shall remit such Future Funding
Amount directly to Seller.

(d)        If Seller applies to extend the Maturity Date to the Second Extension
Termination Date or Third Extension Termination Date in accordance with
Section 3.07(a) within the time period permitted thereunder, Seller shall, in
each case, submit to Buyer a list of all Purchased Assets with unfunded future
funding obligations and provide such other related information as requested by
Buyer.  Buyer shall have the option to approve or reject any or all of the items
on Seller’s list, as determined in its discretion on or before the first day of
the Second Extension Term or the Third Extension Term, as applicable.  All of
the approved items, if any, on Seller’s list shall, immediately thereafter, be
incorporated by reference into this Agreement as Schedule 3 hereto and
thereafter, each such approved item shall be referred to as a “Trailing Future
Funding Obligation”.  During the Second Extension Term and Third Extension Term,
Seller shall be permitted to request Future Funding Transactions that constitute
Trailing Future Funding Obligations, so long as each such unfunded Future
Funding Transaction satisfies all of the terms, conditions and requirements set
forth in Section 3.10(b) other than the requirement that the Funding Period has
not expired, so long as each such Future Funding Transaction is entered into
prior to the last day of the Second Extension Term or Third Extension Term, as
applicable.

Section 3.11    Additional Purchase Advance Transactions.

(a)        Prior to the Maturity Date (as same may be extended through to the
Second Extended Maturity Date), Seller may request that Buyer increase the
Maximum Applicable Percentage for any Purchased Asset other than a CMBS
Purchased Asset, by written request delivered no less than seven (7) Business
Days prior to the proposed date for the requested additional advance that would
be based on such increased percentage (each such transaction pursuant to which
such an advance is made, an “Additional Purchase Advance Transaction” and the
amount advanced in any such transaction, an “Additional Purchase Advance”).  In
connection with any such Additional Purchase Advance Transaction, Buyer and
Seller shall execute and deliver to each other an updated Confirmation setting
forth the new Maximum Applicable Percentage and outstanding Purchase Price with
respect to such Purchased Asset.





-49-

--------------------------------------------------------------------------------

 



 

(b)        Any Additional Purchase Advance Transaction shall be entered into
only if Buyer agrees to do so in its discretion, it being understood without
limiting the generality of the foregoing that Buyer’s agreement to enter into
any Additional Purchase Advance Transaction is subject to the satisfaction of
the following conditions precedent, both immediately prior to entering into the
related Additional Purchase Advance Transaction and also after giving effect to
the consummation thereof: (i) no Margin Deficit, Default or Event of Default
exists, (ii) the aggregate outstanding Purchase Price of all Purchased Assets
subject to Transactions then outstanding does not exceed the Maximum Amount,
(iii) no Sub-Limit is exceeded, (iv) the amount of such Additional Purchase
Advance does not exceed the Additional Purchase Advance Available Amount and
(v) no Material Adverse Effect has occurred and is continuing.

ARTICLE 4

MARGIN MAINTENANCE

Section 4.01    Margin Deficit.

(a)        If on any date (i) the Market Value for any Purchased Asset (as
determined by Buyer) is less than (ii) the product of (A) the applicable Buyer’s
Margin Percentage times (B) the outstanding Purchase Price for such Purchased
Asset as of such date (the excess, if any, of (ii) over (i), a “Margin
Deficit”), then Seller shall, within three (3) Business Days after notice from
Buyer (a “Margin Call”), transfer cash to Buyer in an amount at least equal to
such Margin Deficit.  Buyer shall apply the funds received in satisfaction of a
Margin Deficit to the Repurchase Obligations in such manner as Buyer determines,
to amounts due and owing under the Repurchase Documents on such
date.  Additional terms and provisions governing Margin Deficits and Margin
Calls under this Section 4.01(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

(b)        Buyer’s election not to deliver, or to forbear from delivering, a
Margin Call notice at any time there is a Margin Deficit shall not waive or be
deemed to waive such Margin Deficit or in any way limit, stop or impair Buyer’s
right to deliver a Margin Call notice at any time when the same or any other
Margin Deficit exists on the same or any other Purchased Asset (and the
conditions to delivery of such Margin Call under Section 4.01(a) above are
satisfied).  Buyer’s rights relating to Margin Deficits under this Section 4.01
are cumulative and in addition to and not in lieu of any other rights of Buyer
under the Repurchase Documents or Requirements of Law.

(c)        All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the Waterfall Account,
except as directed by Buyer, and notwithstanding any provision in Section 5.02
to the contrary, shall be applied to reduce the Purchase Price of such Purchased
Asset.  Immediately after the satisfaction by Seller of each Margin Call
hereunder, Seller and Buyer shall execute and deliver the appropriate amended
and restated Confirmations.





-50-

--------------------------------------------------------------------------------

 



 

ARTICLE 5

APPLICATION OF INCOME

Section 5.01    Waterfall Account; Servicing Agreement Accounts.  The Waterfall
Account and the Servicing Agreement Account maintained under the Servicing
Agreement shall be established at Deposit Account Bank.  The customary related
fees and expenses of Deposit Account Bank in connection with maintaining the
Waterfall Account and the Servicing Agreement Account established and maintained
under the Servicing Agreement will be the sole responsibility of Seller.  Buyer
shall have sole dominion and control (including, without limitation, “control”
within the meaning of Section 9-104(a) of the UCC) over the Waterfall Account
and the Servicing Agreement Account established and maintained under the
Servicing Agreement.  Neither Seller nor any Person claiming through or under
Seller shall have any claim to or interest in the Waterfall Account or any
Servicing Agreement Account maintained at Wells Fargo Bank, N.A.  All Income
received by Seller, Servicer, Buyer or Deposit Account Bank in respect of the
Purchased Assets, as well as any interest received from the reinvestment of such
Income (other than amounts of reinvestment income permitted to be retained by
Servicer as additional servicing compensation in accordance with Section 3.03(c)
of the Servicing Agreement or pursuant to the applicable provisions of any other
Servicing Agreement and the related Irrevocable Redirection Notice signed by the
related Servicer), shall be deposited directly into the Waterfall Account,
except that, in the case of amounts deposited by Servicer, such deposits to the
Waterfall Account shall occur from the Servicing Agreement Account established
and maintained in connection with the Servicing Agreement in accordance with
Section 3.04(a)(iv) of the Servicing Agreement or in accordance with the
applicable provisions of any other applicable Servicing Agreement and the
related Irrevocable Redirection Notice signed by the related Servicer, and shall
be applied to and remitted by Deposit Account Bank in accordance with this
Article 5.  If any Underlying Obligor shall make any payment due in connection
with any Purchased Asset to Seller, Seller shall cause such payment to be
deposited or transferred to the Waterfall Account within two (2) Business
Days.  Notwithstanding the foregoing, so long as the Servicing Agreement is in
full force and effect, all amounts to be paid or are otherwise received from, or
on behalf of, a related Underlying Obligor shall be paid directly to the
Servicing Agreement Account established and maintained in connection with the
Servicing Agreement or pursuant to the applicable provisions of any other
Servicing Agreement or in accordance with the applicable provisions of any other
applicable Servicing Agreement and, thereafter, remitted to the Waterfall
Account in accordance with the terms of the Servicing Agreement.  With respect
to any Purchased Asset that was originated by Seller, Seller shall establish and
maintain at all times the Collection Account(s) relating to such Purchased Asset
at Deposit Account Bank.

Section 5.02    No Material Default or Event of Default Exists; Maximum Amount
Not Exceeded; Third Extended Maturity Date Has Not Occurred.  If no Material
Default or Event of Default exists, and the aggregate Repurchase Price of all
Purchased Assets subject to Transactions then outstanding is less than or equal
to the Maximum Amount and the Third Extended Maturity Date has not occurred, all
Income described in Section 5.01 and deposited into the Waterfall Account during
each Pricing Period shall be applied by Deposit Account Bank by no later than
the next following Remittance Date (except as otherwise expressly provided
below) in the following order of priority:





-51-

--------------------------------------------------------------------------------

 



 

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion and any tenant improvement, capital expenditure or
other reserve portion of any payments received from each Underlying Obligor to
the respective escrow agents pursuant to the escrow agreements or the Purchased
Asset Documents for the underlying Whole Loans, and whether or not any event of
default exists with respect to the related Whole Loan;

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

fifth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

sixth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

seventh, for each Purchased Asset other than, on and after April 10, 2020, CMBS
Purchased Assets, to pay the Applicable Percentage of any Principal Payment to
Buyer, but only to the extent that such remittance would not result in the
creation of a Margin Deficit, to be applied by Buyer within one (1) Business Day
of receipt to reduce the outstanding Purchase Price of the applicable Purchased
Asset, with the balance of such Principal Payment to be paid to Seller within
three (3) Business Days of receipt;

eighth, for each CMBS Purchased Asset on and after April 10, 2020, to pay 100%
of all Income payments received with respect to any CMBS Purchased Asset to
Buyer, to be applied by Buyer within one Business Day of receipt to reduce the
outstanding Repurchase Price of the applicable CMBS Purchased Asset and, after
payment in full of such Purchase Price, any remaining portion of such Principal
Payment shall be applied to the outstanding Purchase Price of the other CMBS
Purchased Assets in such order and in such amounts as determined by Buyer, until
the aggregate Repurchase Price of all CMBS Purchased Assets has been reduced to
zero;

ninth, to pay Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

tenth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.





-52-

--------------------------------------------------------------------------------

 



 

Section 5.03    A Material Default or Event of Default Exists; Maximum Amount
Exceeded; Third Extended Maturity Date Has Occurred.  If a Material Default or
an Event of Default exists, or the aggregate Repurchase Price of all Purchased
Assets subject to Transactions then outstanding exceeds the Maximum Amount, or
the Third Extended Maturity Date has occurred, all Income deposited into the
Waterfall Account in respect of the Purchased Assets shall be applied by Deposit
Account Bank, on the Business Day next following the Business Day on which each
amount of Income is so deposited, in the following order of priority:

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion of any payments received from each Underlying Obligor
to the respective escrow agents pursuant to the escrow agreements or other
Purchased Asset Documents for the related Whole Loan, and whether or not any
event of default exists with respect to the related Whole Loan;

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

sixth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero) plus all other
amounts due to Buyer under the Repurchase Documents;

seventh, to pay to Buyer all other Repurchase Obligations due to Buyer, in such
order and in such amounts as Buyer shall determine in its discretion; and

eighth, to pay to Seller any remainder for its own account.

Section 5.04   Seller to Remain Liable.  If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from Seller to Buyer under this Agreement or any Repurchase Document on
a Remittance Date, a Repurchase Date or Maturity Date, whether due to the
occurrence of an Event of Default or otherwise, Seller shall remain liable to
Buyer for payment of all such amounts when due.





-53-

--------------------------------------------------------------------------------

 



 

ARTICLE 6

CONDITIONS PRECEDENT

Section 6.01    Conditions Precedent to Initial Transaction.  Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied as determined, or waived by Buyer, on
and as of the Closing Date:

(a)        Buyer has received the following documents, each dated as of the
Closing Date unless otherwise specified:  (i) each Repurchase Document duly
executed and delivered by the parties thereto, (ii) an official good standing
certificate or its documentary equivalent dated a recent date with respect to
Seller and Guarantor (including, with respect to Seller, in each jurisdiction
where any Mortgaged Property is located to the extent necessary for Buyer to
enforce its rights and remedies thereunder), (iii) certificates of the secretary
or an assistant secretary of Seller and Guarantor with respect to attached
copies of the Governing Documents and applicable resolutions of Seller and
Guarantor, and the incumbencies and signatures of officers of Seller and
Guarantor executing the Repurchase Documents to which each is a party,
evidencing the authority of Seller and Guarantor with respect to the execution,
delivery and performance thereof, (iv) a Closing Certificate, (v) an executed
Power of Attorney, (vi) such opinions from counsel to Seller and Guarantor as
Buyer may require, including with respect to corporate matters (including,
without limitation, the valid existence and good standing of Seller, Guarantor
and Pledgor and the enforceability of their respective operating agreements),
the due authorization, execution, delivery and enforceability of each of the
Repurchase Documents, non-contravention, no consents or approvals required other
than those that have been obtained, first priority perfected security interests
in the Purchased Assets, the Pledged Collateral and any other collateral pledged
pursuant to the Repurchase Documents, Investment Company Act matters, and the
applicability of Bankruptcy Code safe harbors, (vii) a duly completed Compliance
Certificate, and (viii) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as Buyer may
require;

(b)        (i) UCC financing statements have been filed against Seller and
Pledgor in all filing offices required by Buyer, (ii) Buyer has received such
searches of UCC filings, tax liens, judgments, pending litigation and other
matters relating to Seller and the Purchased Assets as Buyer may require,
(iii) the results of such searches are satisfactory to Buyer and (iv) all
original certificates evidencing all ownership interests in Seller, which
interests shall be in certificated form pursuant to Section 8-103 of the UCC,
together with executed original copies of all necessary blank transfer
documents, have been delivered to Custodian;

(c)        Buyer has received payment from Seller of all fees and expenses then
payable under this Agreement, as contemplated by Section 13.02 and by the
applicable provisions of the Fee and Pricing Letter;

(d)        Buyer has completed to its satisfaction such due diligence
(including, Buyer’s  “Know Your Customer”, Anti-Corruption Laws, Sanctions and
Anti-Money Laundering Laws diligence, and any information required to be
obtained by Buyer pursuant to the Beneficial Ownership Regulation) and modeling
as it may require; and





-54-

--------------------------------------------------------------------------------

 



 

(e)        Buyer shall have received, sufficiently in advance of (but in any
event not less than three (3) Business Days prior to) the Closing Date a
Beneficial Ownership Certification in relation to Seller to the extent that
Seller qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

Section 6.02     Conditions Precedent to All Transactions.  Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied as determined by or waived by Buyer,
with respect to each Asset on and as of the Purchase Date (including the first
Purchase Date) therefor:

(a)        Buyer has received the following documents for each prospective
Purchased Asset:  (i) a Transaction Request, (ii) an Underwriting Package,
(iii) a Confirmation, (iv) the related Servicing Agreement(s), if a copy was not
previously delivered to Buyer, (v) fully executed Irrevocable Redirection
Notices, except to the extent set forth in Section 8.18, (vi) a trust receipt
and other items required to be delivered under the Custodial Agreement,
(vii) with respect to any Wet Mortgage Asset, a Bailee Agreement, and (viii) all
other documents, certificates, information, financial statements, reports and
approvals as Buyer may require (provided,  however, that with respect to any Wet
Mortgage Asset, delivery of the foregoing items in accordance with the
provisions of Sections 3.01(g) and (h) shall be deemed to satisfy the conditions
of this Section 6.01(a) (unless otherwise determined in the discretion of
Buyer));

(b)        immediately before such Transaction and after giving effect thereto
and to the intended use thereof, no Representation Breach (including with
respect to any Purchased Asset), Default, Event of Default, Margin Deficit or
Material Adverse Effect exists;

(c)        Buyer has completed its due diligence review of the Underwriting
Package, Purchased Asset Documents and such other documents, records and
information as Buyer deems appropriate, and the results of such reviews are
satisfactory to Buyer;

(d)        Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) determined that each such Asset
has adequate structure, stabilized Debt Yield and stabilized loan‑to‑value ratio
(each as determined in Buyer’s sole and absolute discretion to Buyer’s last
dollar), (iv) determined that such Asset is either a Bridge Purchased Asset or a
CMBS Purchased Asset, (v) obtained all necessary internal credit and other
approvals for such Transaction, and (vi) executed the Confirmation;

(e)        immediately after giving effect to such Transaction, the aggregate
outstanding Purchase Price of all Transactions does not exceed the Maximum
Amount;

(f)        the Repurchase Date specified in the Confirmation is not later than
(i) for all Purchased Assets other than CMBS Purchased Assets, the Maturity
Date, and (ii) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity
Date;

(g)        Seller has satisfied all requirements and conditions and has
performed all covenants, duties, obligations and agreements contained in the
other Repurchase Documents to be performed by Seller on or before the Purchase
Date;





-55-

--------------------------------------------------------------------------------

 



 

(h)        to the extent the related Purchased Asset Documents contain notice,
cure and other provisions in favor of a pledgee under a repurchase or warehouse
facility, and without prejudice to the sale treatment of such Asset to Buyer,
Buyer has received satisfactory evidence that Seller has given notice to the
applicable Persons of Buyer’s interest in such Asset and otherwise satisfied any
other applicable requirements under such pledgee provisions so that Buyer is
entitled to the rights and benefits of a pledgee under such pledgee provisions;

(i)         Buyer has received a copy of any Interest Rate Protection Agreement
and related documents entered into with respect to such Asset, (ii) the related
Seller Party has assigned or pledged to Buyer all of assignor’s rights (but none
of its obligations) under such Interest Rate Protection Agreement and related
documents, and (iii) no termination event, default or event of default (however
defined) exists thereunder;

(j)         Custodian shall have received executed blank assignments of all
Purchased Asset Documents, if applicable, in appropriate form for recording in
the jurisdiction in which the underlying real estate is located (the “Blank
Assignment Documents”); and

(k)        For all Assets acquired from or originated by (whether directly or
indirectly) an Affiliate of Seller (other than any Asset acquired directly or
indirectly from and/or originated by Guarantor or any Intermediate Starwood
Entity), if requested by Buyer, a true sale opinion from counsel to Seller in
form and substance reasonably satisfactory to Buyer.

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied,
unless any such condition precedent was expressly waived in the related
Confirmation.

The failure of Seller to satisfy any of the conditions precedent in this Article
6 with respect to any Transaction or Purchased Asset shall, unless such failure
was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to Buyer the Repurchase Price of such
Purchased Asset.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and, except as otherwise expressly provided below, at all times
when any Repurchase Document or Transaction is in full force and effect:

Section 7.01    Seller.  Seller has been duly organized and validly exists in
good standing as a limited liability company under the laws of the State of
Delaware.  Seller (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to





-56-

--------------------------------------------------------------------------------

 



 

which it is a party, and (z) originate, service, acquire, own, sell, assign,
pledge and repurchase the Purchased Assets.  Seller’s exact legal name is set
forth in the preamble and signature pages of this Agreement.  Seller’s location
(within the meaning of Article 9 of the UCC), chief executive office and the
office where Seller keeps all records (within the meaning of Article 9 of the
UCC) relating to the Purchased Assets is at the address of Seller referred to in
Annex 1.  Seller has not changed its name or location within the past twelve
(12) months.  Seller 2’s organizational identification number is 4792057 and its
tax identification number is 27-2143719.  Seller 2-A’s organizational
identification number is 4942463 and its tax identification number is
27-5082708.  SPT Seller’s legal name is and always has been SPT CA Fundings 2,
LLC, its organizational identification number is 4722684 and its tax
identification number is 27-0247747.  Seller 2 is a wholly‑owned Subsidiary of
Starwood Property Mortgage, L.L.C., a Delaware limited liability
company.  Seller 2-A is a wholly-owned Subsidiary of Starwood Property Mortgage
BC, L.L.C., a Delaware limited liability company.  The fiscal year of Seller is
the calendar year.  Seller has no Indebtedness, Contractual Obligations or
investments other than (a) ordinary trade payables, (b) in connection with
Assets acquired or originated for the Transactions, and (c) under the Repurchase
Documents.  Each of Seller 2 and Seller 2-A have no Guarantee Obligations.  Each
of Seller 2 and Seller 2-A have no Subsidiaries.  Notwithstanding the foregoing,
SPT Seller shall be excluded from each of the representations and warranties set
forth in the immediately preceding three sentences of this Section 7.01.

Section 7.02    Repurchase Documents.  Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than,
except with respect to any Purchased Asset, any Liens granted pursuant to or by
the Repurchase Documents) on any of the properties or assets of Seller.  All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect.  The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law.  Except as disclosed
to Buyer by or on behalf of Seller in writing prior to the Fifth Amendment and
Restatement Date or, as applicable, the related Purchase Date for each
Transaction, there is no material litigation, proceeding or investigation
pending or, to Seller’s Knowledge, threatened, against Seller, Manager, any
Intermediate Starwood Entity or Guarantor before any Governmental Authority
(a) asserting the invalidity of any Repurchase Document, (b) seeking to prevent
the consummation of any Transaction, or (c) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

Section 7.03    Solvency.  None of Seller, Manager, any Intermediate Starwood
Entity or Guarantor is or has ever been the subject of an Insolvency
Proceeding.  Seller,





-57-

--------------------------------------------------------------------------------

 



 

Manager, each Intermediate Starwood Entity and Guarantor are Solvent and the
Transactions do not and will not render Seller, Manager, any Intermediate
Starwood Entity or Guarantor not Solvent.  Seller is not entering into the
Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Manager, any Intermediate Starwood Entity or
Guarantor.  Seller has received or will receive reasonably equivalent value for
the Repurchase Documents and each Transaction.  Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.  Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.

Section 7.04    Taxes.  Seller, Manager, each Intermediate Starwood Entity and
Guarantor have filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have paid all material taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges payable by them, or with respect to any of
their properties or assets, which have become due, and income or franchise taxes
have been paid or are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP.  Seller, Manager, each Intermediate Starwood Entity and
Guarantor have paid, or have provided adequate reserves for the payment of, all
such taxes for all prior fiscal years and for the current fiscal year to
date.  Except as disclosed to Buyer by or on behalf of Seller in writing prior
to the Fifth Amendment and Restatement Date or, as applicable, the related
Purchase Date for each Transaction, there is no material action, suit,
proceeding, investigation, audit or claim relating to any such taxes now pending
or, to Seller’s Knowledge, threatened by any Governmental Authority which is not
being contested in good faith as provided above.  None of Seller, Manager, any
Intermediate Starwood Entity or Guarantor has entered into any agreement or
waiver or been requested to enter into any agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of Seller, Manager, any Intermediate Starwood Entity or Guarantor not to
be subject to the normally applicable statute of limitations.  No tax liens have
been filed against any assets of Seller, Manager, any Intermediate Starwood
Entity or Guarantor.  Seller does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011–4.  If
Seller determines to take any action inconsistent with such intention, it will
promptly notify Buyer, in which case Buyer may treat each Transaction as subject
to Treasury Regulation Section 301.6112–1 and will maintain the lists and other
records required thereunder.

Section 7.05    Financial Condition.  The audited balance sheet of Guarantor as
at the fiscal year most recently ended for which such audited balance sheet is
available, and the related audited statements of income, stockholders equity,
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct and present
fairly the financial condition of Guarantor as of such date and the results of
its operations and cash flows for the fiscal year then ended.  All such
financial statements, including related schedules and notes, were prepared in
accordance with GAAP except as disclosed therein.  Except as disclosed to Buyer
by or on behalf of Seller in writing prior to the Fifth Amendment and
Restatement Date or, as applicable,





-58-

--------------------------------------------------------------------------------

 



 

the related Purchase Date for each Transaction, Guarantor does not have any
material contingent liability or liability for taxes or any long term lease or
unusual forward or long term commitment, including any Derivative Contract,
which is not reflected in the foregoing statements or notes.

Section 7.06    True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, in each case, on the date as of
which such information is stated or certified.

Section 7.07    Compliance with Laws.  Seller has complied in all material
respects with all Requirements of Laws, and, to Seller’s Actual Knowledge, no
Purchased Asset contravenes any Requirements of Laws in any material respect. 
None of Seller, Guarantor nor any Subsidiaries or Parents of Seller or
Guarantor, nor to the knowledge of Seller or Guarantor, no Affiliate of Seller
or Guarantor (i) is in violation of any Sanctions or (ii) is a Sanctioned
Target.  The proceeds of any Transaction have not been and will not be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Target or otherwise in
violation of Sanctions, Anti‑Corruption Laws or Anti‑Money Laundering
Laws.  Seller is a “qualified purchaser” as defined in the Investment Company
Act.  None of Seller, Manager, any Intermediate Starwood Entity or Guarantor
(a) is or is controlled by an “investment company” as defined in such Act or is
exempt from the provisions of the Investment Company Act, (b) is a “broker” or
“dealer” as defined in, or could be subject to a liquidation proceeding under,
the Securities Investor Protection Act of 1970, or (c) is subject to regulation
by any Governmental Authority limiting its ability to incur the Repurchase
Obligations.  No properties presently or previously owned or leased by Seller,
Manager, any Intermediate Starwood Entity or Guarantor, or any of their
respective predecessors contain or previously contained any Materials of
Environmental Concern that constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to liability of
Seller, Manager, any Intermediate Starwood Entity or Guarantor
thereunder.  Seller has no Actual Knowledge of any violation, alleged violation,
non‑compliance, liability or potential liability of Seller, Manager, any
Intermediate Starwood Entity or Guarantor under any Environmental
Law.  Materials of Environmental Concern have not been Released in violation of
Environmental Laws or in a manner that reasonably could be expected to give rise
to liability of Seller, Manager, any Intermediate Starwood Entity or Guarantor
thereunder.  Seller and all Affiliates of Seller are in compliance with all
Anti‑Corruption Laws.  Neither Seller nor any Affiliate of Seller has made,
offered, promised or authorized a payment of money or anything else of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official





-59-

--------------------------------------------------------------------------------

 



 

position to direct business wrongfully to Seller, any Affiliate of Seller or any
other Person, in violation of any Anti‑Corruption Law.

Section 7.08    Compliance with ERISA.  (a)  Neither Seller has any employees as
of the date of this Agreement.

(b)        Each of Seller and Guarantor either (i) qualifies as a VCOC or a
REOC, (ii) complies with an exception set forth in the Plan Asset Regulations
such that the assets of such Person would not be subject to Title I of ERISA
and/or Section 4975 of the Code, or (iii) does not hold any “plan assets” within
the meaning of the Plan Asset Regulations that are subject to ERISA.

(c)        Assuming that no portion of the Purchased Assets are funded by Buyer
with “plan assets” within the meaning of the Plan Asset Regulations, none of the
transactions contemplated by the Repurchase Documents will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject Buyer to any tax or penalty or
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 7.09    No Default or Material Adverse Effect.  As of each of the
Closing Date, the Fifth Amendment and Restatement Date and the Purchase Date for
each Transaction hereunder, no Event of Default and, to Seller’s Knowledge, no
Default exists.  Seller believes that it is and will be able to pay and perform
each agreement, duty, obligation and covenant contained in the Repurchase
Documents and Purchased Asset Documents to which it is a party, and except as
disclosed to Buyer by or on behalf of Seller in writing prior to the Fifth
Amendment and Restatement Date or, as applicable, the related Purchase Date for
each Transaction, that it is not subject to any agreement, obligation,
restriction or Requirements of Law which would unduly burden its ability to do
so or could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed to Buyer by or on behalf of Seller in writing, prior to the Fifth
Amendment and Restatement Date or, as applicable, the related Purchase Date for
each Transaction, Seller has no Knowledge of any actual or prospective
development, event or other fact that could reasonably be expected to have a
Material Adverse Effect.  No Internal Control Event has occurred.

Section 7.10    Purchased Assets.  Each Purchased Asset is an Eligible
Asset.  Each representation and warranty of Seller set forth in the Repurchase
Documents (including those set forth in Schedule 1(a),  1(b),  1(c) or 1(d)
applicable to the Class of such Purchased Asset) and the Purchased Asset
Documents with respect to each Purchased Asset is true and correct.  Seller has
delivered to Custodian true, correct and complete copies of the Purchased Asset
Documents, as applicable, relating to each Purchased Asset.  Except as disclosed
to Buyer by or on behalf of Seller in writing, Seller has no Actual Knowledge of
any fact which could reasonably lead it to expect that any Purchased Asset will
not be paid in full.  None of the Purchased Asset Documents has any marks or
notations indicating that it has been sold, assigned, pledged, encumbered or
otherwise conveyed to any Person other than Buyer.  If any Purchased Asset
Document requires the holder or transferee of the related Purchased Asset to be
a qualified transferee, qualified institutional lender or qualified lender
(however defined), Seller meets such requirement.  Assuming that Buyer also
meets such requirement, the assignment and pledge of





-60-

--------------------------------------------------------------------------------

 



 

such Purchased Asset to Buyer pursuant to the Repurchase Documents do not
violate such Purchased Asset Document.  Seller and all Affiliates of Seller
(a) have sold and transferred all Servicing Rights with respect to the Purchased
Assets to Buyer, and (b) have no Retained Interests.

Section 7.11    Purchased Assets Acquired from Transferors.  With respect to
each Purchased Asset purchased by Seller or an Affiliate of Seller from a
Transferor, (a) such Purchased Asset was acquired and transferred pursuant to a
Purchase Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Asset, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to Seller
or an Affiliate of Seller, (d) no such transfer is or may be voidable or subject
to avoidance under the Bankruptcy Code, and (e) the representations and
warranties made by such Transferor to Seller or such Affiliate in such Purchase
Agreement are hereby incorporated herein mutatis mutandis and are hereby remade
by Seller to Buyer on each date as of which they speak in such Purchase
Agreement.

Section 7.12    Transfer and Security Interest.  The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens, subject only to the
Permitted Liens described in clause (d) of the definition thereof.  With respect
to the protective security interest granted by Seller in Section 11.01, upon the
delivery of the Confirmations and the Purchased Asset Documents to Custodian,
the execution and delivery of the Controlled Account Agreement and the filing of
the UCC financing statements as provided herein, such security interest shall be
a valid first priority perfected security interest to the extent such security
interest can be perfected by possession, filing or control under the UCC (other
than Liens granted pursuant to or by the Repurchase Documents).  Upon receipt by
Custodian of each Purchased Asset Document required to be endorsed in blank by
Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either (a) own such Purchased Asset and the related Purchased
Asset Documents or (b) have a valid first priority perfected security interest
in such Purchased Asset and the related Purchased Asset Documents.  At Buyer’s
election (and at Buyer’s sole cost and expense, or if completed and recorded
following a Material Default or Event of Default, at Seller’s sole cost and
expense), Buyer or any nominee or agent of Buyer may complete and record any or
all of the Blank Assignment Documents as further evidence of Buyer’s ownership
interest in the related Purchased Asset Documents.  The Purchased Assets
constitute the following, as defined in the UCC, as applicable: a general
intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement.  Seller has not authorized the filing of and is not aware of any
UCC financing statements filed against Seller as debtor that include the
Purchased Assets, other than any financing statement that has been terminated or
filed pursuant to this Agreement.

Section 7.13    No Broker.  Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.

Section 7.14    Separateness.  Seller is in compliance with the requirements of
Article 9.





-61-

--------------------------------------------------------------------------------

 



 

Section 7.15    Interest Rate Protection Agreements.  (a) Any Interest Rate
Protection Agreement entered into with respect to any Purchased Asset is in full
force and effect, (b) no termination event, default or event of default (however
defined) exists thereunder, and (c) the related Seller Party has effectively
collaterally assigned to Buyer all of such Seller Party’s rights (but none of
its obligations) under each such Interest Rate Protection Agreement.

Section 7.16    Investment Company Act.  None of Seller, Guarantor or any
Affiliate of Seller or Guarantor is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act, or otherwise required to register thereunder.

Section 7.17    Anti-Money Laundering Laws and Anti-Corruption Laws.  The
operations of each of Seller and Guarantor are, and have been, conducted at all
times in compliance with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws.  No litigation, regulatory or administrative proceedings
of or before any court, tribunal or agency with respect to any Anti-Money
Laundering Laws or Anti-Corruption Laws have been started or (to the best of its
knowledge and belief) threatened against each of Seller and Guarantor or to the
knowledge of Seller or Guarantor, any Affiliates of Seller or Guarantor.

Section 7.18    Sanctions.  None of Seller, Guarantor, any Subsidiaries or
Parents of Seller or Guarantor and, to the knowledge of Seller or Guarantor, no
Affiliate of Seller or Guarantor (a) is a Sanctioned Target, (b) is controlled
by or is acting on behalf of a Sanctioned Target, or (c) to the best knowledge
of Seller or Guarantor after due inquiry, is under investigation for an alleged
breach of Sanctions by a Governmental Authority that enforces Sanctions. To
Seller’s knowledge, no Investor is a Sanctioned Target.

Section 7.19    Beneficial Ownership Certification.  The information included in
each Beneficial Ownership Certification is true and correct in all respects.

ARTICLE 8

COVENANTS OF SELLER

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect:

Section 8.01    Existence; Governing Documents; Conduct of Business.  Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents in any material respect, without
Buyer’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, or divide itself into two or more separate
limited liability companies.  Seller shall (a) continue to engage in the same
(and no other) general lines of business as presently conducted by it,
(b) maintain and preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business, and (c) maintain





-62-

--------------------------------------------------------------------------------

 



 

Seller’s status as a qualified transferee, qualified lender or any similar term
(however defined) if and to the extent required under the Purchased Asset
Documents.  Seller shall not (A) change its name, organizational number, tax
identification number, fiscal year, method of accounting, identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), move the
location of its principal place of business and chief executive office, as
defined in the UCC) from the location referred to in Section 7.01, or (B) move,
or consent to Custodian moving, the Purchased Asset Documents from the location
thereof on the applicable Purchase Date for the related Purchased Asset, unless
in each case Seller has given at least thirty (30) days prior notice to Buyer
and has taken all actions required under the UCC to continue the first priority
perfected security interest of Buyer in the Purchased Assets.  Seller shall
enter into each Transaction as principal, unless Buyer agrees before a
Transaction that Seller may enter into such Transaction as agent for a principal
and under terms and conditions disclosed to Buyer.

Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents.  Seller shall comply in all material respects with each and every
Requirements of Law, including those relating to any Purchased Asset and to the
reporting and payment of taxes.  No part of the proceeds of any Transaction
shall be used for any purpose that violates Regulation T, U or X of the Board of
Governors of the Federal Reserve System.  Seller shall maintain the Custodial
Agreement and Controlled Account Agreement in full force and effect.  Seller
shall not directly or indirectly enter into any agreement that would be violated
or breached by any Transaction or the performance by Seller of any Repurchase
Document.

Section 8.03    Structural Changes.  Seller shall not enter into merger or
consolidation, or adopt, file, or effect a Division, or liquidate, wind up or
dissolve, or sell all or substantially all of its assets or properties (except
in the ordinary course of its business or as contemplated herein), or permit any
changes in the ownership of its Equity Interests which results in a Change of
Control of Seller, without the consent of Buyer (unless, in any of the foregoing
cases, the Repurchase Obligations are paid in full in connection with any such
transaction).  Seller shall ensure that all direct Equity Interests of Seller
shall continue to be directly owned by the owner or owners thereof as of the
date hereof.  Seller shall ensure that neither the Equity Interests of Seller
nor any property or assets of Seller shall be pledged to any Person other than
Buyer.  Seller shall not enter into any transaction with an Affiliate of Seller
unless such transaction is on market and arm’s‑length terms and
conditions.  Notwithstanding the foregoing, SPT Seller shall be excluded from
each of the covenants set forth in this Section 8.03.

Section 8.04    Protection of Buyer’s Interest in Purchased Assets.  With
respect to each Purchased Asset, Seller shall take all action necessary or
required by the Repurchase Documents, the Purchased Asset Documents and each and
every Requirements of Law, or requested by Buyer, to perfect, protect and more
fully evidence Buyer’s ownership of and first priority perfected security
interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each of the Repurchase Obligations, to the extent
permitted under the terms of each related Purchase Agreement.  Seller authorizes





-63-

--------------------------------------------------------------------------------

 



 

Buyer and its counsel to file UCC financing statements, describing the
collateral as “all assets of Seller, whether now owned or existing or hereafter
acquired or arising and all proceeds and products thereof” or words to that
effect.  Seller shall comply with all requirements of the Custodial Agreement
with respect to each Purchased Asset, including the delivery to Custodian of all
required Purchased Asset Documents.  Should Seller fail to deliver any Purchased
Asset Document to Custodian on a timely basis as required under the Custodial
Agreement, Seller shall make best efforts to effect such delivery as soon as
possible thereafter.  Seller shall (a) not assign, sell, transfer, pledge,
hypothecate, grant, create, incur, assume or suffer or permit to exist any
security interest in or Lien on any Purchased Asset to or in favor of any Person
other than Buyer, (b) defend such Purchased Asset against, and take such action
as is necessary to remove, any such Lien, and (c) defend the right, title and
interest of Buyer in and to all Purchased Assets against the claims and demands
of all Persons whomsoever.  Notwithstanding the foregoing, (i) if Seller grants
a Lien on any Purchased Asset in violation of this Section 8.04 or any other
Repurchase Document, Seller shall be deemed to have simultaneously granted an
equal and ratable Lien on such Purchased Asset in favor of Buyer to the extent
such Lien has not already been granted to Buyer; provided, that such equal and
ratable Lien shall not cure any resulting Default or Event of Default, and
(ii) to the extent any additional limited liability company is formed by a
Division of Seller (and without prejudice to Sections 8.01,  8.03 and 9.01
hereof), Seller shall cause any such Division LLC to assign, pledge and grant to
Buyer, for no additional consideration, all of its assets, and shall cause any
owner of each such Division LLC to pledge all of the Equity Interests and any
rights in connection therewith of each such Division LLC to Buyer, for no
additional consideration, in support of all Repurchase Obligations in the same
manner and to the same extent as the assignment, pledge and grant by Seller of
all of Seller’s assets hereunder, and in the same manner and to the same extent
as the pledge by the related Pledgor of all of such Pledgor’s right, title and
interest in all of the Equity Interests of Seller and any rights in connection
therewith, in each case pursuant to the related Pledge Agreement.  Seller shall
not materially amend, modify, waive or terminate any provision of any Purchase
Agreement or the Servicing Agreement.  Seller shall not, or permit any Servicer
to make or enter into any Material Modification to any Purchased Asset,
Purchased Asset Document without Buyer’s prior written consent; provided,
however, that if any Material Modification is made with respect to a NCPPP
Purchased Asset without Buyer’s consent, such Material Modification shall not
constitute a breach of this sentence if Seller did not have the right to consent
to same.  Seller shall mark its computer records and tapes to evidence the
interests granted to Buyer hereunder.  Seller shall not take any action to cause
any Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced.  If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer.

Section 8.05    Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens.  At any
time after the occurrence and during the continuance of any Default under
Sections 10.01(a) or 10.01(f), any Event of Default or any breach of the Debt
Yield Test, Seller shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Seller,
Manager, any Intermediate Starwood Entity or Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller, Manager,
any Intermediate Starwood Entity or Guarantor.  Seller shall





-64-

--------------------------------------------------------------------------------

 



 

not contract, create, incur, assume or permit to exist any Indebtedness,
Guarantee Obligations, Contractual Obligations or Investments, except to the
extent (a) arising or existing under the Repurchase Documents, (b) existing as
of the Original Closing Date, as referenced in the financial statements
delivered to Buyer prior to the Original Closing Date, and any renewals,
refinancings or extensions thereof in a principal amount not exceeding that
outstanding as of the date of such renewal, refinancing or extension,
(c) incurred after the Original Closing Date to originate or acquire Assets or
to provide funding with respect to Assets, (d) required pursuant to any Interest
Rate Protection Agreements entered into pursuant to Section 8.11, and
(e) unsecured trade payables and personal property leases and financings
incurred in the ordinary course of business, so long as the maximum outstanding
amount of all liabilities described in this clause (e) shall at no time exceed
an amount equal to three hundred thousand dollars ($300,000) (it being agreed
that, for purposes hereof, "trade payables" shall not include unpaid legal fees
and unpaid transaction costs in connection with the execution of this Agreement,
the acquisition or origination of any Purchased Asset or any Transaction under
this Agreement).  Seller shall not (I) contract, create, incur, assume or permit
to exist any Lien on or with respect to any of its property or assets (including
the Purchased Assets) of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, other than, except with
respect to any Purchased Asset, any Permitted Liens, or (II) except as provided
in the preceding clause (I), grant, allow or enter into any agreement or
arrangement with any Person that prohibits or restricts or purports to prohibit
or restrict the granting of any Lien on any of the foregoing.  Notwithstanding
the foregoing, SPT Seller shall be excluded from each of the covenants set forth
in this Section 8.05.

Section 8.06    Maintenance of Records.  Seller shall keep and maintain all
documents, books, records and other information (including with respect to the
Purchased Assets) that are reasonably necessary or advisable in the conduct of
its business.

Section 8.07    Financial Covenants.

(a)        Neither Seller shall permit its Net Income during any fiscal year,
determined on an individual basis, to be less than zero.

(b)        Each Seller shall comply at all times with all applicable Sub-Limits,
determined on an aggregate basis.

Section 8.08    Delivery of Income.  Seller shall, and pursuant to Irrevocable
Redirection Notices shall cause the Underlying Obligors under the Purchased
Assets and all other applicable Persons to, remit all Income in respect of the
Purchased Assets into either one of the Servicing Agreement Accounts or the
Waterfall Account in accordance with Section 5.01 hereof on the day the related
payments are due.  Seller and Servicer (a) shall comply with and enforce each
Irrevocable Redirection Notice, (b) shall not amend, modify, waive, terminate or
revoke any Irrevocable Redirection Notice without Buyer’s consent, and (c) shall
take all reasonable steps to enforce each Irrevocable Redirection Notice.  In
connection with each principal payment or prepayment under a Purchased Asset,
Seller shall provide or cause to be provided to Buyer and Custodian sufficient
detail to enable Buyer and Custodian to identify the Purchased Asset to which
such payment applies.  If Seller receives any rights, whether in addition to, in
substitution of, as a conversion of, or in exchange for any Purchased Assets, or





-65-

--------------------------------------------------------------------------------

 



 

otherwise in respect thereof, Seller shall accept the same as Buyer’s agent,
hold the same in trust for Buyer and immediately deliver the same to Buyer or
its designee in the exact form received, together with duly executed instruments
of transfer, stock powers or assignment in blank and such other documentation as
Buyer shall reasonably request.  If any Income is received by Seller, Guarantor
or any Affiliate of Seller or Guarantor, Seller shall pay or deliver such Income
to Buyer or Custodian on behalf of Buyer within two (2) Business Days after
receipt, and, until so paid or delivered, hold such Income in trust for Buyer,
segregated from other funds of Seller.

Section 8.09    Delivery of Financial Statements and Other Information.  Seller
shall deliver the following to Buyer and any other Affiliated Hedge
Counterparty, as soon as available and in any event within the time periods
specified:

(a)        within forty-five (45) days after the end of the first three (3)
fiscal quarters, (i) the unaudited balance sheets of Guarantor as at the end of
such period, (ii) the related unaudited statements of income, retained earnings
and cash flows for such period and the portion of the fiscal year through the
end of such period, setting forth in each case in comparative form the figures
for the previous year, (iii) a Compliance Certificate, (iv) a schedule listing
all assets and liabilities excluded from the Leverage Covenant calculations, as
such covenant is set forth in Section 15(b) of the Guarantee Agreement and (v) a
written certification by Seller and Guarantor of the market value of all Near
Cash Securities as determined by an independent third party valuation agent
reasonably acceptable to Buyer, showing all calculations and supporting
materials;

(b)        within seventy-five (75) days after the end of each fiscal year of
Guarantor, (i) the audited balance sheets of Guarantor as at the end of such
fiscal year, (ii) the related statements of income, retained earnings and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a projections of Guarantor of the operating budget and cash flow
budget of Guarantor for the following fiscal year, to the extent such is
prepared and (v) a Compliance Certificate;

(c)        all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;

(d)        with respect to each Purchased Asset and related Mortgaged Property,
on or before each Remittance Date, all remittance, servicing, securitization,
exception and other reports, if any, and all operating and financial statements
and rent rolls of all Underlying Obligors for all Mortgaged Properties during
the prior month, when and as received from an Underlying Obligor, a third‑party
servicer or from any other source;





-66-

--------------------------------------------------------------------------------

 



 

(e)        all financial statements, reports, notices and other documents that
Guarantor sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof;

(f)        any other material agreements, correspondence, documents or other
information not included in an Underwriting Package on the related Purchase
Date, which is related to Seller or the Purchased Assets, as soon as possible
after the discovery thereof by Seller, any Intermediate Starwood Entity or
Guarantor; and

(g)        such other information regarding the financial condition, operations
or business of Seller, Guarantor or any Underlying Obligor as Buyer may
reasonably request including, without limitation, any such information which is
otherwise necessary to allow Buyer to monitor compliance with the terms of the
Repurchase Documents.

Section 8.10    Delivery of Notices.  Seller shall promptly (and in no event
later than one (1) Business Day from the date that Seller has Knowledge of each
such occurrence) notify Buyer and any other Affiliated Hedge Counterparty of the
occurrence of any of the following of which Seller has Knowledge, together with
a certificate of a Responsible Officer of Seller setting forth details of such
occurrence and any action Seller has taken or proposes to take with respect
thereto:

(a)        a Representation Breach;

(b)        any of the following: (i) with respect to any Purchased Asset or
related Mortgaged Property: material change in Market Value, material loss or
damage, material licensing or permit issues, violation of Requirements of Law,
discharge of or damage from Materials of Environmental Concern or any other
actual or expected event or change in circumstances that could reasonably be
expected to result in a default or material decline in value or cash flow, and
(ii) with respect to Seller: violation of Requirements of Law, material decline
in the value of Seller’s assets or properties, an Internal Control Event or
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect;

(c)        the existence of any Default, Event of Default or material default
under or related to a Purchased Asset, Purchased Asset Document, Indebtedness,
Guarantee Obligation or Contractual Obligation of Seller;

(d)        the resignation or termination of any Servicer pursuant to the
related Servicing Agreement;

(e)        the establishment of a rating by any Rating Agency applicable to
Seller, Guarantor, Manager or any Intermediate Starwood Entity, and any
downgrade in or withdrawal of such rating once established;

(f)        the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, Guarantor, any Purchased Asset, Pledged Collateral or any Mortgaged
Property, (ii) questions or challenges the validity or enforceability of any
Repurchase Document, Transaction, Purchased Asset or Purchased Asset Document,
or





-67-

--------------------------------------------------------------------------------

 



 

(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect;

(g)        loss of Guarantor’s status as a REIT; and

(h)        if (i) any CMBS Purchased Asset is presented for consideration as
part of any securitization, (ii) Seller withdraws any such presentation or
(iii) Seller receives written notice that, for any reason, any such CMBS
Purchased Asset has been rejected or not accepted for such securitization.

Section 8.11    Hedging.  The terms and provisions governing hedging under
Section 8.11 are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

Section 8.12    Escrow Imbalance.  Seller shall, no later than ten (10) Business
Days after learning of any material overdraw, deficit or imbalance in any escrow
or reserve account relating to a Purchased Asset, use reasonable efforts to
cause the applicable Underlying Obligor to correct and eliminate the same,
including by depositing its own funds into such account.

Section 8.13     Guarantee Agreement.  If at any time (a) the obligations of any
Guarantor under the Guarantee Agreement shall cease to be in effect, (b) any
Insolvency Event has occurred with respect to Guarantor, or (c) any violation of
any provision set forth in Section 15 of the Guarantee Agreement should occur
and be continuing (any of the foregoing events, a “Guarantee Default”), then,
within sixty (60) days after the occurrence of any such Guarantee Default,
Seller shall cause a replacement guarantor acceptable to Buyer to assume in
writing all obligations of Guarantor under the Guarantee Agreement or become a
Guarantor, as Buyer deems necessary to correct such Guarantee Default.

Section 8.14    Pledge and Security Agreement.   Seller shall not take any
direct or indirect action that would cause Pledgor to breach any of its
covenants under the Pledge and Security Agreement.  Seller shall not permit any
additional Persons to acquire Equity Interests in Seller other than the Equity
Interests owned by Pledgor and pledged to Buyer pursuant to the Pledge
Agreement, and Seller shall not permit any sales, assignments, pledges or
transfers of the Equity Interests in Seller other than to
Buyer.  Notwithstanding the foregoing, SPT Seller shall be excluded from each of
the covenants set forth in this Section 8.14.

Section 8.15    Taxes.  Seller will continue to be a disregarded entity of
Guarantor for U.S. federal income tax purposes.  Seller and Guarantor will each
timely file all required federal tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and will timely pay all
federal and other material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges (whether imposed with respect
to their income or any of their properties or assets) which become due and
payable, other than any such taxes, assessments, fees, or other governmental
charges that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves are established in
accordance with GAAP.  Seller will provide Buyer with written notice of any
material suit or claim relating to any such taxes, whether pending or, to the
Knowledge of Seller, threatened by any Governmental Authority.





-68-

--------------------------------------------------------------------------------

 



 

Section 8.16    Management Internalization.  Seller shall not permit Guarantor
to internalize its management without Buyer’s prior written approval, which
shall not be unreasonably withheld.

Section 8.17    REIT Status.  Guarantor shall at all times continue to be (a)
qualified as a REIT as defined in Section 856 of the Code (after giving effect
to any cure or corrective periods or allowances, including pursuant to Code
Sections 856(c), 857 and 860), (b) entitled to a dividends paid deduction under
Section 857 of the Code with respect to dividends paid by it with respect to
each taxable year for which it claims a deduction on its Form 1120-REIT filed
with the United States Internal Revenue Service, and (c) a publicly traded
company listed, quoted or traded on and in good standing in respect of any Stock
Exchange.  Each of Seller-2, SPT Seller and Seller-2-A shall at all times be a
disregarded entity for U.S. federal income tax purposes.

Section 8.18    Post-Closing Obligations.(a)   For any Purchased Asset acquired
by Seller on the secondary market from unaffiliated third parties, (i) Seller
shall deliver fully-executed Irrevocable Redirection Notices to Buyer prior to
the later to occur of (x) the next Remittance Date and (y) thirty (30) days from
the related Purchase Date, and (ii) if, in Buyer’s determination, Seller does
not have a perfected first-priority security interest in each bank account
constituting a portion of the collateral pledged in connection with each such
Purchased Asset and all amounts and assets at any time credited thereto, or any
such security interest is not fully assignable and has not been properly
previously fully assigned to Buyer, Seller shall, as soon as reasonably
practicable following the Purchase Date, cause the Underlying Obligor and/or
collection agent to enter into such contractual arrangements including, without
limitation, an Account Control Agreement with Seller that Buyer reasonably deems
necessary or desirable in order to validly grant and perfect Seller’s security
interest in such accounts, amounts and assets, in form and substance reasonably
acceptable to Buyer.

Section 8.19    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(a)        The proceeds of any Transaction shall not be used, directly or
indirectly, for any purpose which would breach any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.

(b)        Seller and Guarantor shall (i) conduct its business in compliance
with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions;
and (ii) maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.

(c)        The repurchase of any Purchased Asset or any other payment due to
Buyer under this Agreement or any other Repurchase Document shall not be funded,
directly or indirectly, with proceeds derived from a transaction that would be
prohibited by Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, or
in any manner that would cause Seller or Guarantor or to the knowledge of Seller
or Guarantor, any Affiliates of Seller or Guarantor to be in breach of any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.





-69-

--------------------------------------------------------------------------------

 



 

(d)        With respect to the Purchased Assets that were originated by Seller
or any Affiliate of Seller, Seller has conducted the customer identification and
customer due diligence required in connection with the origination of each
Purchased Asset for purposes of complying with all Anti-Money Laundering Laws,
and will maintain sufficient information to identify each such customer for
purposes of such Anti-Money Laundering Laws.

Section 8.20    Compliance with Sanctions.  The proceeds of any Transaction
hereunder will not, directly or indirectly, be used to lend, contribute, or
otherwise be made available; (i) to fund any activities or business of or with a
Sanctioned Target, or (ii) be used in any manner that would be prohibited by
Sanctions or would otherwise cause Buyer to be in breach of any
Sanctions.  Seller or Guarantor shall notify Buyer in writing not more than
three (3) Business Days after becoming aware of any breach of Section 7.18 or
this Section 8.20.

Section 8.21    Beneficial Ownership.  To the extent that Seller is a “legal
entity customer” under the Beneficial Ownership Regulation, Seller shall
promptly give notice to Buyer of any change in the information provided in any
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and shall promptly deliver an updated
Beneficial Ownership Certification to Buyer.

ARTICLE 9

SINGLE‑PURPOSE ENTITY

Section 9.01    Covenants Applicable to Seller.  Seller shall (i) own and has
owned no assets, and shall not engage in any business, other than the assets and
transactions specifically contemplated by this Agreement and any other
Repurchase Document (provided,  however, that it shall not be a breach of the
foregoing covenant if Seller holds any Senior Interest or Junior Interest in a
Whole Loan or Mezzanine Loan which such Senior Interest or Junior Interest does
not become a Purchased Asset hereunder provided that such Asset is transferred
to an Affiliate of Seller prior to the Purchase Date for the related Purchased
Asset), (ii) not incur any Indebtedness or other obligation, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (I) with respect to the Purchased Asset Documents
and the Retained Interests, (II) commitments to make loans which may become
Eligible Assets, and (III) as otherwise permitted under this Agreement,
(iii) not make any loans or advances to any Affiliate or third party and shall
not acquire obligations or securities of its Affiliates, in each case other than
in connection with the origination or acquisition of Assets for purchase under
the Repurchase Documents, (iv) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets,
(v) comply with the provisions of its Governing Documents, (vi) do all things
necessary to observe organizational formalities and to preserve its existence,
and shall not amend, modify, waive provisions of or otherwise change its
Governing Documents in any material respect without the prior written approval
of Buyer, (vii) maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Requirements of Law; provided, that (I) appropriate
notation shall be made on such financial statements to indicate the separateness
of Seller from such Affiliate and to indicate that Seller’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person and





-70-

--------------------------------------------------------------------------------

 



 

(II) such assets shall also be listed on Seller’s own separate balance sheet)
and file its own tax returns (except to the extent consolidation is required or
permitted under Requirements of Law), (viii) be, and at all times shall hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliates as a division of
the other, (ix) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain Solvent, (x) not engage in or
suffer any Change of Control, dissolution, winding up, liquidation,
consolidation or merger in whole or in part or convey or transfer all or
substantially all of its properties and assets to any Person (except in the
ordinary course of its business or as contemplated herein), nor shall Seller
adopt, file or effect a Division; (xi) not commingle its funds or other assets
with those of any Affiliate or any other Person (except with those of the other
Seller in accordance with the terms of the Repurchase Documents) and shall
maintain its properties and assets in such a manner that it would not be costly
or difficult to identify, segregate or ascertain its properties and assets from
those of any Affiliate or any other Person, (xii) maintain its properties,
assets and accounts separate from those of any Affiliate or any other Person,
(xiii) not hold itself out to be responsible for the debts or obligations of any
other Person (except for the other Seller in accordance with the terms of the
Repurchase Documents), (xiv) not, without the prior unanimous written consent of
all of its Independent Directors or Independent Managers, take any Insolvency
Action, (xv) (I) have at all times at least one (1) Independent Director or
Independent Manager (whose vote is required to take any Insolvency Action), or
such greater number if necessary to comply with customary industry standards
then-currently applicable to bankruptcy remote entities, and (II) provide Buyer
with up-to-date contact information for each such Independent Director(s) or
Independent Manager(s) and a copy of the agreement pursuant to which each
Independent Director(s) or Independent Manager(s) consents to and serves as an
“Independent Director” or “Independent Manager” for Seller, (xvi) the Governing
Documents for Seller shall provide that for so long as any Repurchase
Obligations remain outstanding, that (I) Buyer be given at least two (2)
Business Days prior notice of the removal and/or replacement of any Independent
Director or Independent Manager, together with the name and contact information
of the replacement Independent Director or Independent Manager and evidence of
the replacement’s satisfaction of the definition of Independent Director or
Independent Manager, (II) that, to the fullest extent permitted by law, and
notwithstanding any duty otherwise existing at law or in equity, any Independent
Director or Independent Manager shall consider only the interests of Seller,
including its respective creditors, in acting or otherwise voting on the
Insolvency Action, and (III) that, except for duties to Seller as set forth in
the immediately preceding clause (including duties to the holders of the Equity
Interests in Seller or Seller’s respective creditors solely to the extent of
their respective economic interests in Seller, but excluding (A) all other
interests of the holders of the Equity Interests in Seller, (B) the interests of
other Affiliates of Seller, and (C) the interests of any group of Affiliates of
which Seller is a part), the Independent Directors or Independent Managers shall
not have any fiduciary duties to the holders of the Equity Interests in Seller,
any officer or any other Person bound by the Governing Documents; provided,
 however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing, (xvii) not enter into any transaction with an
Affiliate of Seller except on commercially reasonable terms similar to those
available to unaffiliated parties in an arm’s‑length transaction,
(xviii) maintain a sufficient number of





-71-

--------------------------------------------------------------------------------

 



 

employees in light of contemplated business operations (xix) use separate
stationary, invoices and checks bearing its own name, (xx) allocate fairly and
reasonably any overhead for shared office space and for services performed by an
employee of an affiliate, (xxi) not pledge its assets to secure the obligations
of any other Person, and (xxii) not form, acquire or hold any Subsidiary or own
any Equity Interest in any other entity.  Notwithstanding the foregoing, SPT
Seller shall be excluded from each of the covenants set forth in this Section
9.01, other than those set forth in clauses (iv) through (x),  (xii),  (xiii)
and (xvii) through (xx) hereof.

Section 9.02    Additional Covenants Applicable to Seller.       Seller (i) is
and shall remain a Delaware limited liability company, (ii) shall have at least
one Independent Director or Independent Manager serving as manager of such
company, (iii) shall not take any Insolvency Action and shall not cause or
permit Pledgor to take any Insolvency Action with respect to Seller, in each
case unless all of its Independent Director(s) or Independent Manager(s) then
serving as managers of the company shall have consented in writing to such
action (directly or indirectly), and (iv) shall have either (A) a member which
owns no economic interest in the company, has signed the company’s limited
liability company agreement and has no obligation to make capital contributions
to the company, or (B) two natural persons or one entity that is not a member of
the company, that has signed its limited liability company agreement and that,
under the terms of such limited liability company agreement becomes a member of
the company immediately prior to the resignation or dissolution of the last
remaining member of the company ceasing to be a member of the
company.  Notwithstanding the foregoing, SPT Seller shall be excluded from each
of the covenants set forth in this Section 9.02.

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

Section 10.01  Events of Default.  Each of the following events shall be an
“Event of Default”:

(a)        Seller fails to make a payment of (i) Margin Deficit or Repurchase
Price (other than Price Differential) when due, whether by acceleration or
otherwise, (ii) Price Differential when due, or (iii) any other amount when due,
in each case under the Repurchase Documents;

(b)        Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or the Purchased
Asset Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.08(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller (or such longer period as agreed to by Buyer, not to exceed
fifteen (15) days from the date of the underlying breach, but only if such
underlying breach is capable of being cured and so long as Seller diligently and
continuously takes all actions necessary to cure such underlying breach);

(c)        any Representation Breach (other than a Representation Breach arising
out of any of the representations and warranties set forth on Schedule 1(a),
 1(b),  1(c) and 1(d) hereto,





-72-

--------------------------------------------------------------------------------

 



 

which will not, in and of themselves, be Events of Default) exists and continues
unremedied for ten (10) Business Days after the earlier of receipt of notice
thereof from Buyer or the discovery of such Representation Breach by Seller;

(d)        Seller or Guarantor defaults beyond any applicable grace period in
paying any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, and
the effect of such default is to permit the acceleration thereof (regardless of
whether such default is waived or such acceleration occurs);

(e)        Seller or Guarantor defaults beyond any applicable grace period in
paying any amount or performing any obligation due to Buyer or any Affiliate of
Buyer under any other financing, hedging, security or other agreement between
Seller or Guarantor and Buyer or any Affiliate of Buyer;

(f)        an Insolvency Event occurs with respect to Seller, any Intermediate
Starwood Entity or Guarantor;

(g)        a Change of Control occurs with respect to Seller, Manager, any
Intermediate Starwood Entity or Guarantor, without the prior written consent of
Buyer, not to be unreasonably withheld;

(h)        a final judgment or judgments for the payment of money in excess of
$100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, in
each case in the aggregate and in each case that is not insured against is
entered against Seller or Guarantor by one or more Governmental Authorities and
the same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within thirty (30) days from the date of entry thereof;

(i)         a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents;

(j)         Seller, any Intermediate Starwood Entity or Guarantor admits in
writing that it is not Solvent or is not able to perform any of its Repurchase
Obligations, Contractual Obligations, Guarantee Obligations, Capital Lease
Obligations or Off‑Balance Sheet Obligations;

(k)        any provision of the Repurchase Documents, any right or remedy of
Buyer or obligation, covenant, agreement or duty of Seller thereunder, or any
Lien, security interest or control granted under or in connection with the
Repurchase Documents, Pledged Collateral or Purchased Assets terminates, is
declared null and void, ceases to be valid and effective, ceases to be the
legal, valid, binding and enforceable obligation of Seller or any other Person,
or the validity, effectiveness, binding nature or enforceability thereof is
contested, challenged, denied or repudiated by Seller or any other Person, in
each case directly, indirectly, in whole or in part, except that, Seller have a
period of three (3) Business Days from the date of each such violation





-73-

--------------------------------------------------------------------------------

 



 

to either repurchase the related Purchased Asset from Buyer pursuant to Section
3.04 or cure the related breach, as such cure is determined by Buyer or any
Pledged Collateral;

(l)         Buyer ceases for any reason to have a valid and perfected first
priority security interest in any Purchased Asset except that, Seller have a
period of three (3) Business Days from the date of each such violation to cure
the related breach, as such cure is determined by Buyer;

(m)       Seller, any Intermediate Starwood Entity or Guarantor is required to
register as an “investment company” (as defined in the Investment Company Act)
or the arrangements contemplated by the Repurchase Documents shall require
registration of Seller, Manager, any Intermediate Starwood Entity or Guarantor
as an “investment company”;

(n)        Seller engages in any conduct or action where Buyer’s prior consent
is required by any Repurchase Document and Seller fails to obtain such consent;

(o)        Seller, Servicer, Guarantor, Manager, any Intermediate Starwood
Entity or any other Person or, due to the action or inaction of any of the
foregoing, (but not merely as a result of the unprompted failure by any
Underlying Obligor to make a payment under a Purchased Asset) any Underlying
Obligor or any other Person fails to deposit to one of the Servicing Agreement
Accounts or the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due;

(p)        Guarantor’s audited annual financial statements or the notes thereto
or other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;

(q)        Guarantor (i) fails (A) to qualify as a REIT (after giving effect to
any cure or corrective periods or allowances or other actions, including
pursuant to Code Sections 856(c), 857, and 860, permitted to be taken by
Guarantor to maintain its REIT status), or (B) to continue to be entitled to a
dividends paid deduction under Section 857 of the Code with respect to dividends
paid by it and therefore fails the requirements of Code Section 857(a)(1) (after
giving effect to any cure or corrective provisions, including pursuant to Code
Section 860) or (ii) enters into a “prohibited transaction” as defined in
Section 857(b)(6)(B)(iii) of the Code (taking into account
Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6) (E) of the Code) that results
in “prohibited transactions taxes” having an amount greater than $25,000,000
being imposed on Guarantor;

(r)        any termination event, default or event of default (however defined)
shall have occurred with respect to a Seller Party under any Interest Rate
Protection Agreement and either (i) same is not cured, (ii) a replacement
Interest Rate Protection Agreement acceptable to Buyer in its reasonable
discretion has not been entered into and assigned to Buyer or (iii) the related
Purchased Asset is not repurchased by Seller on or before the earlier to occur
of (I) the date that is ten (10) Business Days after the occurrence of any such
event and (II) the next Remittance Date;





-74-

--------------------------------------------------------------------------------

 



 

(s)        Guarantor breaches any of the obligations, terms or conditions set
forth in the Guarantee Agreement and such breach remains uncured for at least
three (3) Business Days;

(t)         any Material Modification is made to any Purchased Asset Document
without the prior written consent of Buyer; provided, however, that if any
Material Modification is made with respect to a NCPPP Purchased Asset without
Buyer’s consent, such Material Modification shall not constitute an Event of
Default if Seller did not have the right to consent to same; or

(u)        Seller adopts, files, or effects a Division.

Section 10.02   Remedies of Buyer as Owner of the Purchased Assets.  If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”).  If
Buyer exercises or is deemed to have exercised the foregoing option:

(a)        All Repurchase Obligations shall become immediately due and payable
on and as of the Accelerated Repurchase Date and Buyer may, upon the delivery of
notice thereof to Seller, terminate this Agreement, except provisions of this
Agreement which by their terms survive any such termination of the Agreement or
the transactions contemplated hereby.

(b)        All amounts in the Waterfall Account and/or in the Servicing
Agreement Account established and maintained under the Servicing Agreement,
together with all Income paid after the Accelerated Repurchase Date, shall be
retained by Buyer and applied in accordance with Article 5.

(c)        Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement.  Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Seller or
Servicer.  Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.

(d)        Buyer may immediately, at any time, and from time to time, exercise
either of the following remedies with respect to any or all of the Purchased
Assets:  (i) sell such Purchased Assets on a servicing-released basis and/or
without providing any representations and warranties on an “as‑is where is”
basis, in a recognized market and by means of a public or private sale at such
price or prices as Buyer accepts, and apply the net proceeds thereof in
accordance with Article 5, or (ii) retain such Purchased Assets and give Seller
credit against the Repurchase Price for such Purchased Assets (or if the amount
of such credit exceeds the Repurchase Price for such Purchased Assets, to credit
against other Repurchase Obligations due and any other amounts (without
duplication) then owing to Buyer by any other Person pursuant to any Repurchase
Document, in such order and in such amounts as determined by Buyer), in an





-75-

--------------------------------------------------------------------------------

 



 

amount equal to the market value of such Purchased Assets.  Until such time as
Buyer exercises either such remedy with respect to a Purchased Asset, Buyer may
hold such Purchased Asset for its own account and retain all Income with respect
thereto and apply such Income in accordance with Article 5.

(e)        The Parties agree that the Purchased Assets are of such a nature that
they may decline rapidly in value, and may not have a ready or liquid
market.  Accordingly, Buyer shall not be required to sell more than one
Purchased Asset on a particular Business Day, to the same purchaser or in the
same manner.  Buyer may determine whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable.  Except as
expressly required herein or in the other Repurchase Documents, Buyer shall not
be required to give notice to Seller or any other Person prior to exercising any
remedy following the occurrence of an Event of Default.  If no prior notice is
given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter.  Buyer shall act in good faith in exercising its rights and
remedies under this Article 10.

(f)        Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.

(g)        Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.

(h)        Seller hereby appoints Buyer as attorney‑in‑fact of Seller for
purposes of carrying out the Repurchase Documents, including executing,
endorsing and recording any instruments or documents and taking any other
actions that Buyer deems necessary or advisable to accomplish such purposes,
which appointment is coupled with an interest and is irrevocable.

(i)         Buyer may, without prior notice to Seller, exercise any or all of
its set-off rights including those set forth in Section 18.17 and pursuant to
any other Repurchase Document.  This Section 10.02(i) shall be without prejudice
and in addition to any right of set-off, combination of accounts, Lien or other
rights to which any Party is at any time otherwise entitled.

(j)         All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.17, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists.  Such rights and remedies may be enforced
without prior judicial process or hearing.  Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s‑length.  Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process





-76-

--------------------------------------------------------------------------------

 



 

or otherwise arising from the use of nonjudicial process, disposition of any or
all of the Purchased Assets, or any other election of remedies.

ARTICLE 11

SECURITY INTEREST

Section 11.01  Grant.  Buyer and Seller intend that the Transactions be sales to
Buyer of the Purchased Assets and not loans from Buyer to Seller secured by the
Purchased Assets.  However, to preserve and protect Buyer’s rights with respect
to the Purchased Assets and under the Repurchase Documents if any Governmental
Authority recharacterizes any Transaction with respect to a Purchased Asset as
other than a sale, and as security for Seller’s payment and performance of the
Repurchase Obligations, Seller hereby grants to Buyer a present Lien on and
security interest in all of the right, title and interest of Seller in, to and
under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in clause (B) of the proviso in the definition
thereof), and (ii) each Interest Rate Protection Agreement with each Hedge
Counterparty relating to each Purchased Asset, and the transfer of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of Seller to pay the Repurchase Price, or if the related Transaction
is recharacterized as a loan, to repay such loan for the Repurchase Price).

Section 11.02  Effect  of Grant.  If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller or between any
Affiliated Hedge Counterparty and Seller, (c) without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of the Repurchase Obligations,
without prejudice to Buyer’s right to recover any deficiency, (d) the possession
by Buyer or any of its agents, including Custodian, of the Purchased Asset
Documents, the Purchased Assets and such other items of property as constitute
instruments, money, negotiable documents, securities or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting such
security interest under the UCC and Requirements of Law, and (e) notifications
to Persons (other than Buyer) holding such property, and acknowledgments,
receipts or confirmations from Persons (other than Buyer) holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, securities intermediaries, bailees or agents (as applicable) of the
secured party for the purpose of perfecting such security interest under the UCC
and Requirements of Law.  The security interest of Buyer granted herein shall
be, and Seller hereby represents and warrants to Buyer and to all other
Affiliated Hedge Counterparties that it is, a first priority perfected security
interest.  For the avoidance of doubt, (A) each Purchased Asset and each
Interest Rate Protection Agreement relating to a Purchased Asset secures the
Repurchase Obligations of Seller with respect to all other Transactions and all
other Purchased Assets, including any Purchased Assets that are junior in
priority to the Purchased Asset in question and (B) if an Event of Default
exists, no Purchased Asset or Interest Rate Protection Agreement





-77-

--------------------------------------------------------------------------------

 



 

relating to a Purchased Asset will be released from Buyer’s Lien or transferred
to Seller until the Repurchase Obligations are indefeasibly paid in full;
provided,  however, notwithstanding the foregoing, Buyer shall be required to
release its Lien on any Purchased Asset in the event of a repayment in full by
the Underlying Obligor of any Whole Loan, Senior Interest, Junior Interest,
Mezzanine Loan or Mezzanine Participation Interest, and Seller’s payment of the
Repurchase Price with respect to such Purchased Asset in accordance with
Section 3.04.  Notwithstanding the foregoing, the Repurchase Obligations shall
be full recourse to Seller.

Section 11.03  Seller to Remain Liable.  Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset or any
Interest Rate Protection Agreement, whether or not Buyer exercises any right
with respect thereto.  Seller and any other related Seller Party, as applicable,
shall remain liable under the Purchased Assets, each Interest Rate Protection
Agreement, the Purchased Asset Documents to perform all of Seller’s or all other
Seller Party’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.

Section 11.04  Waiver of Certain Laws.  Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets or Interest Rate Protection Agreement relating to a
Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets or Interest Rate Protection Agreement relating
to a Purchased Asset marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement relating to a Purchased Asset as an entirety or in such parcels as
Buyer or such court may determine.

ARTICLE 12

INCREASED COSTS; CAPITAL ADEQUACY

Section 12.01  Market Disruption.  The terms and provisions regarding
circumstances affecting the ability to ascertain LIBOR are set forth in the Fee
and Pricing Letter, and are hereby incorporated by reference.

Section 12.02   Illegality.  The terms and provisions regarding changes in
Requirements of Law are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.





-78-

--------------------------------------------------------------------------------

 



 

Section 12.03  Breakfunding.  In the event of (a) the failure by Seller to
terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04 but
excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical) (upon request, Buyer shall provide Seller with notice of the
underlying calculation methodology), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because LIBOR is not available for any reason on a day that is not the last day
of the then‑current Pricing Period, Seller shall compensate Buyer for the cost
and expense which Buyer may sustain or incur arising from such event.  A
certificate of Buyer setting forth any amount or amounts that Buyer is entitled
to receive pursuant to this Section 12.03 shall be delivered to Seller and shall
be conclusive to the extent calculated in good faith and absent manifest
error.  Seller shall pay Buyer the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

Section 12.04  Increased Costs.  The terms and provisions regarding increased
costs are set forth in the Fee and Pricing Letter, and are hereby incorporated
by reference.

Section 12.05  Capital Adequacy.  The terms and provisions regarding capital
adequacy are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

Section 12.06  Taxes.

(a)        Any and all payments by or on account of any obligation of Seller
under any Repurchase Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law requires
the deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Seller shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 12.06) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made in respect of such
Indemnified Taxes.

(b)        Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)        Seller shall indemnify Buyer, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid by Buyer or required to be withheld or
deducted from a payment to Buyer, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A





-79-

--------------------------------------------------------------------------------

 



 

certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 12.06, Seller shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.

(e)        (i)  If Buyer is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Repurchase Document,
Buyer shall deliver to Seller, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Seller as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, Buyer, if reasonably requested by
Seller, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether or not
Buyer is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 12.06(e)(ii)(A),  Section
12.06(e)(ii)(B) and Section 12.06(e)(ii)(D) below) shall not be required if in
Buyer’s reasonable judgment such completion, execution or submission would
subject Buyer to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Buyer.

(ii)       Without limiting the generality of the foregoing,

(A)       if Buyer is a U.S. Person, it shall deliver to Seller on or prior to
the date on which Buyer becomes a Party under this Agreement (and from time to
time thereafter upon the reasonable request of Seller), executed copies of IRS
Form W-9 certifying that Buyer is exempt from U.S. federal backup withholding
tax;

(B)       if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:

(I)        in the case of a Foreign Buyer claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Repurchase Document, executed copies of IRS Form W‑8BEN or
IRS Form W‑8BEN‑E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;





-80-

--------------------------------------------------------------------------------

 



 

(II)       executed copies of IRS Form W‑8ECI;

(III)      in the case of a Foreign Buyer claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Buyer is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within
the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E (as applicable); or

(IV)     to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, IRS
Form W‑8BEN‑E, a U.S. Tax Compliance Certificate or IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C)       if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and

(D)       if a payment made to Buyer under any Repurchase Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall
deliver to Seller at the time or times prescribed by law and at such time or
times reasonably requested by Seller such documentation prescribed by applicable
law (including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include all amendments made to FATCA after the date of this
Agreement.





-81-

--------------------------------------------------------------------------------

 



 

Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

(f)        If any Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 12.06 (including by the payment of
additional amounts pursuant to this Section 12.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 12.06 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 12.06(f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 12.06(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 12.06(f) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
Section 12.06(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g)        For the avoidance of doubt, for purposes of this Section 12.06, the
term “applicable law” includes FATCA.

Section 12.07  Payment and Survival of Obligations.  Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice.  The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive any
assignment of rights by, or the replacement of Buyer, the termination of the
Transactions, the termination of this Agreement, and the repayment, satisfaction
or discharge of all obligations under any Repurchase Document.

ARTICLE 13

INDEMNITY AND EXPENSES

Section 13.01  Indemnity.

(a)        Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), against, and shall hold each Indemnified Person
harmless, on an after-Tax basis, from and against any and all liabilities,
obligations, losses,





-82-

--------------------------------------------------------------------------------

 



 

damages, penalties, actions, judgments, suits, fees, costs, expenses (including
reasonable legal fees, charges, and disbursements of any counsel for any such
Indemnified Person and expenses), penalties or fines of any kind that may be
imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Transactions, any Mortgaged Property or related property, or any action taken or
omitted to be taken by any Indemnified Person in connection with or under any of
the foregoing, or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of any Repurchase Document, any Transaction, any Purchased Asset, any
Purchased Asset Document or any Pledged Collateral, (ii) any claims, actions or
damages by an Underlying Obligor (and, in the case of a Mezzanine Loan or
Mezzanine Participation Interest, the Underlying Obligor with respect to the
related Whole Loan) or lessee with respect to a Purchased Asset, (iii) any
violation or alleged violation of, non-compliance with or liability under any
Requirements of Law, (iv) ownership of, Liens on, security interests in or the
exercise of rights or remedies under any of the items referred to in the
preceding clause (i), (v) any accident, injury to or death of any person or loss
of or damage to property occurring in, on or about any Mortgaged Property or on
the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any use,
nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Purchased Asset
Document or Purchased Asset, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Mortgaged
Property or Purchased Asset, (ix) any claim by brokers, finders or similar
Persons claiming to be entitled to a commission in connection with any lease or
other transaction involving any Repurchase Document, Purchased Asset or
Mortgaged Property, (x) the execution, delivery, filing or recording of any
Repurchase Document, Purchased Asset Document or any memorandum of any of the
foregoing, (xi) any Lien or claim arising on or against any Purchased Asset or
related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor
(and, in the case of a Mezzanine Loan or Mezzanine Participation Interest, the
Underlying Obligor with respect to the related Whole Loan), (2) any presence of
any Materials of Environmental Concern in, on, within, above, under, near,
affecting or emanating from any Mortgaged Property in violation of Environmental
Law, (3) the failure to timely perform any Remedial Work required under the
Purchased Asset Documents or pursuant to Environmental Law, (4) any past,
present or future activity by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor (and, in the case of a Mezzanine
Loan or Mezzanine Participation Interest, the Underlying Obligor with respect to
the related Whole Loan) in connection with any actual, proposed or threatened
use, treatment, storage, holding, existence, disposition or other release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Mortgaged Property of any Materials of Environmental Concern at any time
located in, under, on, above or affecting any Mortgaged Property, in each case,
in violation of Environmental Law, (5) any past, present or future actual
Release (whether intentional or unintentional, direct or indirect, foreseeable
or unforeseeable) to,





-83-

--------------------------------------------------------------------------------

 



 

from, on, within, in, under, near or affecting any Mortgaged Property by any
Person or other source, whether related or unrelated to Seller or any Underlying
Obligor (and, in the case of a Mezzanine Loan or Mezzanine Participation
Interest, the Underlying Obligor with respect to the related Whole Loan), in
each case, in violation of Environmental Law, (6) the imposition, recording or
filing or the threatened imposition, recording or filing of any Lien on any
Mortgaged Property with regard to, or as a result of, any Materials of
Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document, or Purchased Asset Document relating to environmental
matters in any way, (xiii) any business communications or dealings between the
Parties relating thereto, or (xiv) Seller’s conduct, activities, actions and/or
inactions in connection with, relating to or arising out of any of the foregoing
clauses of this Section 13.01, that, in each case, results from anything
whatsoever other than any Indemnified Person’s gross negligence or intentional
misconduct, as determined by a court of competent jurisdiction pursuant to a
final, non‑appealable judgment.  In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set‑off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor (and, in the case of a Mezzanine Loan or Mezzanine
Participation Interest, the Underlying Obligor with respect to the related Whole
Loan) arising out of a breach by Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or Underlying Obligor (and, in the case of a
Mezzanine Loan or Mezzanine Participation Interest, the Underlying Obligor with
respect to the related Whole Loan) from Seller.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.01 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Seller, an Indemnified
Person or any other Person or any Indemnified Person is otherwise a party
thereto and whether or not any Transaction is entered into.  This Section
13.01(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(b)        If for any reason the indemnification provided in this Section 13.01
is unavailable to the Indemnified Person or is insufficient to hold an
Indemnified Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms hereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.

(c)        An Indemnified Person may at any time send Seller a notice showing
the calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice.  The obligations of Seller under this Section 13.01 shall
apply (without duplication) to Eligible Assignees and Participants and survive
the termination of this Agreement.





-84-

--------------------------------------------------------------------------------

 



 

Section 13.02  Expenses.  Seller shall promptly on demand pay to or as directed
by Buyer all third‑party out‑of‑pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Asset or Purchased Asset, including pre‑purchase
and/or ongoing due diligence, inspection, testing, review, recording,
registration, travel custody, care, insurance or preservation, (c) the
enforcement of the Repurchase Documents or the payment or performance by Seller
of any Repurchase Obligations, and (d) any actual or attempted sale, exchange,
enforcement, collection, compromise or settlement relating to the Purchased
Assets.

ARTICLE 14

INTENT

Section 14.01 Safe Harbor Treatment.  The Parties intend (a) for this Agreement
and each Transaction to qualify for the safe harbor treatment provided by the
Bankruptcy Code and for Buyer to be entitled to all of the rights, benefits and
protections afforded to Persons under the Bankruptcy Code with respect to a
“repurchase agreement” as defined in Section 101(47) of the Bankruptcy Code (to
the extent that a Transaction has a maturity date of less than one (1) year) and
a “securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments and transfers under this Agreement constitute transfers made by,
to or for the benefit of a financial institution, financial participant or repo
participant within the meaning of Section 546(e) or 546(f) of the Bankruptcy
Code, (b) for the Guarantee Agreement and the Pledge Agreement to each
constitute a security agreement or arrangement or other credit enhancement
within the meaning of Section 101 of the Code related to a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent
that the Guarantee Agreement and the Pledge Agreement relate to a Transaction
that has a maturity date of less than one (1) year, a “repurchase agreement” as
that term is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and
(c) that Buyer (for so long as Buyer is a “financial institution,” “financial
participant,” “repo participant,” “master netting participant” or other entity
listed in Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the
Bankruptcy Code) shall be entitled to the “safe harbor” benefits and protections
afforded under the Bankruptcy Code with respect to a “repurchase
agreement,” “securities contract” and a “master netting agreement,” including
(x) the rights, set forth in Article 10 and in Sections 555, 559 and 561 of the
Bankruptcy Code, to liquidate the Purchased Assets and terminate this Agreement,
and (y) the right to offset or net out as set forth in Article 10 and
Section 18.17 and in Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546
of the Bankruptcy Code.

Section 14.02  Liquidation.  The Parties intend that Buyer’s right to liquidate
Purchased Assets delivered to it in connection with Transactions hereunder or to
exercise any setoff and netting rights under Section 18.17 or any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Sections 555, 559 and 561 of the Bankruptcy Code.





-85-

--------------------------------------------------------------------------------

 



 

Section 14.03  Qualified Financial Contract.  The Parties intend that if a Party
is an “insured depository institution,” as such term is defined in the Federal
Deposit Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

Section 14.04 Netting Contract.  The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

Section 14.05  Master Netting Agreement.  The Parties intend that this
Agreement, the Guarantee Agreement and the Pledge and Security Agreement
constitute a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code.

ARTICLE 15

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The Parties acknowledge that they have been advised and understand that:

(a)        if one of the Parties is a broker or dealer registered with the
Securities and Exchange Commission under Section 14 of the Exchange Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;

(b)        if one of the Parties is a government securities broker or a
government securities dealer registered with the Securities and Exchange
Commission under Section 14C of the Exchange Act, the Securities Investor
Protection Act of 1970 will not provide protection to the other Party with
respect to any Transaction;

(c)        if one of the Parties is a financial institution, funds held by or on
behalf of the financial institution pursuant to any Transaction are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and

(d)        if one of the Parties is an “insured depository institution” as that
term is defined in Section 1813(c)(2) of Title 12 of the United States Code,
funds held by or on behalf of the financial institution pursuant to any
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.





-86-

--------------------------------------------------------------------------------

 



 

ARTICLE 16

NO RELIANCE

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

(a)        It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;

(b)        It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

(c)        It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Repurchase Documents and each Transaction and is capable of assuming and
willing to assume (financially and otherwise) those risks;

(d)        It is entering into the Repurchase Documents and each Transaction for
the purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;

(e)        It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and

(f)        No partnership or joint venture exists or will exist as a result of
the Transactions or entering into and performing the Repurchase Documents.

ARTICLE 17

SERVICING

This Article 17 shall apply to all Purchased Assets.

Section 17.01  Servicing Rights.  The terms and provisions governing Servicing
Rights under Section 17.01 are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.





-87-

--------------------------------------------------------------------------------

 



 

Section 17.02 Accounts Related to Purchased Assets.  All accounts directly
related to the Purchased Assets shall be maintained at institutions reasonably
acceptable to Buyer, and Seller shall cause each Underlying Obligor to enter
into the contractual arrangements with Seller that are necessary in order to
create a perfected security interest in favor of Seller in all such accounts,
including, without limitation, an Account Control Agreement in form and
substance reasonably acceptable to Buyer and its outside counsel.  Seller shall
execute all documents necessary to assign all of Seller’s rights in such
accounts to Buyer.

Section 17.03  Servicing Reports.  Seller shall deliver and cause Servicer to
deliver to Buyer and Custodian a monthly remittance report no later than two (2)
Business Days prior to the related Remittance Date containing servicing
information, including those fields reasonably requested by Buyer from time to
time, on an asset‑by‑asset basis and in the aggregate, with respect to the
Purchased Assets for the month (or any portion thereof) before the date of such
report.

Section 17.04  Servicing Agreement Accounts.  Sellers shall cause each Servicing
Agreement Account which is not maintained at Wells Fargo Bank, N.A. at all times
to be (i) established and maintained at an Eligible Institution and (ii) subject
to a Servicing Agreement, cash management agreement and/or lockbox account
agreement, in each case, in form and substance acceptable to Buyer in its sole
discretion.

ARTICLE 18

MISCELLANEOUS

Section 18.01  Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

Section 18.02 Submission to Jurisdiction; Service of Process.  Each of Buyer and
Seller irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court.  Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or the other Repurchase
Documents shall





-88-

--------------------------------------------------------------------------------

 



 

affect any right that Buyer may otherwise have to bring any action or proceeding
arising out of or relating to the Repurchase Documents against Seller or its
properties in the courts of any jurisdiction.  Each Party irrevocably and
unconditionally waives, to the fullest extent permitted by Requirements of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to the Repurchase Documents in
any court referred to above, and the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each Party
irrevocably consents to service of process in the manner provided for notices in
Section 18.12.  Nothing in this Agreement will affect the right of any Party
hereto to serve process in any other manner permitted by applicable law.

Section 18.03  IMPORTANT WAIVERS.

(a)        SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

(b)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE PLEDGED COLLATERAL, THE TRANSACTIONS, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

(c)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION, INCLUDING ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE, RECKLESS
DISREGARD, WILLFUL OR WONTON MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR
FAILURE TO ACT IN GOOD FAITH.  NO INDEMNIFIED PERSON OR OTHER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY
REPURCHASE DOCUMENT OR THE TRANSACTIONS.





-89-

--------------------------------------------------------------------------------

 



 

(d)        SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER
OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR
AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES.  THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

(e)        EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS.  EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

(f)        THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

(g)        THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.

Section 18.04  Integration;  Severability.  The Repurchase Documents supersede
and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Parties relating to a sale
and repurchase of Purchased Assets and the other matters addressed by the
Repurchase Documents, and contain the entire final agreement of the Parties
relating to the subject matter thereof.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 18.05  Single Agreement.  Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any





-90-

--------------------------------------------------------------------------------

 



 

Transaction against the Repurchase Obligations owing to Buyer with respect to
other Transactions, and (d) payments, deliveries and other transfers made by or
on behalf of Seller with respect to any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers with respect
to all Transactions, and the obligations of Seller to make any such payments,
deliveries and other transfers may be applied against each other and netted.

Section 18.06  Use of Employee Plan Assets.  No assets of an employee benefit
plan subject to any provision of ERISA shall be used by either Party in a
Transaction.

Section 18.07  Survival and Benefit of Seller’s Agreements.  The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns.  All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Eligible
Assignees and Participants hereunder.  No other Person shall be entitled to any
benefit, right, power, remedy or claim under the Repurchase Documents.

Section 18.08  Assignments and Participations.

(a)        Sellers shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by a Seller to do so without such consent shall be null and void.

(b)        Buyer may at any time, without the consent of either Seller or
Guarantor, sell participations to an Eligible Assignee (a “Participant”) in up
to one hundred percent (100%) (in the aggregate, in one or more transactions,
including any assignments under Section 18.08(c)) of Buyer’s rights and/or
obligations under the Repurchase Documents; provided, that, as conditions to the
sale of such participations, (i) Buyer’s obligations and Seller’s rights and
obligations under the Repurchase Documents shall remain unchanged, (ii) Buyer
shall remain solely responsible to Seller for the performance of such
obligations, (iii) Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase
Documents, and (iv) each Participant agrees to be bound by the confidentiality
provisions set forth in Section 18.10;  provided, that, so long as no Event of
Default has occurred and is continuing, Buyer shall retain full decision-making
authority under the Repurchase Documents.  No Participant shall have any right
to approve any amendment, waiver or consent with respect to any Repurchase
Document, except to the extent that the Repurchase Price or Price Differential
of any Purchased Asset would be reduced or the Repurchase Date of any Purchased
Asset would be postponed.  Each Participant shall be entitled to the benefits of
Article 12 (subject to the requirements and limitations and obligations set
forth therein, including the requirements under Section 12.06(e) (it being
understood that the documentation required under Section 12.06(e) shall be
delivered to the participating Buyer)) and Article 13 to the same extent as if
it had acquired its interest by assignment pursuant to Section 18.08(c),
 provided that such Participant shall not be entitled to receive any greater
payment under Section 12.04 or Section 12.06 than its participating Buyer would
have been entitled to receive, except to the





-91-

--------------------------------------------------------------------------------

 



 

extent such entitlement to receive a greater payment results from the adoption
of or any change in any Requirements of Law or in the interpretation or
application thereof by a Governmental Authority or compliance by Buyer or such
Participant with a request or directive (whether or not having the force of law)
from a central bank or other Governmental Authority having jurisdiction over
Buyer or such Participant, in each case made or issued after the Participant
acquired the applicable participation.  To the extent permitted by Requirements
of Law, each Participant shall also be entitled to the benefits of
Sections 10.02(j) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c).

(c)        Buyer may at any time, without the consent of either Seller or
Guarantor but upon notice to Seller, sell and assign to any Eligible Assignee up
to one hundred percent (100%) (in the aggregate, in one or more transactions,
and including any participations under Section 18.08(b)) of the rights and
obligations of Buyer under the Repurchase Documents.  Each such assignment shall
be made pursuant to an Assignment and Acceptance substantially in the form of
Exhibit F (an “Assignment and Acceptance”), a copy of which shall be delivered
to Seller as soon as reasonably possible after the execution thereof. From and
after the effective date of such Assignment and Acceptance, (i) each such
Eligible Assignee shall be a Party and, to the extent provided therein, have the
rights and obligations of Buyer under the Repurchase Documents with respect to
the percentage and amount of the Repurchase Price allocated to it; provided
that, so long as no Event of Default has occurred and is continuing, Buyer shall
remain solely responsible to Seller for the performance of Buyer’s obligations
under the Repurchase Documents, (ii) so long as no Event of Default has occurred
and is continuing, Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase
Documents, and (iii) Buyer will give prompt written notice thereof (including
identification of the Eligible Assignee and the amount of Repurchase Price
allocated to it) to each Party (but Buyer shall not have any liability for any
failure to timely provide such notice).  Any sale or assignment by Buyer of
rights or obligations under the Repurchase Documents that does not comply with
this Section 18.08(c) shall be treated for purposes of the Repurchase Documents
as a sale by such Buyer of a participation in such rights and obligations in
accordance with Section 18.08(b).

(d)        Seller shall cooperate with Buyer in connection with any such sale
and assignment of participations, syndications or assignments and shall enter
into such restatements of, and amendments, supplements and other modifications
to, the Repurchase Documents to give effect to any such sale or assignment;
provided, that none of the foregoing shall change any economic or other material
term of the Repurchase Documents in a manner adverse to Seller without the
consent of Seller.

(e)        [Intentionally Omitted].

(f)        Buyer, acting solely for this purpose as a non-fiduciary agent of
Seller, shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of the Eligible Assignees that
become Parties hereto and, with respect to each such Eligible Assignee, the
aggregate assigned Purchase Price and applicable Price Differential (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Buyer for all purposes of this
Agreement.  The Register shall be available





-92-

--------------------------------------------------------------------------------

 



 

for inspection by the Parties at any reasonable time and from time to time upon
reasonable prior notice.

(g)        Each Party that sells a participation of its rights hereunder, shall,
acting solely for this purpose as a non-fiduciary agent of Seller, maintain a
register on which it enters the name and address of each Participant and, with
respect to each such Participant, the aggregate participated Purchase Price and
applicable Price Differential, and any other interest in any obligations under
the Repurchase Documents (the “Participant Register”); provided that Buyer shall
not have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any obligations under any Repurchase Document) to
any Person except to the extent that such disclosure is necessary to establish
that such obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and Buyer shall treat each Person
whose name is recorded in the Participant Register as the owner of the
applicable participation for all purposes of this Agreement notwithstanding any
notice to the contrary.

Section 18.09  Ownership and Hypothecation of Purchased Assets.  Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Subject to Section 18.08, Buyer or its designee may,
at any time, without the consent of either Seller or Guarantor, engage in
repurchase transactions with the Purchased Assets or otherwise sell, pledge,
repledge, transfer, hypothecate, or rehypothecate the Purchased Assets to any
Eligible Assignee, all on terms that Buyer may determine; provided, that no such
transaction shall affect the obligations of Buyer to transfer the Purchased
Assets to Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim.  In
the event Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or hypothecates any of the Purchased Assets, Buyer
shall have the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction.

Section 18.10 Confidentiality.  All information regarding the terms set forth in
any of the Repurchase Documents or the Transactions shall be kept confidential
and shall not be disclosed by either Party to any Person except (a) to the
Affiliates of such Party or its or their respective directors, officers,
employees, agents, advisors, attorneys, accountants and other representatives
who are informed of the confidential nature of such information and instructed
to keep it confidential, (b) to the extent requested by any regulatory
authority, stock exchange, government department or agency, or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either Party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Repurchase Documents, Purchased
Assets or underlying Mortgaged Properties, (e) to the extent required to
consummate and administer a Transaction, (f) in the event any Party is legally
compelled to make pursuant to deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar





-93-

--------------------------------------------------------------------------------

 



 

process by court order of a court of competent jurisdiction, and (g) to any
actual or prospective Participant, Eligible Assignee or Hedge Counterparty that
agrees to comply with this  Section 18.10;  provided, that, except with respect
to the disclosures by Buyer under clause (g) of this Section 18.10, no such
disclosure made with respect to any Repurchase Document shall include a copy of
such Repurchase Document to the extent that a summary would suffice, but if it
is necessary for a copy of any Repurchase Document to be disclosed, all pricing
and other economic terms set forth therein shall be redacted before disclosure.

Section 18.11  No Implied Waivers; Amendments.  No failure on the part of Buyer
to exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right.  The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law.  Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied.  Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and
Buyer.  Any waiver or consent under the Repurchase Documents shall be effective
only if it is in writing and only in the specific instance and for the specific
purpose for which given.

Section 18.12   Notices and Other Communications.  Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party.  Any of the foregoing communications shall be
effective when delivered, if such delivery occurs on a Business Day; otherwise,
each such communication shall be effective on the first Business Day following
the date of such delivery.  A Party receiving a notice that does not comply with
the technical requirements of this Section 18.12  may elect to waive any
deficiencies and treat the notice as having been properly given.

Section 18.13 Counterparts; Electronic Transmission.  Any Repurchase Document
may be executed in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall together
constitute but one and the same instrument.  The Parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement, any other
Repurchase Document and any notices hereunder may be transmitted between them by
email and/or facsimile.  The Parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

Section 18.14  No Personal Liability.  No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller, any Intermediate
Starwood Entity or Guarantor, as such, shall be subject to any recourse or
personal liability under or with respect to any obligation of Buyer,





-94-

--------------------------------------------------------------------------------

 



 

Seller, any Intermediate Starwood Entity or Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller or Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived.  This Section 18.14 shall survive the
termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations, and each beneficiary of this Section 18.14 shall be a
third-party beneficiary of this Section 18.14 with rights to enforce this
Section.

Section 18.15  Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances.

(a)        Seller shall take such action as necessary to cause the Repurchase
Documents and/or all financing statements and continuation statements and any
other necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest.  Seller shall deliver to Buyer file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.

(b)        Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s rights and remedies under and with respect to the Repurchase
Documents, the Transactions and the Purchased Assets.  Seller, Pledgor and
Guarantor shall, promptly upon Buyer’s request, deliver documentation in form
and substance satisfactory to Buyer which Buyer deems necessary or desirable to
evidence compliance with all applicable “know your customer” due diligence
checks, including, but not limited to, any information required to be obtained
by Buyer pursuant to the Beneficial Ownership Regulation.

(c)        If Seller fails to perform any of its Repurchase Obligations promptly
after written request from Buyer, Buyer may (but shall not be required to)
perform or cause to be performed such Repurchase Obligation, and the costs and
expenses incurred by Buyer in connection therewith shall be payable by
Seller.  Without limiting the generality of the foregoing, if Seller shall fail
to do so promptly after written request from Buyer, Seller authorizes Buyer, at
the option of Buyer and the expense of Seller, at any time and from time to
time, to take all actions and pay all amounts that Buyer deems necessary or
appropriate to protect, enforce, preserve, insure, service, administer, manage,
perform, maintain, safeguard, collect or realize on the Purchased Assets and
Buyer’s Liens and interests therein or thereon and to give effect to the intent
of the Repurchase Documents.  No Default or Event of Default shall be cured by
the payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller.  Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax





-95-

--------------------------------------------------------------------------------

 



 

assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

(d)        Without limiting the generality of the foregoing, Seller will no
earlier than six (6) months or later than three (3) months before the
fifth (5th) anniversary of the date of filing of each UCC financing statement
filed in connection with any Repurchase Document or any Transaction, (i) deliver
and file or cause to be filed an appropriate continuation statement with respect
to such financing statement (provided that Buyer may elect to file such
continuation statement), and (ii) if requested by Buyer, deliver or cause to be
delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, senior to the rights of any other creditor of
Seller, which opinion may contain usual and customary assumptions, limitations
and exceptions.

(e)        Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in its possession or control.  Buyer
shall incur no liability to Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets.  Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action.  Buyer shall have no obligation to
realize upon any Purchased Asset except through proper application of any
distributions with respect to the Purchased Assets made directly to Buyer or its
agent(s).  So long as Buyer and Custodian shall act in good faith in their
handling of the Purchased Assets, Seller waives or is deemed to have waived the
defense of impairment of the Purchased Assets by Buyer and Custodian.

Section 18.16  Default Rate.  To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.

Section 18.17  Set-off.  In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller, on
behalf of itself and Guarantor, hereby grants to Buyer and each Indemnified
Person, to secure repayment of the Repurchase Obligations, a right of set‑off
upon any and all of the following: monies, securities, collateral or other
property of Seller and Guarantor and any proceeds from the foregoing, now or
hereafter held or received by Buyer, any Affiliate of Buyer or any Indemnified
Person, for the account of Seller or Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Seller or Guarantor at any time existing,
and any obligation owed by Buyer or any Affiliate of Buyer to Seller or
Guarantor and to set-off against any Repurchase Obligations or Indebtedness owed
by Seller or Guarantor and any Indebtedness owed by Buyer or any Affiliate of
Buyer to Seller or Guarantor, in each





-96-

--------------------------------------------------------------------------------

 



 

case whether direct or indirect, absolute or contingent, matured or unmatured,
whether or not arising under the Repurchase Documents and irrespective of the
currency, place of payment or booking office of the amount or obligation and in
each case at any time held or owing by Buyer, any Affiliate of Buyer or any
Indemnified Person to or for the credit of any Seller or Guarantor, without
prejudice to Buyer’s right to recover any deficiency.  Each of Buyer, each
Affiliate of Buyer and each Indemnified Person is hereby authorized upon any
amount becoming due and payable by Seller or Guarantor to Buyer or any
Indemnified Person under the Repurchase Documents, the Repurchase Obligations or
otherwise or upon the occurrence of an Event of Default, without notice to
Seller or Guarantor, any such notice being expressly waived by Seller and
Guarantor to the extent permitted by any Requirements of Law, to set‑off,
appropriate, apply and enforce such right of set-off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller or Guarantor under the Repurchase Documents and the Repurchase
Obligations, irrespective of whether Buyer, any Affiliate of Buyer or any
Indemnified Person shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover a deficiency.  Seller
and Guarantor shall be deemed directly indebted to Buyer and the other
Indemnified Persons in the full amount of all amounts owing to Buyer and the
other Indemnified Parties by Seller and Guarantor under the Repurchase Documents
and the Repurchase Obligations, and Buyer and the other Indemnified Persons
shall be entitled to exercise the rights of set‑off provided for above.  ANY AND
ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER INDEMNIFIED
PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT
OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER
AND GUARANTOR.

Buyer or any Indemnified Person shall promptly notify the affected Seller or
Guarantor after any such set-off and application made by Buyer or such
Indemnified Person, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained.  Nothing in this
Section 18.17 shall be effective to create a charge or other security
interest.  This Section 18.17 shall be without prejudice and in addition to any
right of set-off, combination of accounts, Lien or other rights to which any
Party is at any time otherwise entitled.

Section 18.18  Seller’s Waiver of Set‑off.  Seller hereby waives any right of
set‑off it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.

Section 18.19  Power of Attorney.  Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets as Buyer
deems appropriate.  Seller hereby appoints Buyer as Seller’s agent and attorney
in fact (a) following a monetary Default, a material non‑monetary Default or any
Event of Default, to file any such financing statement or statements and to
perform all other acts which Buyer deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable,





-97-

--------------------------------------------------------------------------------

 



 

and (b) following any Event of Default, to protect, preserve and realize upon
the Purchased Assets in accordance with the terms of this Agreement and the
other Repurchase Documents.  This agency and power of attorney is coupled with
an interest and is irrevocable without Buyer’s consent.  Seller shall pay the
filing costs for any financing statement or statements prepared pursuant to this
Section 18.19.

Section 18.20  Periodic Due Diligence Review.  Buyer may perform continuing due
diligence reviews with respect to any or all of the Purchased Assets, Seller and
Affiliates of Seller, including ordering new third party reports, for purposes
of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller and Affiliates of Seller, the Purchased Asset Documents, the Senior
Interest Documents and the Servicing Files.  Seller shall make available to
Buyer one or more knowledgeable financial or accounting officers and
representatives of the independent certified public accountants of Seller for
the purpose of answering questions of Buyer concerning any of the
foregoing.  Seller shall cause Servicer to cooperate with Buyer by permitting
Buyer to conduct due diligence reviews of the Servicing Files.  Buyer may
purchase Purchased Assets from Seller based solely on the information provided
by Seller to Buyer in the Underwriting Package and the representations,
warranties, duties, obligations and covenants contained herein, and Buyer may at
any time conduct a partial or complete due diligence review on some or all of
the Purchased Assets, including ordering new credit reports and new Appraisals
on the underlying Mortgaged Properties and otherwise re‑generating the
information used to originate and underwrite such Purchased Assets.  Buyer may
underwrite such Purchased Assets itself or engage a mutually acceptable
third‑party underwriter to do so.

Section 18.21  Time of the Essence.  Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
Seller under the Repurchase Documents.

Section 18.22  PATRIOT Act Notice.  Buyer hereby notifies Seller that Buyer is
required by the PATRIOT Act to obtain, verify and record information that
identifies Seller.

Section 18.23  Successors and Assigns; No Third Party Beneficiaries.  Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns.  Nothing in the Repurchase Documents, express or implied,
shall give to any Person other than the Parties any benefit or any legal or
equitable right, power, remedy or claim under the Repurchase Documents.

Section 18.24  Joint and Several Repurchase Obligations.

(a)        Each Seller hereby acknowledges and agrees that (i) each Seller shall
be jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or be reinstated) until all Repurchase





-98-

--------------------------------------------------------------------------------

 



 

Obligations shall have been paid in full and the expiration of any applicable
preference or similar period pursuant to any Insolvency Law, or at law or in
equity, without any claim having been made before the expiration of such period
asserting an interest in all or any part of any payment(s) received by Buyer,
and (B) until such payment has been made, shall not be discharged, affected,
modified or impaired on the occurrence from time to time of any event, including
any of the following, whether or not with notice to or the consent of each
Seller, (1) the waiver, compromise, settlement, release, modification,
supplementation, termination or amendment (including any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any of the Repurchase Obligations or Repurchase Documents, (2) the failure to
give notice to each Seller of the occurrence of an Event of Default, (3) the
release, substitution or exchange by Buyer of any Purchased Asset (whether with
or without consideration) or the acceptance by Buyer of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(4) the release of any Person primarily or secondarily liable for all or any
part of the Repurchase Obligations, whether by Buyer or in connection with any
Insolvency Proceeding affecting any Seller or any other Person who, or any of
whose property, shall at the time in question be obligated in respect of the
Repurchase Obligations or any part thereof, (5) the sale, exchange, waiver,
surrender or release of any Purchased Asset, guarantee or other collateral by
Buyer, (6) the failure of Buyer to protect, secure, perfect or insure any Lien
at any time held by Buyer as security for amounts owed by Sellers, or (7) to the
extent permitted by Requirements of Law, any other event, occurrence, action or
circumstance that would, in the absence of this Section 18.24, result in the
release or discharge of any or both Sellers from the performance or observance
of any Repurchase Obligation, (iii) Buyer shall not be required first to
initiate any suit or to exhaust its remedies against any Seller or any other
Person to become liable, or against any of the Purchased Assets, in order to
enforce the Repurchase Documents and each Seller expressly agrees that,
notwithstanding the occurrence of any of the foregoing, each Seller shall be and
remain directly and primarily liable for all sums due under any of the
Repurchase Documents, (iv) when making any demand hereunder against any Seller
or any of the Purchased Assets, Buyer may, but shall be under no obligation to,
make a similar demand on any other Seller, or otherwise pursue such rights and
remedies as it may have against any Seller or any other Person or against any
collateral security or guarantee related thereto or any right of offset with
respect thereto, and any failure by Buyer to make any such demand, file suit or
otherwise pursue such other rights or remedies or to collect any payments from
any other Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right offset, or any release of
any Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Seller in a respect of which a demand
or collection is not made or Sellers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Sellers (as used
herein, the term “demand” shall include the commencement and continuation of
legal proceedings), (v) on disposition by Buyer of any property encumbered by
any Purchased Assets, each Seller shall be and shall remain jointly and
severally liable for any deficiency, (vi) each Seller waives (A) any and all
notice of the creation, renewal, extension or accrual of any amounts at any time
owing to Buyer by any other Seller under the Repurchase Documents and notice of
or proof of reliance by Buyer upon any Seller or acceptance of the obligations
of any Seller under this Section 18.24, and all such amounts, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended,





-99-

--------------------------------------------------------------------------------

 



 

amended or waived, in reliance upon the obligations of Sellers under this
Agreement, and all dealings between Sellers, on the one hand, and Buyer, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the obligations of Sellers under this Agreement,
and (B) diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon any Seller with respect to any amounts at any
time owing to Buyer by any Seller under the Repurchase Documents (except for any
notices expressly required under this Agreement or under any other Repurchase
Document), and (vii) each Seller shall continue to be liable under this
Section 18.24 without regard to (A) the validity, regularity or enforceability
of any other provision of this Agreement or any other Repurchase Document, any
amounts at any time owing to Buyer by any Seller under the Repurchase Documents,
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by Buyer, (B) any defense,
set‑off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Seller against Buyer, or
(C) any other circumstance whatsoever (with or without notice to or knowledge of
any Seller except for any notices expressly required under this Agreement or
under any other Repurchase Document) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Seller for any amounts owing
to Buyer by any Seller under the Repurchase Documents, or of Sellers under this
Agreement, in bankruptcy or in any other instance.

(b)        Each Seller shall remain fully obligated under this Agreement
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Buyer for
payment of any amounts owing to Buyer by any other Seller under the Repurchase
Documents may be rescinded by Buyer and any the payment of any such amounts may
be continued, and the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer (including any extension or postponement of the time for payment or
performance or renewal or refinancing of any Repurchase Obligation), and this
Agreement and the other Repurchase Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with its terms, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of amounts owing to Buyer by
Sellers under the Repurchase Documents may be sold, exchanged, waived,
surrendered or released.  Buyer shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for
amounts owing to Buyer by Sellers under the Repurchase Documents, or any
property subject thereto.

(c)        To the extent that any Seller (the “Paying Seller”) pays more than
its proportionate share of any payment made hereunder, the Paying Seller shall
be entitled to seek and receive contribution from and against the other Seller
that has not paid its proportionate share; provided, that the provisions of this
Section 18.24 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the Paying Seller hereunder or any setoff or application of funds of the
Paying Seller by Buyer, the Paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against the other Seller or any collateral
security or guarantee or right of setoff





-100-

--------------------------------------------------------------------------------

 



 

held by Buyer, nor shall the Paying Seller seek or be entitled to seek any
contribution or reimbursement from the other Seller in respect of payments made
by the Paying Seller hereunder, until all Repurchase Obligations are paid in
full.  If any amount shall be paid to the Paying Seller on account of such
subrogation rights at any time when all such amounts shall not have been paid in
full, such amount shall be held by the Paying Seller in trust for Buyer,
segregated from other funds of the Paying Seller, and shall, forthwith upon
receipt by the Paying Seller, be turned over to Buyer in the exact form received
by the Paying Seller (duly indorsed by the Paying Seller to Buyer, if required),
to be applied against the Repurchase Obligations, whether matured or unmatured,
in such order as Buyer may determine.

(d)        The Repurchase Obligations are full recourse obligations to each
Seller.

(e)        Anything herein or in any other Repurchase Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Repurchase
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.

(f)        Notwithstanding anything to the contrary contained in the Agreement
or the other Transaction Documents, solely with respect to SPT Seller, Buyer and
SPT Seller agree that (i) SPT Seller is and shall be severally liable to Buyer
pursuant to this Section 18.24 solely with respect to the Future Funding
Transactions to which it has entered into, and (ii) SPT Seller is severally
liable to Buyer to pay the portion of the Repurchase Price for each Purchased
Asset representing the Future Funding Amount on such Purchased Asset with
respect to which SPT Seller has entered into a Future Funding Transaction on the
related Repurchase Date therefor.

Section 18.25  Effect of Amendment and Restatement.  From and after the date
hereof, the Fifth Amended and Restated Master Repurchase Agreement is hereby
amended, restated and superseded in its entirety by this Agreement.  The parties
hereto acknowledge and agree that the liens and security interests granted under
that certain Master Repurchase and Securities Contract, dated as of August 6,
2010, between Seller 2 and Buyer, as amended and restated by that certain
Amended and Restated Master Repurchase and Securities Contract, dated as of
February 28, 2011, between and among Seller 2, Seller 2-A and Buyer, as amended
and restated by the Second Amended and Restated Master Repurchase and Securities
Contract dated as of January 27, 2014 between and among Seller 2, Seller 2-A and
Buyer, as amended and restated by that certain Third Amended and Restated Master
Repurchase and Securities Contract dated as of October 23, 2014 between and
among Seller 2, Seller 2-A and Buyer, as amended and restated by that certain
Fourth Amended and Restated Master Repurchase and Securities Contract dated as
of August 3, 2015, between and among Seller 2, Seller 2‑A and Buyer, and as
further amended and restated by the Fifth Amended and Restated Master Repurchase
Agreement, are continuing in full force and effect and, upon the amendment and
restatement of the Fifth Amended and Restated Master Repurchase Agreement, such
liens and security interests secure and continue to secure the payment of the
Repurchase Obligations.

Section 18.26  PATRIOT Act Notice.  Buyer hereby notifies each Seller that Buyer
is required by the PATRIOT Act to obtain, verify and record information that
identifies each Seller.





-101-

--------------------------------------------------------------------------------

 



 

Section 18.27  Successors and Assigns.  Subject to the foregoing, the Repurchase
Documents and any Transactions shall be binding upon and shall inure to the
benefit of the Parties and their successors and permitted assigns.

Section 18.28   Acknowledgement of Anti Predatory Lending Policies.  Seller and
Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.

Section 18.29  No Novation, Effect of Agreement.     Sellers and Buyer have
entered into this Agreement solely to amend and restate in their entirety the
terms of the Fifth Amended and Restated Master Repurchase Agreement and do not
intend this Agreement or the transactions contemplated hereby to be, and this
Agreement and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owing by Sellers, Guarantor or Pledgors
(the “Repurchase Parties”) under or in connection with the Fifth Amended and
Restated Master Repurchase Agreement, the Pledge Agreement or any of the other
Repurchase Documents to which any Repurchase Party is a party.  It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the Repurchase Obligations of the
Repurchase Parties under the Fifth Amended and Restated Master Repurchase
Agreement and the Pledge Agreement are preserved, (ii) the liens and security
interests granted under the Fifth Amended and Restated Master Repurchase
Agreement and the Pledge Agreement continue in full force and effect, and
(iii) any reference to the Fifth Amended and Restated Master Repurchase
Agreement in any such Repurchase Document shall be deemed to reference this
Agreement.

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

 

 



-102-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

SELLER:

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB‑2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB‑2-A, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

SPT CA FUNDINGS 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

BUYER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

 

Name: H. Lee Goins III

 

 

Title:  Managing Director

 

 

 



-2-

--------------------------------------------------------------------------------

 



Schedule 1(a)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF WHOLE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Whole Loan, that except as specifically disclosed in the Confirmation
for such Purchased Asset as of the Purchase Date for each such Purchased Asset
by Buyer from Seller and as of the date of each Transaction hereunder and at all
times while the Repurchase Documents or any Transaction hereunder is in full
force and effect the representations set forth on this Schedule 1(a) shall be
true and correct in all material respects.  For purposes of this Schedule 1(a)
and the representations and warranties set forth herein, a breach of a
representation or warranty shall be deemed to have been cured with respect to a
Purchased Asset which is a Whole Loan if and when Seller has taken or caused to
be taken action such that the event, circumstance or condition that gave rise to
such breach no longer affects such Purchased Asset or has repurchased such
Purchased Asset in accordance with the terms of the Agreement.

1.         The Whole Loan is a performing mortgage loan secured by a first
priority security interest in a commercial or multifamily property.

2.         As of the Purchase Date, such Whole Loan complied in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Whole Loan.

3.         Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such Whole Loan, and Seller is transferring such Whole Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Whole
Loan.  Upon consummation of the purchase contemplated to occur in respect of
such Whole Loan on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
Whole Loan free and clear of any pledge, lien, encumbrance or security
interest.  There are no participation agreements affecting such Whole Loan.

4.         No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Whole Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Whole Loan.

5.         All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Whole Loan is accurate and
complete in all material respects.  Seller has made available to Buyer for
inspection, with respect to such Whole Loan, true, correct and complete
Purchased Asset Documents.

6.         Except as included in the Underwriting Package, Seller is not a party
to any document, instrument or agreement, and there is no document, instrument
or agreement, that





Sch. 1(a)-1

--------------------------------------------------------------------------------

 



 

by its terms modifies or affects the rights and obligations of any holder of
such Whole Loan and Seller has not and has not consented to any material change
or waiver to any term or provision of any such document, instrument or agreement
and no such change or waiver exists.

7.         Such Whole Loan is presently outstanding, the proceeds thereof have
been fully disbursed pursuant to the terms of the related Purchased Asset
Documents and, except for amounts held in escrow by Seller, there is no
requirement for any future advances thereunder.

8.         Seller has full right, power and authority to sell and assign such
Whole Loan, and such Whole Loan or any related Mortgage Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.

9.         Other than consents and approvals obtained as of the related Purchase
Date or those already granted in the related Mortgage and/or Mortgage Note, no
consent or approval by any Person is required in connection with Seller’s sale
and/or Buyer’s acquisition of such Whole Loan, for Buyer’s exercise of any
rights or remedies in respect of such Whole Loan (except for compliance with
applicable Requirements of Law in connection with the exercise of any rights or
remedies by Buyer) or for Buyer’s sale, pledge or other disposition of such
Whole Loan.  No third party holds any “right of first refusal”,  “right of first
negotiation”,  “right of first offer”, purchase option, or other similar rights
of any kind, and no other impediment exists to any such transfer or exercise of
rights or remedies.

10.       No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Whole Loan, other than recordation of assignments of each
Mortgage and Assignment of Leases securing the related Whole Loan in the
applicable real estate records where the Mortgaged Properties are located and
the filing of UCC-3 assignments in all applicable filing offices.

11.       Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Whole Loan is
or may become obligated.

12.       Seller has not advanced funds, or knowingly received any advance of
funds from a party other than the Mortgagor relating to such Whole Loan or the
related Mortgage Note, directly or indirectly, for the payment of any amount
required by such Whole Loan or the related Mortgage Note.

13.       Each related Mortgage Note, Mortgage, Assignment of Leases (if a
document separate from the Mortgage) and other agreement executed by the related
Mortgagor in connection with such Whole Loan is legal, valid and binding
obligation of the related Mortgagor (subject to any non-recourse provisions
therein and any state anti-deficiency or market value limit deficiency
legislation), enforceable in accordance with its terms, except (i) that certain
provisions contained in such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions





Sch. 1(a)-2

--------------------------------------------------------------------------------

 



 

renders any of the Purchased Asset Documents invalid as a whole and such
Purchased Asset Documents taken as a whole are enforceable to the extent
necessary and customary for the practical realization of the rights and benefits
afforded thereby and (ii) as such enforcement may be limited by bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).  The related
Mortgage Note and Mortgage contain no provision limiting the right or ability of
Seller to assign, transfer and convey the related Whole Loan to any other
Person, except, however, for customary intercreditor restrictions limiting
assignees to “Qualified Transferees”.  With respect to any underlying Mortgaged
Property that has tenants, there exists as either part of the Mortgage or as a
separate document, an assignment of leases.

14.       As of the date of its origination, there was no valid offset, defense,
counterclaim, abatement or right to rescission with respect to any related
Mortgage Note, Mortgage or other agreements executed in connection therewith,
and, as of the Purchase Date, there is no valid offset, defense, counterclaim or
right to rescission with respect to any such Mortgage Note, Mortgage or other
agreements, except in each case, with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges.

15.       Seller has delivered to Buyer or its designee the original Mortgage
Note(s) made in respect of such Whole Loan, together with an original
endorsement thereof executed by Seller in blank.

16.       Each related assignment of Mortgage and assignment of Assignment of
Leases from Seller in blank constitutes the legal, valid and binding first
priority assignment from Seller (assuming the insertion of the Buyer’s name),
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

17.       The Whole Loan is secured by one or more Mortgages and each such
Mortgage is a valid and enforceable first lien on the related underlying
Mortgaged Property subject only to the exceptions set forth in paragraph (13)
above and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”): (a) the lien of current
real property taxes, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, materially and adversely interferes with the use of the underlying
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the underlying
Mortgaged Property, (c) the exceptions (general and specific) and exclusions set
forth in the applicable policy described in paragraph (21) below or appearing of
record, none of which, individually or in the aggregate, materially and
adversely interferes with the use of the underlying Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Whole Loan when they become due or
materially and





Sch. 1(a)-3

--------------------------------------------------------------------------------

 



 

adversely affects the value of the underlying Mortgaged Property, (d) other
matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
use of the underlying Mortgaged Property or the security intended to be provided
by such Mortgage or with the Mortgagor’s ability to pay its obligations under
the Whole Loan when they become due or materially and adversely affects the
value of the underlying Mortgaged Property, (e) the right of tenants (whether
under ground leases, space leases or operating leases) at the underlying
Mortgaged Property to remain following a foreclosure or similar proceeding
(provided that such tenants are performing under such leases) and (f) if such
Whole Loan is cross-collateralized with any other Whole Loan, the lien of the
Mortgage for such other Whole Loan, none of which, individually or in the
aggregate, materially and adversely interferes with the use of the underlying
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the underlying
Mortgaged Property.  Except with respect to cross-collateralized and
cross-defaulted Whole Loans and as provided below, there are no mortgage loans
that are senior or pari passu with respect to the related underlying Mortgaged
Property or such Whole Loan.

18.       UCC Financing Statements have been filed and/or recorded (or, if not
filed and/or recorded, have been submitted in proper form for filing and
recording), in all UCC filing offices necessary to perfect a valid security
interest in all items of personal property located on the underlying Mortgaged
Property that are owned by the Mortgagor and either (i) are reasonably necessary
to operate the underlying Mortgaged Property or (ii) are (as indicated in the
appraisal obtained in connection with the origination of the related Whole Loan)
material to the value of the underlying Mortgaged Property to the extent
perfection may be effected pursuant to applicable law by recording or filing of
UCC Financing Statements, and the Mortgages, security agreements, chattel
Mortgages or equivalent documents related to and delivered in connection with
the related Whole Loan establish and create a valid and enforceable lien and
priority security interest on such items of personalty except as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditor’s rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  Notwithstanding any of the foregoing, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC Financing Statements are required in
order to effect such perfection.

19.       All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on the underlying Mortgaged Property and that
prior to the Purchase Date have become delinquent in respect of the underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established.  For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

20.       Except as may be set forth in the property condition reports delivered
to Buyer with respect to the Mortgaged Properties, as of the Purchase Date, the
related underlying





Sch. 1(a)-4

--------------------------------------------------------------------------------

 



 

Mortgaged Property was free and clear of any material damage (other than
deferred maintenance for which escrows were established at origination or which
are currently being maintained) that would affect materially and adversely the
value of such underlying Mortgaged Property as security for the Whole Loan and
there was no proceeding pending or, based solely upon the delivery of written
notice thereof from the appropriate condemning authority, threatened for the
total or partial condemnation of such underlying Mortgaged Property.

21.       The lien of each related Mortgage as a first priority lien in the
original principal amount of such Whole Loan after all advances of principal is
insured by an ALTA lender’s title insurance policy (or a binding commitment
therefor), or its equivalent as adopted in the applicable jurisdiction, insuring
Seller, its successors and assigns, subject only to the Title Exceptions; the
holder of the Mortgage (the “Mortgagee”) or its successors or assigns is the
sole named insured of such policy; such policy is assignable without consent of
the insurer and will inure to the benefit of the Buyer Mortgagee of record; such
title policy is in full force and effect upon the consummation of the
transactions contemplated by this Agreement; all premiums thereon have been
paid; no claims have been made under such policy and no circumstance exists
which would impair or diminish the coverage of such policy.  The insurer issuing
such policy is either (x) a nationally‑recognized title insurance company or
(y) qualified to do business in the jurisdiction in which the related underlying
Mortgaged Property is located to the extent required; such policy contains no
material exclusions for, or affirmatively insures (except for any underlying
Mortgaged Property located in a jurisdiction where such insurance is not
available) (a) access to public road or (b) against any loss due to
encroachments of any material portion of the improvements thereon.

22.       As of the Purchase Date, insurance coverage was being maintained with
respect to the underlying Mortgaged Property in compliance in all material
respects with the requirements under each related Mortgage, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related underlying Mortgaged Property in the jurisdiction in
which such underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Whole Loan, and in any event, the amount
necessary to prevent operation of any co-insurance provisions; and, except if
such underlying Mortgaged Property is operated as a mobile home park, is also
covered by business interruption or rental loss insurance, in an amount at least
equal to 12 months of operations of the related underlying Mortgaged Property,
all of which is in full force and effect with respect to the related underlying
Mortgaged Property; all premiums due and payable through the Purchase Date have
been paid; and no notice of termination or cancellation with respect to any such
insurance policy has been received by Seller.  Except for certain amounts not
greater than amounts which would be considered prudent by an institutional
commercial and/or multifamily mortgage lender with respect to a similar Whole
Loan and which are set forth in the related Mortgage, any insurance proceeds in
respect of a casualty loss, will be applied either (i) to the repair or
restoration of all or part of the related underlying Mortgaged Property or (ii)
the reduction of the outstanding principal balance of the Whole Loan, subject in
either case to requirements with respect to leases at the related underlying
Mortgaged Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans.  The





Sch. 1(a)-5

--------------------------------------------------------------------------------

 



 

underlying Mortgaged Property is also covered by comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the related underlying Mortgaged Property, in
an amount customarily required by prudent institutional lenders.  An
architectural or engineering consultant has performed an analysis of the
underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the underlying
Mortgaged Property in the event of an earthquake.  If the resulting report
concluded that the PML would exceed 20% of the amount of the replacement costs
of the improvements, earthquake insurance on such underlying Mortgaged Property
was obtained by an insurer rated at least A-:V by A.M. Best Company or “BBB-”
(or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s.  If the underlying Mortgaged Property is located in Florida or within
25 miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North
Carolina or South Carolina such underlying Mortgaged Property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such Whole Loan and (ii) 100% of the full
insurable value, or 100% of the replacement cost, of the improvements located on
the related underlying Mortgaged Property.

The insurance policies contain a standard Mortgagee clause naming Seller, its
successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without at least thirty (30) days prior
written notice to the Mortgagee (or, with respect to non-payment, 10 days prior
written notice to the Mortgagee) or such lesser period as prescribed by
applicable law.  Each Mortgage requires that the Mortgagor maintain insurance as
described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.

23.       (a) Other than payments due but not yet 30 days or more delinquent,
there is no material default, breach, violation or event of acceleration
existing under the related Mortgage or the related Mortgage Note, and no event
has occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
provided, however, that this representation and warranty does not address or
otherwise cover any default, breach, violation or event of acceleration that
specifically pertains to any matter otherwise covered by any other
representation and warranty made by Seller in any paragraph of this Schedule
1(a) and (b) Seller has not waived any material default, breach, violation or
event of acceleration under such Mortgage or Mortgage Note and pursuant to the
terms of the related Mortgage or the related Mortgage Note and other documents
in the related Purchased Asset Documents, no Person or party other than the
holder of such Mortgage Note (or its servicer) may declare any event of default
or accelerate the related indebtedness under either of such Mortgage or Mortgage
Note.

24.       As of the Purchase Date, such Whole Loan is not, and since its
origination, has not been (or, if such Whole Loan was not originated by Seller
or its Affiliate, to Seller’s Knowledge, has not been), 30 days or more past due
in respect of any scheduled payment.

25.       Each related Mortgage does not provide for or permit, without the
prior written consent of the holder of the Mortgage Note, the related underlying
Mortgaged Property





Sch. 1(a)-6

--------------------------------------------------------------------------------

 



 

to secure any other promissory note or obligation except as expressly described
in the following sentence.  The related underlying Mortgaged Property is not
encumbered, and none of the Purchased Asset Documents permit the related
underlying Mortgaged Property to be encumbered subsequent to the Purchase Date
without the prior written consent of the holder of such Whole Loan, by any lien
securing the payment of money junior to or of equal priority with, or superior
to, the lien of the related Mortgage (other than Title Exceptions, taxes,
assessments and contested mechanics and materialmens liens that become payable
after the Purchase Date of the related Whole Loan).

26.       Such Whole Loan constitutes a “qualified mortgage” within the meaning
of Section 860G(a)(3)of the Code (without regard to Treasury Regulations
Sections 1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on
a commercial property or a multifamily residential property, and either (1)
substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to 80% of the
principal amount of the Whole Loan (a) as of the Testing Date, or (b) as of the
Purchase Date.  For purposes of the previous sentence, (1) the fair market value
of the referenced interest in real property shall first be reduced by (a) the
amount of any lien on such interest in real property that is senior to the Whole
Loan, and (b) a proportionate amount of any lien on such interest in real
property that is on a parity with the Whole Loan, and (2) the “Testing Date”
shall be the date on which the referenced Whole Loan was originated unless (a)
such Whole Loan was modified after the date of its origination in a manner that
would cause a “significant modification” of such Whole Loan within the meaning
of Treasury Regulations Section 1.1001-3(b), and (b) such “significant
modification” did not occur at a time when such Whole Loan was in default or
when default with respect to such Whole Loan was reasonably
foreseeable.  However, if the referenced Whole Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred.

27.       There is no material and adverse environmental condition or
circumstance affecting the underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the underlying
Mortgaged Property; neither Seller nor the Underlying Obligor has taken any
actions which would cause the underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the Purchased Asset Documents
require the borrower to comply with all Environmental Laws; and each Mortgagor
has agreed to indemnify the Mortgagee for any losses resulting from any
material, adverse environmental condition or failure of the Mortgagor to abide
by such Environmental Laws or has provided environmental insurance.

28.       Each related Mortgage and Assignment of Leases, together with
applicable state law, contains customary and enforceable provisions for
comparable mortgaged properties similarly situated such as to render the rights
and remedies of the holder thereof adequate for the practical realization
against the underlying Mortgaged Property of the benefits





Sch. 1(a)-7

--------------------------------------------------------------------------------

 



 

of the security, including realization by judicial or, if applicable,
non-judicial foreclosure, subject to the effects of bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

29.       No Mortgagor is a debtor in any state or federal bankruptcy or
insolvency proceeding.

30.       Such Whole Loan is a whole loan and contains no equity participation
by the lender or shared appreciation feature and does not provide for any
contingent or additional interest in the form of participation in the cash flow
of the related underlying Mortgaged Property or provide for negative
amortization.  Seller holds no preferred equity interest.

31.       Subject to certain exceptions, which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related underlying Mortgaged Property,
each related Mortgage or loan agreement contains provisions for the acceleration
of the payment of the unpaid principal balance of such Whole Loan if, without
complying with the requirements of the Mortgage or loan agreement, (a) the
related underlying Mortgaged Property, or any controlling interest in the
related Mortgagor, is directly transferred or sold (other than by reason of
family and estate planning transfers, transfers by devise, descent or operation
of law upon the death of a member, general partner or shareholder of the related
borrower and transfers of less than a controlling interest (as such term is
defined in the related Purchased Asset Documents) in a mortgagor, issuance of
non-controlling new equity interests, transfers among existing members, partners
or shareholders in the Mortgagor or an affiliate thereof, transfers among
affiliated Mortgagors with respect to Whole Loans which are cross-collateralized
or cross-defaulted with other mortgage loans or multi-property Whole Loans or
transfers of a similar nature to the foregoing meeting the requirements of the
Whole Loan (such as pledges of ownership interests that do not result in a
change of control) or a substitution or release of collateral within the
parameters of paragraph (34) below), or (b) the related underlying Mortgaged
Property or controlling interest in the borrower is encumbered in connection
with subordinate financing by a lien or security interest against the related
underlying Mortgaged Property, other than any existing permitted additional
debt.  The Purchased Asset Documents require the borrower to pay all reasonable
costs incurred by the Mortgagor with respect to any transfer, assumption or
encumbrance requiring lender’s approval.

32.       Except as set forth in the related Purchased Asset Documents delivered
to Buyer, the terms of the related Mortgage Note(s) and Mortgage(s) have not
been waived, modified, altered, satisfied, impaired, canceled, subordinated or
rescinded in any manner which materially interferes with the security intended
to be provided by such Mortgage and no such waiver, modification, alteration,
satisfaction, impairment, cancellation, subordination or recission has occurred
since the date upon which the due diligence file related to the applicable Whole
Loan was delivered to Buyer or its designee.





Sch. 1(a)-8

--------------------------------------------------------------------------------

 



 

33.       Each related underlying Mortgaged Property was inspected by or on
behalf of the related originator or an affiliate during the 12 month period
prior to the related origination date.

34.       Except as set forth in the related Purchased Asset Documents delivered
to Buyer, since origination, no material portion of the related underlying
Mortgaged Property has been released from the lien of the related Mortgage in
any manner which materially and adversely affects the value of the Whole Loan or
materially interferes with the security intended to be provided by such
Mortgage, and, except with respect to Whole Loans (a) which permit defeasance by
means of substituting for the underlying Mortgaged Property (or, in the case of
a Whole Loan secured by multiple underlying Mortgaged Properties, one or more of
such underlying Mortgaged Properties) “government securities” as defined in the
Investment Company Act of 1940, as amended, sufficient to pay the Whole Loans
(or portions thereof) in accordance with its terms, (b) where a release of the
portion of the underlying Mortgaged Property was contemplated at origination and
such portion was not considered material for purposes of underwriting the Whole
Loan, (c) where release is conditional upon the satisfaction of REMIC provisions
and the payment of a release price that represents adequate consideration for
such underlying Mortgaged Property or the portion thereof that is being
released, (d)  which permit the related Mortgagor to substitute a replacement
property in compliance with certain underwriting and legal requirements or (e)
which permit the release(s) of unimproved out-parcels or other portions of the
underlying Mortgaged Property that will not have a material adverse effect on
the underwritten value of the security for the Whole Loan or that were not
allocated to any value in the underwriting during the origination of the Whole
Loan, the terms of the related Mortgage do not provide for release of any
portion of the underlying Mortgaged Property from the lien of the Mortgage
except in consideration of payment in full therefor.

35.       There are no material violations of any applicable zoning ordinances,
building codes or land laws applicable to the underlying Mortgaged Property or
the use and occupancy thereof other than those which (i) are insured by an ALTA
lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy or (ii) would not have a material adverse effect on the value,
operation or net operating income of the underlying Mortgaged Property.  The
Purchased Asset Documents require the underlying Mortgaged Property to comply
with all applicable laws and ordinances.

36.       None of the material improvements which were included for the purposes
of determining the appraised value of the related underlying Mortgaged Property
at the time of the origination of the Whole Loan lies outside of the boundaries
and building restriction lines of such property (except underlying Mortgaged
Properties which are legal non-conforming uses), to an extent which would have a
material adverse affect on the value of the underlying Mortgaged Property or
related Mortgagor’s use and operation of such underlying Mortgaged Property
(unless affirmatively covered by title insurance) and no improvements on
adjoining properties encroached upon such underlying Mortgaged Property to any
material and adverse extent (unless affirmatively covered by title insurance).

37.       The related Mortgagor has covenanted in its organizational documents
and/or the Purchased Asset Documents to own no significant asset other than the
related





Sch. 1(a)-9

--------------------------------------------------------------------------------

 



 

underlying Mortgaged Properties, as applicable, and assets incidental to its
ownership and operation of such underlying Mortgaged Properties, and to hold
itself out as being a legal entity, separate and apart from any other Person.

38.       Intentionally Omitted.

39.       As of the Purchase Date, there was no pending action, suit or
proceeding, or governmental investigation of which Seller has received notice,
against the Mortgagor or the related underlying Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
such Mortgagor’s ability to pay principal, interest or any other amounts due
under such Whole Loan or the security intended to be provided by the Purchased
Asset Documents or the use of the underlying Mortgaged Property.

40.       As of the Purchase Date, if the related Mortgage is a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has either been
properly designated and serving under such Mortgage or may be substituted in
accordance with the Mortgage and applicable law.

41.       The Whole Loan and the interest (exclusive of any default interest,
late charges or prepayment premiums) contracted for complied as of the date of
origination with, or is exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

42.       Each Whole Loan that is cross-collateralized or cross-defaulted is
cross-collateralized or cross-defaulted, as applicable, only with other Whole
Loans sold pursuant to this Agreement.

43.       The improvements located on the underlying Mortgaged Property are
either not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Whole Loan, (ii) the value of such improvements on the related
underlying Mortgaged Property located in such flood hazard area or (iii) the
maximum allowed under the related federal flood insurance program.

44.       All escrow deposits and payments required pursuant to the Whole Loan
as of the Purchase Date to be deposited with Seller in accordance with the
Purchased Asset Documents have been so deposited, are in the possession, or
under the control, of Seller or its agent and there are no material deficiencies
in connection therewith.

45.       As of the Purchase Date, the related Mortgagor, the related lessee,
franchisor or operator was in possession of all material licenses, permits and
authorizations then required for the use of the related underlying Mortgaged
Property by the related Mortgagor, other than any licenses, permits and
authorizations the failure to possess of which would not have a material adverse
effect on the use or value of the underlying Mortgaged Property.  The Purchased
Asset Documents require the borrower to maintain all such licenses, permits and
authorizations.





Sch. 1(a)-10

--------------------------------------------------------------------------------

 



 

46.       The origination (or acquisition, as the case may be), servicing and
collection practices used by Seller with respect to the Whole Loan have been in
all respects legal and have met customary industry standards for servicing of
commercial mortgage loans for conduit loan programs.

47.       Except for Mortgagors under Whole Loans secured in whole or in part by
a Ground Lease, the related Mortgagor (or its affiliate) has title in the fee
simple interest in each related underlying Mortgaged Property.

48.       The Purchased Asset Documents for such Whole Loan provide that such
Whole Loan is non-recourse to the related Mortgagor except that the related
Mortgagor and an additional guarantor accepts responsibility for any loss
incurred due to fraud on the part of the Mortgagor and/or other intentional
material misrepresentation.  Furthermore, the Purchased Asset Documents for each
Whole Loan provide that the related Mortgagor and an additional guarantor shall
be liable to the lender for losses incurred due to the misapplication or
misappropriation of rents collected in advance or received by the related
Mortgagor after the occurrence of an event of default and not paid to the
Mortgagee or applied to the underlying Mortgaged Property in the ordinary course
of business, misapplication or conversion by the Mortgagor of insurance proceeds
or condemnation awards or breach of the environmental covenants in the related
Purchased Asset Documents.

49.       Subject to the exceptions set forth in paragraph (13) and upon
possession of the underlying Mortgaged Property as required under applicable
state law, any Assignment of Leases set forth in the Mortgage or separate from
the related Mortgage and related to and delivered in connection with such Whole
Loan establishes and creates a valid, subsisting and enforceable lien and
security interest in the related Mortgagor’s interest in all leases, subleases,
licenses or other agreements pursuant to which any Person is entitled to occupy,
use or possess all or any portion of the real property.

50.       With respect to such Whole Loan, any prepayment premium and yield
maintenance charge constitutes a “customary prepayment penalty” within the
meaning of Treasury Regulations Section 1.860G-1(b)(2).

51.       If such Whole Loan contains a provision for any defeasance of mortgage
collateral, such Whole Loan permits defeasance (1) no earlier than two years
after any securitization of such Whole Loan and (2) only with substitute
collateral constituting “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(i) in an amount sufficient to make all
scheduled payments under the Mortgage Note.  Such Whole Loan was not originated
with the intent to collateralize a REMIC offering with obligations that are not
real estate mortgages.  In addition, if such Mortgage contains such a defeasance
provision, it provides (or otherwise contains provisions pursuant to which the
holder can require) that an opinion be provided to the effect that such holder
has a first priority perfected security interest in the defeasance
collateral.  The related Purchased Asset Documents permit the lender to charge
all of its expenses associated with a defeasance to the Mortgagor (including
rating agencies’ fees, accounting fees and attorneys’ fees), and provide that
the related Mortgagor must deliver (or otherwise, the Purchased Asset Documents
contain certain provisions pursuant to which the lender can require) (a) an
accountant’s certification as to the adequacy of the





Sch. 1(a)-11

--------------------------------------------------------------------------------

 



 

defeasance collateral to make payments under the related Whole Loan for the
remainder of its term, (b) an opinion of counsel that the defeasance will not
cause any holder to lose its status as a REMIC, and (c) assurances from each
applicable Rating Agency that the defeasance will not result in the withdrawal,
downgrade or qualification of the ratings assigned to any certificates backed by
the related Whole Loan.

52.       To the extent required under applicable law as of the date of
origination, and necessary for the enforceability or collectability of the Whole
Loan, the originator of such Whole Loan was authorized to do business in the
jurisdiction in which the related underlying Mortgaged Property is located at
all times when it originated and held the Whole Loan.

53.       Neither Seller nor any affiliate thereof has any obligation to make
any capital contributions to the Mortgagor under the Whole Loan.

54.       Intentionally Omitted.

55.       Each related underlying Mortgaged Property constitutes one or more
complete separate tax lots (or the related Mortgagor has covenanted to obtain
separate tax lots and a Person has indemnified the Mortgagee for any loss
suffered in connection therewith or an escrow of funds in an amount sufficient
to pay taxes resulting from a breach thereof has been established) or is subject
to an endorsement under the related title insurance policy.

56.       An appraisal of the related underlying Mortgaged Property was
conducted in connection with the origination of such Whole Loan; and, to
Seller’s Knowledge, such appraisal satisfied in all material respects either
(A) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Whole Loan was originated.

57.       The related Purchased Asset Documents require the Mortgagor to provide
the Mortgagee with certain financial information at the times required under the
related Purchased Asset Documents.

58.       The related underlying Mortgaged Property is served by public
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the underlying Mortgaged Property is currently being utilized.

59.       With respect to each related underlying Mortgaged Property consisting
of a Ground Lease, Seller represents and warrants the following with respect to
the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been or will be duly
recorded no later than 30 days after the Purchase Date and such Ground Lease
permits the interest of the lessee thereunder to be encumbered by the related
Mortgage or, if consent of the lessor thereunder is required, it has been
obtained prior to the Purchase Date.





Sch. 1(a)-12

--------------------------------------------------------------------------------

 



 

(ii)        Upon the foreclosure of the Whole Loan (or acceptance of a deed in
lieu thereof), the Mortgagor’s interest in such Ground Lease is assignable to
the Mortgagee under the leasehold estate and its assigns without the consent of
the lessor thereunder (or, if any such consent is required, it has been obtained
prior to the Purchase Date).

(iii)       Such Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of the Mortgagee, and any such
action without such consent is not binding on the Mortgagee, its successors or
assigns, except termination or cancellation if (i) an event of default occurs
under the Ground Lease, (ii) notice thereof is provided to the Mortgagee and
(iii) such default is curable by the Mortgagee as provided in the Ground Lease
but remains uncured beyond the applicable cure period.

(iv)       Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease.

(v)        The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vi)       The Ground Lease (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, subject, however, to only
the Title Exceptions or (ii) is subject to a subordination, non-disturbance and
attornment agreement to which the Mortgagee on the lessor’s fee interest in the
underlying Mortgaged Property is subject.

(vii)      A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii)     Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date of the Whole Loan.

(ix)       Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Whole Loan,
together with any accrued interest  (except in cases where a different
allocation would not be viewed as commercially unreasonable by any commercial
mortgage lender, taking into account the relative duration of the Ground Lease
and





Sch. 1(a)-13

--------------------------------------------------------------------------------

 



 

the related Mortgage and the ratio of the market value of the related underlying
Mortgaged Property to the outstanding principal balance of such Whole Loan).

(x)        The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial lender.

(xi)       The ground lessor under such Ground Lease is required to enter into a
new lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

 

 

 



Sch. 1(a)-14

--------------------------------------------------------------------------------

 



Schedule 1(b)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF

JUNIOR INTERESTS AND SENIOR INTERESTS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Junior Interest or a Senior Interest, that except as specifically
disclosed in the Confirmation for such Purchased Asset, as of the Purchase Date
for each such Purchased Asset by Buyer from Seller and as of the date of each
Transaction hereunder and at all times while the Repurchase Documents or any
Transaction hereunder is in full force and effect the representations set forth
on this Schedule 1(b) shall be true and correct in all material respects.  For
purposes of this Schedule 1(b) and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Purchased Asset which is a Junior Interest or a Senior
Interest if and when Seller has taken or caused to be taken action such that the
event, circumstance or condition that gave rise to such breach no longer affects
such Purchased Asset or has repurchased such Purchased Asset in accordance with
the terms of the Agreement.

1.         The Junior Interest is (a) a junior participation interest in a Whole
Loan or (b) a  “B-note” in an “A/B structure” (or “C-note” or more subordinate
note in an “A/B/C structure”, an “A/B/C/D structure” or similar structure) in a
Whole Loan. The Senior Interest is (a) a senior participation interest in a
Whole Loan or (b) an “A-note” in an “A/B structure” in a Whole Loan.

2.         As of the Purchase Date, such Junior Interest or Senior Interest
complies in all material respects with, or is exempt from, all requirements of
federal, state or local law relating to such Junior Interest or Senior Interest.

3.         Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such Junior Interest or Senior Interest, and Seller is transferring
such Junior Interest or Senior Interest free and clear of any and all liens,
pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such Junior Interest or Senior
Interest.  Upon consummation of the purchase contemplated to occur in respect of
such Junior Interest or Senior Interest on the Purchase Date therefor, Seller
will have validly and effectively conveyed to Buyer all legal and beneficial
interest in and to such Junior Interest or Senior Interest free and clear of any
pledge, lien, encumbrance or security interest.

4.         No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Junior Interest or Senior Interest nor were
any fraudulent acts committed by any Person in connection with the origination
of such Junior Interest or Senior Interest.





Sch. 1(b)-1

--------------------------------------------------------------------------------

 



 

5.         All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Junior Interest or Senior
Interest is accurate and complete in all material respects.  Seller has made
available to Buyer for inspection, with respect to such Junior Interest or
Senior Interest, true, correct and complete Purchased Asset Documents.

6.         Except as included in the Underwriting Package, Seller is not a party
to any document, instrument or agreement, and there is no document, that by its
terms modifies or affects the rights and obligations of any holder of such
Junior Interest or Senior Interest and Seller has not consented to any material
change or waiver to any term or provision of any such document, instrument or
agreement and no such change or waiver exists.

7.         Seller has full right, power and authority to sell and assign such
Junior Interest or Senior Interest and such Junior Interest or Senior Interest
or any related Mortgage Note has not been cancelled, satisfied or rescinded in
whole or part nor has any instrument been executed that would effect a
cancellation, satisfaction or rescission thereof.

8.         Other than consents and approvals obtained as of the related Purchase
Date or those already granted in the related Mortgage and/or Mortgage Note, and
assuming that Buyer and any other transferees comply with customary
intercreditor restrictions in the Purchased Asset Documents limiting assignees
to “Qualified Transferees”,  “Institutional Lender/ Owners” or “Qualified
Institutional Lenders”, no consent or approval by any Person is required in
connection with Seller’s sale and/or Buyer’s acquisition of such Junior Interest
or Senior Interest, for Buyer’s exercise of any rights or remedies in respect of
such Junior Interest or Senior Interest (except for compliance with applicable
Requirements of Law in connection with the exercise of any rights or remedies by
Buyer) or for Buyer’s sale, pledge or other disposition of such Junior Interest
or Senior Interest.  No third party holds any “right of first refusal”,  “right
of first negotiation”,  “right of first offer”, purchase option, or other
similar rights of any kind, and no other impediment exists to any such transfer
or exercise of rights or remedies.

9.         No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Junior Interest or Senior Interest, other than recordation
of assignments of each Mortgage and Assignment of Leases securing the related
Whole Loan in the applicable real estate records where the underlying Mortgaged
Properties are located and the filing of UCC-3 assignments in all applicable
filing offices.

10.       Seller has delivered to Buyer or its designee the original promissory
note, certificate or other similar indicia of ownership of such Junior Interest
or Senior Interest, however denominated, together with an original assignment
thereof, executed by Seller in blank.

11.       No default or event of default has occurred under any agreement
pertaining to any lien relating to the underlying Mortgaged Property ranking
junior to, pari passu with or senior to the Mortgage securing the underlying
Whole Loan relating to such Junior Interest or Senior Interest, and there is no
provision in any such agreement which would provide for any increase in the
principal amount of any such lien.





Sch. 1(b)-2

--------------------------------------------------------------------------------

 



 

12.       (a) Other than payments due but not yet 30 days or more delinquent,
there is no material default, breach, violation or event of acceleration
existing under the Junior Interest or Senior Interest, the related Mortgage or
the related Mortgage Note, and no event has occurred (other than payments due
but not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by Seller
in any paragraph of this Schedule 1(b) and (b) Seller has not waived any
material default, breach, violation or event of acceleration under such Senior
Interest, Junior Interest or Senior Interest, Mortgage or Mortgage Note and
pursuant to the terms of the related Mortgage or the related Mortgage Note and
other documents in the related Purchased Asset Documents.

13.       Such Junior Interest or Senior Interest has not been and shall not be
deemed to be a Security within the meaning of the Securities Act of 1933, as
amended or the Securities Exchange Act of 1934, as amended.

14.       As of the Purchase Date, each related underlying Whole Loan complied
in all material respects with, or is exempt from, all requirements of federal,
state or local law relating to the origination of such underlying Whole Loan.

15.       Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Junior
Interest or Senior Interest is or may become obligated under the Purchased Asset
Documents.

16.       Seller has not advanced funds, or knowingly received any advance of
funds from a party other than the Mortgagor relating to such Junior Interest or
Senior Interest, directly or indirectly, for the payment of any amount required
by such Junior Interest or Senior Interest.

17.       With respect to each related underlying Whole Loan, each related
Mortgage Note, Mortgage, Assignment of Leases (if a document separate from the
Mortgage) and other agreement executed by the related Mortgagor in connection
with such underlying Whole Loan is legal, valid and binding obligation of the
related Mortgagor (subject to any non-recourse provisions therein and any state
anti-deficiency or market value limit deficiency legislation), enforceable in
accordance with its terms, except (i) that certain provisions contained in such
Purchased Asset Documents are or may be unenforceable in whole or in part under
applicable state or federal laws, but neither the application of any such laws
to any such provision nor the inclusion of any such provisions renders any of
the Purchased Asset Documents invalid as a whole and such Purchased Asset
Documents taken as a whole are enforceable to the extent necessary and customary
for the practical realization of the rights and benefits afforded thereby and
(ii) as such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).  The related Mortgage Note and Mortgage contain no provision
limiting the right or ability of any holder





Sch. 1(b)-3

--------------------------------------------------------------------------------

 



 

thereof to assign, transfer and convey all or any portion of the related
underlying Whole Loan or the related Junior Interest or Senior Interest to any
other Person, except, however, for customary intercreditor restrictions in the
Purchased Asset Documents, limiting assignees to “Qualified
Transferees” “Institutional Lender/Owners” or “Qualified Institutional
Lenders”.  With respect to any underlying Mortgaged Property that has tenants,
there exists as either part of the Mortgage or as a separate document, an
assignment of leases.

18.       With respect to the Junior Interest or Senior Interest and each
related underlying Whole Loan, as of the date of its origination, there was no
valid offset, defense, counterclaim, abatement or right to rescission with
respect to any related Mortgage Note, Mortgage or other agreements executed in
connection therewith, and, as of the Purchase Date for the related Purchased
Asset, there is no valid offset, defense, counterclaim or right to rescission
with respect to any such Mortgage Note, Mortgage or other agreements, except in
each case, with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges.

19.       With respect to the underlying Whole Loan, each related Assignment of
Mortgage and assignment of Assignment of Leases from Seller in blank constitutes
the legal, valid and binding first priority assignment from Seller (assuming the
insertion of the Buyer’s name), except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

20.       The underlying Whole Loan is secured by one or more Mortgages and each
such Mortgage is a valid and enforceable first lien on the related underlying
Mortgaged Property subject only to the exceptions set forth in paragraph (17)
above and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”): (a) the lien of current
real property taxes, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, materially and adversely interferes with the use of the underlying
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the underlying Whole
Loan when they become due or materially and adversely affects the value of the
underlying Mortgaged Property, (c) the exceptions (general and specific) and
exclusions set forth in the applicable policy described in paragraph (24) below
or appearing of record, none of which, individually or in the aggregate,
materially and adversely interferes with the use of the underlying Mortgaged
Property or the security intended to be provided by such Mortgage or with the
Mortgagor’s ability to pay its obligations under the underlying Whole Loan when
they become due or materially and adversely affects the value of the underlying
Mortgaged Property, (d) other matters to which like properties are commonly
subject, none of which, individually or in the aggregate, materially and
adversely interferes with the use of the underlying Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the underlying Whole Loan when they become
due or materially and adversely affects the value of the underlying Mortgaged
Property, (e) the right of tenants (whether under ground leases, space leases or
operating leases) at the underlying Mortgaged Property to remain following a
foreclosure or similar proceeding





Sch. 1(b)-4

--------------------------------------------------------------------------------

 



 

(provided that such tenants are performing under such leases) and (f) if such
underlying Whole Loan is cross-collateralized with any other underlying Whole
Loan, the lien of the Mortgage for such other underlying Whole Loan, none of
which, individually or in the aggregate, materially and adversely interferes
with the use of the underlying Mortgaged Property or the security intended to be
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the underlying Whole Loan when they become due or materially and adversely
affects the value of the underlying Mortgaged Property.  Except with respect to
cross-collateralized and cross-defaulted underlying Whole Loans and as provided
below, there are no mortgage loans that are senior or pari passu with respect to
the related underlying Mortgaged Property or such underlying Whole Loan.

21.       UCC Financing Statements have been filed and/or recorded (or, if not
filed and/or recorded, have been submitted in proper form for filing and
recording), in all UCC filing offices necessary to perfect a valid security
interest in all items of personal property located on each related underlying
Mortgaged Property that are owned by the Mortgagor and either (i) are reasonably
necessary to operate such underlying Mortgaged Property or (ii) are (as
indicated in the appraisal obtained in connection with the origination of the
related underlying Whole Loan) material to the value of such underlying
Mortgaged Property (other than any personal property subject to a purchase money
security interest or a sale and leaseback financing arrangement permitted under
the terms of such underlying Whole Loan or any other personal property leases
applicable to such personal property), to the extent perfection may be effected
pursuant to applicable law by recording or filing of UCC Financing Statements,
and the Mortgages, security agreements, chattel Mortgages or equivalent
documents related to and delivered in connection with the related underlying
Whole Loan establish and create a valid and enforceable lien and priority
security interest on such items of personalty except as such enforcement may be
limited by bankruptcy, insolvency, receivership, reorganization, moratorium,
redemption, liquidation or other laws affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).  Notwithstanding
any of the foregoing, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
Financing Statements are required in order to effect such perfection.

22.       All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established.  For purposes of this representation and warranty, real estate
taxes and governmental assessments and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

23.       Except as may be set forth in the property condition reports delivered
to Buyer with respect to the Mortgaged Properties, as of the Purchase Date for
the related Purchased Asset, each related underlying Mortgaged Property was free
and clear of any material damage (other than deferred maintenance for which
escrows were established at origination or





Sch. 1(b)-5

--------------------------------------------------------------------------------

 



 

which are currently being maintained) that would affect materially and adversely
the value of such underlying Mortgaged Property as security for the related
underlying Whole Loan and there was no proceeding pending or, based solely upon
the delivery of written notice thereof from the appropriate condemning
authority, threatened for the total or partial condemnation of such underlying
Mortgaged Property.

24.       With respect to each related underlying Whole Loan, the lien of each
related Mortgage as a first priority lien in the original principal amount of
such underlying Whole Loan after all advances of principal is insured by an ALTA
lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, insuring the Mortgagee,
its successors and assigns, subject only to the Title Exceptions; the Mortgagee
or its successors or assigns is the sole named insured of such policy; such
policy is assignable without consent of the insurer and Seller and will inure to
the benefit of the trustee as Mortgagee of record; such title policy is in full
force and effect upon the consummation of the transactions contemplated by this
Agreement; all premiums thereon have been paid; no claims have been made under
such policy and no circumstance exists which would impair or diminish the
coverage of such policy.  The insurer issuing such policy is either (x) a
nationally‑recognized title insurance company or (y) qualified to do business in
the jurisdiction in which the related underlying Mortgaged Property is located
to the extent required; such policy contains no material exclusions for, or
affirmatively insures (except for any underlying Mortgaged Property located in a
jurisdiction where such insurance is not available) (a) access to public road or
(b) against any loss due to encroachments of any material portion of the
improvements thereon.

25.       With respect to each related underlying Whole Loan, as of the Purchase
Date, insurance coverage was being maintained with respect to the underlying
Mortgaged Property in compliance in all material respects with the requirements
under each related Mortgage, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
underlying Mortgaged Property in the jurisdiction in which such underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
underlying Mortgaged Property, or (ii) the outstanding principal balance of the
underlying Whole Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related underlying Mortgaged Property, all of
which is in full force and effect with respect to each related underlying
Mortgaged Property; all premiums due and payable through the Purchase Date for
the related Purchased Asset have been paid; and no notice of termination or
cancellation with respect to any such insurance policy has been received by
Seller. Except for certain amounts not greater than amounts which would be
considered prudent by an institutional commercial and/or multifamily mortgage
lender with respect to a similar mortgage loan and which are set forth in the
related Mortgage, any insurance proceeds in respect of a casualty loss, will be
applied either (i) to the repair or restoration of all or part of the related
underlying Mortgaged Property or (ii) the reduction of the outstanding principal
balance of the underlying Whole Loan, subject in either case to requirements
with respect to leases at the related underlying Mortgaged Property and to other
exceptions customarily provided for by prudent institutional lenders for





Sch. 1(b)-6

--------------------------------------------------------------------------------

 



 

similar loans.  The underlying Mortgaged Property is also covered by
comprehensive general liability insurance against claims for personal and bodily
injury, death or property damage occurring on, in or about the related
underlying Mortgaged Property, in an amount customarily required by prudent
institutional lenders.  An architectural or engineering consultant has performed
an analysis of the underlying Mortgaged Properties located in seismic zone 3 or
4 in order to evaluate the structural and seismic condition of such property,
for the sole purpose of assessing the probable maximum loss (“PML”) for the
underlying Mortgaged Property in the event of an earthquake.  If the resulting
report concluded that the PML would exceed 20% of the amount of the replacement
costs of the improvements, earthquake insurance on such underlying Mortgaged
Property was obtained by an insurer rated at least A-:V by A.M. Best Company or
“BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s.  If the underlying Mortgaged Property is located in Florida or within
25 miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North
Carolina or South Carolina such underlying Mortgaged Property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such underlying Whole Loan and (ii) 100% of the
full insurable value, or 100% of the replacement cost, of the improvements
located on the related underlying Mortgaged Property.

26.       The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without at least thirty (30)
days prior written notice to the Mortgagee (or, with respect to non-payment, 10
days prior written notice to the Mortgagee) or such lesser period as prescribed
by applicable law.  Each Mortgage requires that the Mortgagor maintain insurance
as described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.

27.       Intentionally Omitted.

28.       As of the Purchase Date, the underlying Whole Loan is not, and since
its origination, has not been (or if such underlying Whole Loan was not
originated by Seller or its Affiliate, to Seller’s Knowledge, has not been), 30
days or more past due in respect of any scheduled payment.

29.       Each Mortgage related to the underlying Whole Loan does not provide
for or permit, without the prior written consent of the holder of the Mortgage
Note, the related underlying Mortgaged Property to secure any other promissory
note or obligation except as expressly described in the following sentence.  The
related underlying Mortgaged Property is not encumbered, and none of the
Purchased Asset Documents permits the related underlying Mortgaged Property to
be encumbered subsequent to the Purchase Date without the prior written consent
of the holder of such Whole Loan, by any lien securing the payment of money
junior to or of equal priority with, or superior to, the lien of the related
Mortgage (other than Title Exceptions, taxes, assessments and contested
mechanics and materialmens liens that become payable after the Purchase Date of
the related Whole Loan).

30.       Each related underlying Whole Loan secured by commercial or
multifamily residential property constitutes a “qualified mortgage” within the
meaning of





Sch. 1(b)-7

--------------------------------------------------------------------------------

 



 

Section 860G(a)(3)of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on such
commercial property or a multifamily residential property, and either (1)
substantially all of the proceeds of such underlying Whole Loan were used to
acquire, improve or protect the portion of such commercial or multifamily
residential property that consists of an interest in real property (within the
meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such
interest in real property was the only security for such underlying Whole Loan
as of the Testing Date (as defined below), or (2) the fair market value of the
interest in real property which secures such underlying Whole Loan was at least
equal to 80% of the principal amount of the underlying Whole Loan (a) as of the
Testing Date, or (b) as of the Purchase Date for the related Purchased
Asset.  For purposes of the previous sentence, (1) the fair market value of the
referenced interest in real property shall first be reduced by (a) the amount of
any lien on such interest in real property that is senior to the underlying
Whole Loan, and (b) a proportionate amount of any lien on such interest in real
property that is on a parity with the underlying Whole Loan, and (2) the
“Testing Date” shall be the date on which the referenced underlying Whole Loan
was originated unless (a) such underlying Whole Loan was modified after the date
of its origination in a manner that would cause a “significant modification” of
such underlying Whole Loan within the meaning of Treasury Regulations Section
1.1001-3(b), and (b) such “significant modification” did not occur at a time
when such underlying Whole Loan was in default or when default with respect to
such underlying Whole Loan was reasonably foreseeable.  However, if the
referenced underlying Whole Loan has been subjected to a “significant
modification” after the date of its origination and at a time when such
underlying Whole Loan was not in default or when default with respect to such
underlying Whole Loan was not reasonably foreseeable, the Testing Date shall be
the date upon which the latest such “significant modification” occurred.

31.       There is no material and adverse environmental condition or
circumstance affecting the underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the underlying
Mortgaged Property; neither Seller nor the Underlying Obligor has taken any
actions which would cause the underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the related Purchased Asset
Documents require the borrower to comply with all Environmental Laws; and each
Mortgagor has agreed to indemnify the Mortgagee for any losses resulting from
any material, adverse environmental condition or failure of the Mortgagor to
abide by such Environmental Laws or has provided environmental insurance.

32.       With respect to each related underlying Whole Loan, each related
Mortgage and Assignment of Leases, together with applicable state law, contains
customary and enforceable provisions for comparable mortgaged properties
similarly situated such as to render the rights and remedies of the holder
thereof adequate for the practical realization against the underlying Mortgaged
Property of the benefits of the security, including realization by judicial or,
if applicable, non-judicial foreclosure, subject to the effects of bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).





Sch. 1(b)-8

--------------------------------------------------------------------------------

 



 

33.       No issuer of the Purchased Asset, no co-participant and no Mortgagor
related to any underlying Whole Loan, is a debtor in any state or federal
bankruptcy or insolvency proceeding.

34.       Except for the related Purchased Asset, each related underlying Whole
Loan is a whole loan and contains no equity participation by the lender or
shared appreciation feature and does not provide for any contingent or
additional interest in the form of participation in the cash flow of the related
underlying Mortgaged Property or provide for negative amortization.

35.       With respect to each related underlying Whole Loan, subject to certain
exceptions, which are customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related underlying Mortgaged Property, each related Mortgage
or loan agreement contains provisions for the acceleration of the payment of the
unpaid principal balance of such underlying Whole Loan if, without complying
with the requirements of the Mortgage or loan agreement, (a) the related
underlying Mortgaged Property, or any controlling interest in the related
Mortgagor, is directly transferred or sold (other than by reason of family and
estate planning transfers, transfers by devise, descent or operation of law upon
the death of a member, general partner or shareholder of the related borrower
and transfers of less than a controlling interest (as such term is defined in
the related Purchased Asset Documents) in a mortgagor, issuance of
non-controlling new equity interests, transfers among existing members, partners
or shareholders in the Mortgagor or an affiliate thereof, transfers among
affiliated Mortgagors with respect to underlying Whole Loans which are
cross-collateralized or cross-defaulted with other mortgage loans or transfers
of a similar nature to the foregoing meeting the requirements of the underlying
Whole Loan (such as pledges of ownership interests that do not result in a
change of control) or a substitution or release of collateral within the
parameters of paragraph (38) below), or (b) the related underlying Mortgaged
Property or controlling interest in the borrower is encumbered in connection
with subordinate financing by a lien or security interest against the related
underlying Mortgaged Property, other than any existing permitted additional
debt.  The Purchased Asset Documents require the borrower to pay all reasonable
costs incurred by the Mortgagor with respect to any transfer, assumption or
encumbrance requiring lender’s approval.

36.       With respect to each Purchased Asset and the related underlying Whole
Loan, except as set forth in the related Purchased Asset documents delivered to
Buyer, the terms of the related documents have not been waived, modified,
altered, satisfied, impaired, canceled, subordinated or rescinded in any manner
which materially interferes with the security intended to be provided by such
documents and no such waiver, modification, alteration, satisfaction,
impairment, cancellation, subordination or recission has occurred since the date
upon which the due diligence file related to the applicable Purchased Asset was
delivered to Buyer or its designee.

37.       Each related underlying Mortgaged Property was inspected by or on
behalf of the related originator or an affiliate during the 12 month period
prior to the related origination date.





Sch. 1(b)-9

--------------------------------------------------------------------------------

 



 

38.       Except as set forth in the Purchased Asset Documents, since
origination, no material portion of any related underlying Mortgaged Property
has been released from the lien of the related Mortgage in any manner which
materially and adversely affects the value of the underlying Whole Loan or the
Purchased Asset or materially interferes with the security intended to be
provided by such Mortgage, and, except with respect to underlying Whole Loans
(a) which permit defeasance by means of substituting for the underlying
Mortgaged Property (or, in the case of an underlying Whole Loan secured by
multiple underlying Mortgaged Properties, one or more of such underlying
Mortgaged Properties) “government securities” as defined in the Investment
Company Act of 1940, as amended, sufficient to pay the underlying Whole Loan (or
portions thereof) in accordance with its terms, (b) where a release of the
portion of the underlying Mortgaged Property was contemplated at origination and
such portion was not considered material for purposes of underwriting the
underlying Whole Loan, (c) where release is conditional upon the satisfaction of
certain underwriting and legal requirements and the payment of a release price
that represents adequate consideration for such underlying Mortgaged Property or
the portion thereof that is being released, (d) which permit the related
Mortgagor to substitute a replacement property in compliance with REMIC
provisions or (e) which permit the release(s) of unimproved out-parcels or other
portions of the underlying Mortgaged Property that will not have a material
adverse effect on the underwritten value of the security for the underlying
Whole Loan or that were not allocated to any value in the underwriting during
the origination of the underlying Whole Loan, the terms of the related Mortgage
do not provide for release of any portion of the underlying Mortgaged Property
from the lien of the Mortgage except in consideration of payment in full
therefor.

39.       With respect to each related underlying Whole Loan, there are no
material violations of any applicable zoning ordinances, building codes and land
laws applicable to the underlying Mortgaged Property or the use and occupancy
thereof which (i) are not insured by an ALTA lender’s title insurance policy (or
a binding commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) would have a
material adverse effect on the value, operation or net operating income of the
underlying Mortgaged Property.  The Purchased Asset Documents require the
underlying Mortgaged Property to comply with all applicable laws and ordinances.

40.       None of the material improvements which were included for the purposes
of determining the appraised value of any related underlying Mortgaged Property
at the time of the origination of the respective underlying Whole Loan lies
outside of the boundaries and building restriction lines of such property
(except underlying Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse affect on the value of the
underlying Mortgaged Property or related Mortgagor’s use and operation of such
underlying Mortgaged Property (unless affirmatively covered by title insurance)
and no improvements on adjoining properties encroached upon such underlying
Mortgaged Property to any material and adverse extent (unless affirmatively
covered by title insurance).

41.       The related Mortgagor has covenanted in its respective organizational
documents and/or the Purchased Asset Documents to own no significant asset other
than the related underlying Mortgaged Properties, as applicable, and assets
incidental to its respective ownership and operation of such underlying
Mortgaged Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person.





Sch. 1(b)-10

--------------------------------------------------------------------------------

 



 

42.       With respect to each related underlying Whole Loan, no advance of
funds has been made other than pursuant to the loan documents, directly or
indirectly, by Seller to the Mortgagor and no funds have been received from any
Person other than the Mortgagor, for or on account of payments due on the
Mortgage Note or the Mortgage related thereto.

43.       With respect to each related underlying Whole Loan, as of the Purchase
Date for the related Purchased Asset, there was no pending action, suit or
proceeding, or governmental investigation of which Seller has received notice or
has Knowledge, against the Mortgagor or the related underlying Mortgaged
Property the adverse outcome of which could reasonably be expected to materially
and adversely affect such Mortgagor’s ability to pay principal, interest or any
other amounts due under such underlying Whole Loan or the security intended to
be provided by the Purchased Asset Documents or the use of the underlying
Mortgaged Property.

44.       With respect to each related underlying Whole Loan, if the related
Mortgage is a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has either been properly designated and serving under such
Mortgage or may be substituted in accordance with the Mortgage and applicable
law.

45.       With respect to the Purchased Asset and each related underlying Whole
Loan, such underlying Whole Loan and the Purchased Asset and all interest
thereon (exclusive of any default interest, late charges or prepayment premiums)
contracted for complied as of the date of origination with, or is exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

46.       Each underlying Whole Loan that is cross-collateralized is
cross-collateralized only with other underlying Whole Loans sold pursuant to
this Agreement.

47.       The improvements located on the underlying Mortgaged Property are
either not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the underlying Whole Loan, (ii) the value of such improvements on the
related underlying Mortgaged Property located in such flood hazard area or (iii)
the maximum allowed under the related federal flood insurance program.

48.       All escrow deposits and payments required pursuant to the underlying
Whole Loan as of the Purchase Date required to be deposited with Seller in
accordance with the Purchased Asset Documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
deficiencies in connection therewith.

49.       With respect to each related underlying Whole Loan, as of the Purchase
Date, the related Mortgagor, the related lessee, franchisor or operator was in
possession of all material licenses, permits and authorizations then required
for the use of the related underlying Mortgaged Property by the related
Mortgagor.  The Purchased Asset Documents require the borrower to maintain all
such licenses, permits and authorizations.





Sch. 1(b)-11

--------------------------------------------------------------------------------

 



 

50.       With respect to the Junior Interest or Senior Interest and each
related underlying Whole Loan, the origination (or acquisition, as the case may
be), and, if Seller is the party responsible for servicing and administration of
the related underlying Whole Loan under the applicable Purchased Asset
Documents, the servicing and collection practices used by Seller with respect to
such underlying Whole Loan have been in all respects legal and have met
customary industry standards for servicing of commercial mortgage loans for
conduit loan programs.

51.       With respect to each related underlying Whole Loan, except for
Mortgagors under underlying Whole Loans secured in whole or in part by a Ground
Lease, the related Mortgagor (or its affiliate) has title in the fee simple
interest in each related underlying Mortgaged Property.

52.       The documents for each related underlying Whole Loan provide that each
such underlying Whole Loan is non-recourse to the related Mortgagor except that
the related Mortgagor and an additional guarantor accepts responsibility for any
loss incurred due to fraud on the part of the Mortgagor and/or other intentional
material misrepresentation.  Furthermore, the documents for each related
underlying Whole Loan provide that the related Mortgagor and an additional
guarantor shall be liable to the lender for losses incurred due to the
misapplication or misappropriation of rents collected in advance or received by
the related Mortgagor after the occurrence of an event of default and not paid
to the Mortgagee or applied to the underlying Mortgaged Property in the ordinary
course of business, misapplication or conversion by the Mortgagor of insurance
proceeds or condemnation awards or breach of the environmental covenants in the
related Purchased Asset Documents.

53.       Subject to the exceptions set forth in paragraph (17) and upon
possession of the underlying Mortgaged Property as required under applicable
state law, any Assignment of Leases set forth in the Mortgage or separate from
the related Mortgage and related to and delivered in connection with each
underlying Whole Loan establishes and creates a valid, subsisting and
enforceable lien and security interest in the related Mortgagor’s interest in
all leases, subleases, licenses or other agreements pursuant to which any Person
is entitled to occupy, use or possess all or any portion of the real property.

54.       With respect to each related underlying Whole Loan, any prepayment
premium and yield maintenance charge constitutes a “customary prepayment
penalty” within the meaning of Treasury Regulations Section 1.860G-1(b)(2).

55.       If any related underlying Whole Loan contains a provision for any
defeasance of mortgage collateral, such underlying Whole Loan permits defeasance
(1) no earlier than two years after any securitization of the underlying Whole
Loan or the Junior Interest or Senior Interest and (2) only with substitute
collateral constituting “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(i) in an amount sufficient to make all
scheduled payments under the Mortgage Note.  No related underlying Whole Loan
was originated with the intent to collateralize a REMIC offering with
obligations that are not real estate mortgages.  In addition, if the Mortgage
related to any such underlying Whole Loan contains such a defeasance provision,
it provides (or otherwise contains provisions pursuant to which the holder can
require) that an opinion be provided to the effect that such holder has a first





Sch. 1(b)-12

--------------------------------------------------------------------------------

 



 

priority perfected security interest in the defeasance collateral.  The related
Purchased Asset Documents permit the lender to charge all of its expenses
associated with a defeasance to the Mortgagor (including rating agencies’ fees,
accounting fees and attorneys’ fees), and provide that the related Mortgagor
must deliver (or otherwise, the Purchased Asset Documents contain certain
provisions pursuant to which the lender can require) (a) an accountant’s
certification as to the adequacy of the defeasance collateral to make payments
under the related underlying Whole Loan for the remainder of its term, (b) an
opinion of counsel that the defeasance will not cause any holder to lose its
status as a REMIC, and (c) assurances from each applicable Rating Agency that
the defeasance will not result in the withdrawal, downgrade or qualification of
the ratings assigned to any certificates backed by the related underlying Whole
Loan or the Junior Interest or Senior Interest.

56.       With respect to each related underlying Whole Loan, to the extent
required under applicable law as of the date of origination, and necessary for
the enforceability or collectability of such underlying Whole Loan, the
originator of such underlying Whole Loan was authorized to do business in the
jurisdiction in which the related underlying Mortgaged Property is located at
all times when it originated and held the underlying Whole Loan.

57.       Neither Seller nor any affiliate thereof has any obligation to make
any capital contributions to the Mortgagor under any related underlying Whole
Loan.

58.       Intentionally Omitted.

59.       With respect to each related underlying Whole Loan, each related
underlying Mortgaged Property constitutes one or more complete separate tax lots
(or the related Mortgagor has covenanted to obtain separate tax lots and a
Person has indemnified the Mortgagee for any loss suffered in connection
therewith or an escrow of funds in an amount sufficient to pay taxes resulting
from a breach thereof has been established) or is subject to an endorsement
under the related title insurance policy.

60.       With respect to each related underlying Whole Loan, an appraisal of
the related underlying Mortgaged Property was conducted in connection with the
origination of such underlying Whole Loan; and, to Seller’s Knowledge, such
appraisal satisfied, in all material respects, either (A) the requirements of
the “Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation, or (B) the guidelines in
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act or
1989, in either case as in effect on the date such underlying Whole Loan was
originated.

61.       With respect to each related underlying Whole Loan, the related
Purchased Asset Documents require the Mortgagor to provide the Mortgagee with
certain financial information at the times required under such Purchased Asset
Documents.

62.       With respect to each related underlying Whole Loan, the related
underlying Mortgaged Property is served by public utilities, water and sewer (or
septic facilities) and otherwise appropriate for the use in which the underlying
Mortgaged Property is currently being utilized.





Sch. 1(b)-13

--------------------------------------------------------------------------------

 



 

63.       With respect to each related underlying Mortgaged Property consisting
of a Ground Lease, Seller represents and warrants the following with respect to
the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been or will be duly
recorded no later than 30 days after the Purchase Date of the related Purchased
Asset and such Ground Lease permits the interest of the lessee thereunder to be
encumbered by the related Mortgage or, if consent of the lessor thereunder is
required, it has been obtained prior to the Purchase Date.

(ii)   Upon the foreclosure of the underlying Whole Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).

(iii)  Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee, and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

(iv)  Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease.

(v)   The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vi)  The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the underlying
Mortgaged Property is subject.

(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii)   Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date of the underlying Whole Loan.





Sch. 1(b)-14

--------------------------------------------------------------------------------

 



 

(ix)    Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the underlying
Whole Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related underlying Mortgaged Property to the outstanding principal balance of
such underlying Whole Loan).

(x)     The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial lender.

(xi)    The ground lessor under such Ground Lease is required to enter into a
new lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

 

 



Sch. 1(b)-15

--------------------------------------------------------------------------------

 



Schedule 1(c)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF MEZZANINE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Mezzanine Loan, that except as specifically disclosed to and approved
by Buyer in accordance with the Agreement, as of the Purchase Date for each such
Purchased Asset by Buyer from Seller and as of the date of each Transaction
hereunder and at all times while the Repurchase Documents or any Transaction
hereunder is in full force and effect the representations set forth on this
Schedule 1(c) shall be true and correct in all material respects.  For purposes
of this Schedule 1(c) and the representations and warranties set forth herein, a
breach of a representation or warranty shall be deemed to have been cured with
respect to a Purchased Asset which is a Mezzanine Loan if and when Seller has
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer affects such Purchased Asset.

1.         The Mezzanine Loan is a performing senior or junior mezzanine loan
secured by a pledge of one hundred percent (100%) of the direct or indirect
Equity Interests in a Person that owns commercial real estate (a “Property
Owner”).

2.         As of the Purchase Date, such Mezzanine Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Mezzanine Loan.

3.         Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such Mezzanine Loan, and Seller is transferring such Mezzanine Loan
free and clear of any and all liens, pledges, encumbrances, charges, security
interests or any other ownership interests of any nature encumbering such
Mezzanine Loan.  Upon consummation of the purchase contemplated to occur in
respect of such Mezzanine Loan on the Purchase Date therefor, Seller will have
validly and effectively conveyed to Buyer all legal and beneficial interest in
and to such Mezzanine Loan free and clear of any pledge, lien, encumbrance or
security interest.

4.         No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Mezzanine
Loan.

5.         All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Mezzanine Loan is accurate and
complete in all material respects.  Seller has made available to Buyer for
inspection with respect to such Mezzanine Loan, true, correct and complete
Purchased Asset Documents.

6.         Except as included in the Underwriting Package, Seller is not a party
to any document, instrument or agreement, and there is no document, that by its
terms modifies or affects the rights and obligations of any holder of such
Mezzanine Loan and Seller has not





Sch. 1(c)-1

--------------------------------------------------------------------------------

 



 

consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists.

7.         Such Mezzanine Loan is presently outstanding, the proceeds thereof
have been fully disbursed pursuant to the terms of the related Purchased Asset
Documents and, except for amounts held in escrow by Seller, there is no
requirement for any future advances thereunder.

8.         Seller has full right, power and authority to sell and assign such
Mezzanine Loan, and such Mezzanine Loan or any related Mezzanine Note has not
been cancelled, satisfied or rescinded in whole or part nor has any instrument
been executed that would effect a cancellation, satisfaction or rescission
thereof.

9.         Other than consents and approvals obtained as of the related Purchase
Date or those already granted in the Purchased Asset Documents, no consent or
approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of such Mezzanine Loan, for Buyer’s exercise of any rights
or remedies in respect of such Mezzanine Loan (except for compliance with
applicable Requirements of Law in connection with the exercise of any rights or
remedies by Buyer) or for Buyer’s sale, pledge or other disposition of such
Mezzanine Loan.  No third party holds any “right of first refusal”,  “right of
first negotiation”,  “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

10.       The Mezzanine Loan is secured by a pledge of one hundred percent
(100%) of the direct or indirect Equity Interests in a Property Owner and the
security interest created thereby has been fully perfected in favor of Seller as
Mezzanine Lender.

11.       The Underlying Obligor (hereinafter defined) has been duly organized
and is validly existing and in good standing under the laws of its jurisdiction
of organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Obligor under its organizational documents is to own, finance, sell
or otherwise manage the underlying Mortgaged Property (or the Capital Stock of
the Property Owner) and to engage in any and all activities related or
incidental thereto, and the underlying Mortgaged Property (or the Capital Stock
of the Property Owner) constitute the sole assets of the Underlying Obligor.

12.       The Underlying Obligor has good and marketable title to the underlying
Mortgaged Property, subject to any Title Exceptions, and, no claims have been
made and are pending under the title policies insuring the Underlying Obligor’s
title to the underlying Mortgaged Property.

13.       Intentionally Omitted.

14.       The Purchased Asset Documents provide for the acceleration of the
payment of the unpaid principal balance of the Mezzanine Loan if (i) the
borrower thereunder (the “Mezzanine Borrower”) voluntarily transfers or
encumbers all or any portion of any related Mezzanine Collateral, or (ii) any
direct or indirect interest in the related Mezzanine Borrower is voluntarily
transferred or assigned, other than, in each case, as permitted under the terms
and conditions of the related Purchased Asset Documents.





Sch. 1(c)-2

--------------------------------------------------------------------------------

 



 

15.       Pursuant to the terms of the Purchased Asset Documents: (a) no
material terms of any related Underlying Mortgage may be waived, canceled,
subordinated or modified in any material respect; (b) no action which could have
a materially adverse impact on the market value of the underlying Mortgaged
Property may be taken by the Underlying Obligor with respect to the underlying
Mortgaged Property without the consent of the holder of the Mezzanine Loan; (c)
the holder of the Mezzanine Loan is entitled to approve the budget of the
Underlying Obligor as it relates to the underlying Mortgaged Property; and (d)
the holder of the Mezzanine Loan's consent is required prior to the Underlying
Obligor incurring any additional indebtedness, other than indebtedness relating
to trade payables and other liabilities incurred in the ordinary course of
business.

16.       (a) Other than payments due but not yet 30 days or more delinquent,
there is no material default, breach, violation or event of acceleration
existing under the related Underlying Mortgage or the related Whole Loan, and no
event has occurred (other than payments due but not yet delinquent) which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration, provided, however, that this representation and warranty does not
address or otherwise cover any default, breach, violation or event of
acceleration that specifically pertains to any matter otherwise covered by any
other representation and warranty made by Seller in any paragraph of this
Schedule 1(c) and (b) Seller has not waived any material default, breach,
violation or event of acceleration under such Mezzanine Loan and pursuant to the
terms of the Purchased Asset Documents, no Person or party other than the holder
of such Mezzanine Loan (or its servicer) may declare any event of default or
accelerate the related indebtedness under such Mezzanine Loan.

17.       No event of default has occurred under any other agreement pertaining
to any lien relating to the Mezzanine Loan ranking junior to, pari passu with or
senior to the interests of the holder of such Mezzanine Loan.

18.       Seller’s security interest in the Mezzanine Loan is covered by a UCC-9
insurance policy (the “UCC-9 Policy”) in the maximum principal amount of the
Mezzanine Loan insuring that the related pledge is a valid first priority lien
on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of (but upon notice to) the insurer.

19.       Intentionally Omitted.

20.       Seller has delivered to Buyer or its designee the original promissory
note made in respect of such Mezzanine Loan, together with an original
assignment thereof executed by Seller in blank.





Sch. 1(c)-3

--------------------------------------------------------------------------------

 



 

21.       Seller has not received any written notice that the Mezzanine Loan may
be subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.

22.       Seller has no obligation to make additional loans to, make guarantees
on behalf of, or otherwise extend additional credit to, or make any of the
foregoing for the benefit of, the Mezzanine Borrower or any other person under
or in connection with the Mezzanine Loan.

23.       The origination (or acquisition, as the case may be), servicing and
collection practices used by Seller with respect to the Mezzanine Loan have been
in all respects legal and have met customary industry standards used by prudent
institutional commercial mezzanine lenders and mezzanine loan servicers for the
origination (or acquisition, as the case may be), and servicing of mezzanine
loans.

24.       If applicable, the ground lessor consented to and acknowledged that
(i) the Mezzanine Loan is permitted / approved, (ii) any foreclosure of the
Mezzanine Loan and related change in ownership of the ground lessee will not
require the consent of the ground lessor or constitute a default under the
ground lease, (iii) copies of default notices would be sent to Mezzanine Lender
and (iv) it would accept cure from Mezzanine Lender on behalf of the ground
lessee.

25.       Intentionally Omitted.

26.       No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Mezzanine Loan.

27.       Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Loan is or may become obligated.

28.       Seller has not advanced funds, or knowingly received any advance of
funds from a party other than the Mezzanine Borrower relating to such Mezzanine
Loan, directly or indirectly, for the payment of any amount required by such
Mezzanine Loan.

29.       All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established (either by Seller or a Mortgagee under any Underlying
Mortgage).  For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.





Sch. 1(c)-4

--------------------------------------------------------------------------------

 



 

30.       Except as may be set forth in the property condition reports delivered
to Buyer with respect to the underlying Mortgaged Property, as of the Purchase
Date for the related Purchased Asset, each related underlying Mortgaged Property
was free and clear of any material damage (other than deferred maintenance for
which escrows were established at origination) that would affect materially and
adversely the value of such underlying Mortgaged Property as security for the
related underlying Whole Loan and there was no proceeding pending or, based
solely upon the delivery of written notice thereof from the appropriate
condemning authority, threatened for the total or partial condemnation of such
underlying Mortgaged Property.

31.       As of the Purchase Date, Mezzanine Borrower was maintaining insurance
coverage with respect to the underlying Mortgaged Property in compliance in all
material respects with the requirements under the Purchased Asset Documents
and/or any Underlying Mortgage, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
underlying Mortgaged Property in the jurisdiction in which such underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
underlying Mortgaged Property, or (ii) the outstanding principal balance of the
underlying Whole Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related underlying Mortgaged Property, all of
which is in full force and effect with respect to each related underlying
Mortgaged Property; all premiums due and payable through the Purchase Date for
the related Purchased Asset have been paid; and no notice of termination or
cancellation with respect to any such insurance policy has been received by
Seller.  Except for certain amounts not greater than amounts which would be
considered prudent by an institutional commercial and/or multifamily mortgage
lender with respect to a similar mortgage loan and which are set forth in the
Purchased Asset Documents and/or any underlying Whole Loan related to the
underlying Mortgaged Property, any insurance proceeds in respect of a casualty
loss, will be applied either (i) to the repair or restoration of all or part of
the related underlying Mortgaged Property or (ii) the reduction of the
outstanding principal balance of the underlying Whole Loan, subject in either
case to requirements with respect to leases at the related underlying Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans.  The underlying Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related underlying Mortgaged Property, in an amount customarily required by
prudent institutional lenders.  An architectural or engineering consultant has
performed an analysis of the underlying Mortgaged Properties located in seismic
zone 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss  (“PML”)
for the underlying Mortgaged Property in the event of an earthquake.  If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such underlying
Mortgaged Property was obtained by an insurer rated at least A-:V by A.M. Best
Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s.  If the underlying Mortgaged Property is located in
Florida or within 25 miles of the coast of Texas, Louisiana, Mississippi,
Alabama, Georgia, North Carolina or South Carolina such underlying





Sch. 1(c)-5

--------------------------------------------------------------------------------

 



 

Mortgaged Property is insured by windstorm insurance in an amount at least equal
to the lesser of (i) the outstanding principal balance of such underlying Whole
Loan and (ii) 100% of the full insurable value, or 100% of the replacement cost,
of the improvements located on the related underlying Mortgaged Property.

32.       The insurance policies contain a standard mortgagee clause naming the
holder of the Underlying Mortgage (the “Mortgagee”), its successors and assigns
as loss payee, in the case of a property insurance policy, and additional
insured in the case of a liability insurance policy and provide that they are
not terminable without 30 days prior written notice to the Mortgagee) (or, with
respect to non-payment, 10 days prior written notice to the Mortgagee or such
lesser period as prescribed by applicable law.  Each Underlying Mortgage
requires that Property Owner maintain insurance as described above or permits
the Mortgagee to require insurance as described above, and permits the Mortgagee
to purchase such insurance at the Property Owner’s expense if Property Owner
fails to do so.

33.       There is no material and adverse environmental condition or
circumstance affecting the underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the underlying
Mortgaged Property; neither Seller nor the related Property Owner has taken any
actions which would cause the underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the Purchased Asset Documents
require the borrower to comply with all Environmental Laws; and the related
Property Owner has agreed to indemnify the Mortgagee for any losses resulting
from any material, adverse environmental condition or failure of the Mortgagor
to abide by such Environmental Laws or has provided environmental insurance.

34.       No Mezzanine Borrower under the Mezzanine Loan nor any Property Owner
under any underlying Whole Loan is a debtor in any state or federal bankruptcy
or insolvency proceeding.

35.       Each related underlying Mortgaged Property was inspected by or on
behalf of the related originator or an affiliate during the 12 month period
prior to the related origination date.

36.       There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the underlying Mortgaged Property or
the use and occupancy thereof other than those which (i) are insured by an ALTA
lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy or (ii) would not have a material adverse effect on the value,
operation or net operating income of the underlying Mortgaged Property.  The
Purchased Asset Documents require the underlying Mortgaged Property to comply
with all applicable laws and ordinances.

37.       None of the material improvements which were included for the purposes
of determining the appraised value of any related underlying Mortgaged Property
at the time of the origination of the Mezzanine Loan or any related underlying
Whole Loan lies outside of the boundaries and building restriction lines of such
property (except underlying Mortgaged Properties which are legal non-conforming
uses), to an extent which would have a material





Sch. 1(c)-6

--------------------------------------------------------------------------------

 



 

adverse affect on the value of the underlying Mortgaged Property or the related
Mortgagor’s use and operation of such underlying Mortgaged Property (unless
affirmatively covered by title insurance) and no improvements on adjoining
properties encroached upon such underlying Mortgaged Property to any material
and adverse extent (unless affirmatively covered by title insurance).

38.       As of the Purchase Date, there was no pending action, suit or
proceeding, or governmental investigation of which Seller has received notice or
has Knowledge, against the related Property Owner or the related underlying
Mortgaged Property the adverse outcome of which could reasonably be expected to
materially and adversely affect the Mezzanine Loan or the underlying Whole Loan.

39.       The improvements located on the underlying Mortgaged Property are
either not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the underlying Whole Loan, (ii) the value of such improvements on the
related underlying Mortgaged Property located in such flood hazard area or (iii)
the maximum allowed under the related federal flood insurance program.

40.       Except for Property Owners under underlying Whole Loans secured in
whole or in part by a Ground Lease, the related Property Owner (or its
affiliate) has title in the fee simple interest in each related underlying
Mortgaged Property.

41.       The related underlying Mortgaged Property is not encumbered, and none
of the Purchased Asset Documents permit the related underlying Mortgaged
Property to be encumbered subsequent to the Purchase Date of the related
Purchased Asset without the prior written consent of the holder thereof, by any
lien securing the payment of money junior to or of equal priority with, or
superior to, the lien of the related Underlying Mortgage (other than Title
Exceptions, taxes, assessments and contested mechanics and materialmens liens
that become payable after such Purchase Date).

42.       Each related underlying Mortgaged Property constitutes one or more
complete separate tax lots (or the related Property Owner has covenanted to
obtain separate tax lots and a Person has indemnified the Mortgagee for any loss
suffered in connection therewith or an escrow of funds in an amount sufficient
to pay taxes resulting from a breach thereof has been established) or is subject
to an endorsement under the related title insurance policy.

43.       An appraisal of the related underlying Mortgaged Property was
conducted in connection with the origination of the underlying Whole Loan; and,
to Seller’s Knowledge, such appraisal satisfied, in all material respects,
either (A) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such underlying Whole Loan was originated.





Sch. 1(c)-7

--------------------------------------------------------------------------------

 



 

44.       The related underlying Mortgaged Property is served by public
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the underlying Mortgaged Property is currently being utilized.

45.       With respect to each related underlying Mortgaged Property consisting
of a Ground Lease, Seller represents and warrants the following with respect to
the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been or will be duly
recorded no later than 30 days after the Purchase Date of the related Purchased
Asset and such Ground Lease permits the interest of the lessee thereunder to be
encumbered by the related mortgage or, if consent of the lessor thereunder is
required, it has been obtained prior to the Purchase Date.

(ii)   Upon the foreclosure of the underlying Whole Loan (or acceptance of a
deed in lieu thereof), the Property Owner’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder.

(iii)  Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

(iv)  Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease.

(v)   The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vi)  The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Underlying Mortgage, subject, however, to
only the Title Exceptions or (ii) is subject to a subordination, non-disturbance
and attornment agreement to which the Mortgagee on the lessor’s fee interest in
the underlying Mortgaged Property is subject.

(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the





Sch. 1(c)-8

--------------------------------------------------------------------------------

 



 

Mortgagee if the Mortgagee acquires the lessee’s rights under the Ground Lease)
that extends not less than 20 years beyond the stated maturity date.

(ix)  Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Underlying Mortgage,
taken together, any related insurance proceeds or condemnation award (other than
in respect of a total or substantially total loss or taking) will be applied
either to the repair or restoration of all or part of the related underlying
Mortgaged Property, with the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment or defeasance of the outstanding principal balance of the
underlying Whole Loan, together with any accrued interest (except in cases where
a different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Underlying Mortgage and the ratio of the market
value of the related underlying Mortgaged Property to the outstanding principal
balance of such underlying Whole Loan).

(x)   The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.

(xi)  The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

 

 



Sch. 1(c)-9

--------------------------------------------------------------------------------

 



Schedule 1(d)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING

OF MEZZANINE PARTICIPATIONS

Seller represents and warrant to Buyer, with respect to the Mezzanine
Participation, that except as specifically disclosed to and approved by Buyer in
accordance with this Side Letter, as of the Closing Date for the Mezzanine
Participation by Buyer from Seller and at all times while this Side Letter or
the Transaction hereunder is in full force and effect the representations set
forth on this Schedule 1(d) shall be true and correct in all material
respects.  For purposes of this Schedule 1(d) and the representations and
warranties set forth herein, a breach of a representation or warranty shall be
deemed to have been cured with respect to the Mezzanine Participation if and
when Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer affects the
Mezzanine Participation.

1.         The Mezzanine Participation is a senior or junior participation
interest in a performing commercial mezzanine loan (a “Mezzanine Loan”).

2.         As of the Purchase Date, the Mezzanine Participation complied in all
material respects with, or is exempt from, all requirements of federal, state or
local law relating to the Mezzanine Participation.

3.         Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, the Mezzanine Participation, and Seller is transferring the Mezzanine
Participation free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering the Mezzanine Participation.  Upon consummation of the purchase
contemplated to occur in respect of the Mezzanine Participation on the Purchase
Date therefor, Seller will have validly and effectively conveyed to Buyer all
legal and beneficial interest in and to the Mezzanine Participation free and
clear of any pledge, lien, encumbrance or security interest.

4.         No fraudulent acts were committed by Seller in connection with its
acquisition or origination of the Mezzanine Participation nor were any
fraudulent acts committed by any Person in connection with the origination of
the Mezzanine Participation.

5.         All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of the Mezzanine Participation is
accurate and complete in all material respects.

6.         Seller has full right, power and authority to sell and assign the
Mezzanine Participation and the Mezzanine Participation has not been cancelled,
satisfied or rescinded in





Sch. 1(d)-1

--------------------------------------------------------------------------------

 



 

whole or part nor has any instrument been executed that would effect a
cancellation, satisfaction or rescission thereof.

7.         Other than consents and approvals obtained as of the related Purchase
Date or those already granted in the Purchased Asset Documents, no consent or
approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of the Mezzanine Participation, for Buyer’s exercise of any
rights or remedies in respect of the Mezzanine Participation (except for
compliance with applicable Requirements of Law in connection with the exercise
of any rights or remedies by Buyer) or for Buyer’s sale, pledge or other
disposition of the Mezzanine Participation.  No third party holds any “right of
first refusal”,  “right of first negotiation”,  “right of first offer”, purchase
option, or other similar rights of any kind, and no other impediment exists to
any such transfer or exercise of rights or remedies.

8.         No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of the Mezzanine Participation.

9.         Seller has delivered to Buyer or its designee the original
participation certificate or other similar indicia of ownership of the Mezzanine
Participation, however denominated, together with an original assignment
thereof, executed by Seller in blank.

10.       Intentionally Omitted.

11.       The Mezzanine Participation has not been and shall not be deemed to be
a Security within the meaning of the Securities Act of 1933, as amended or the
Securities Exchange Act of 1934, as amended.

12.       Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of the Mezzanine
Participation is or may become obligated.

13.       No issuer of the Mezzanine Participation is a debtor in any state or
federal bankruptcy or insolvency proceeding.

14.       With respect to the Mezzanine Participation, except as set forth in
the Purchased Asset Documents delivered to Buyer, the terms of the related
documents have not been waived, modified, altered, satisfied, impaired,
canceled, subordinated or rescinded in any manner which materially interferes
with the security intended to be provided by such documents and no such waiver,
modification, alteration, satisfaction, impairment, cancellation, subordination
or recission has occurred since the date upon which the due diligence file
related to the Mezzanine Participation was delivered to Buyer or its designee.

15.       With respect to the related Mezzanine Loan, the related Purchased
Asset Documents require the Mezzanine Borrower to provide the Mezzanine Lender
with certain financial information at the times required under the related
Purchased Asset Documents.





Sch. 1(d)-2

--------------------------------------------------------------------------------

 



 

16.       The related Mezzanine Loan is secured by a pledge of one hundred
percent (100%) of the direct or indirect equity ownership interests in the
Mortgagor under a Whole Loan (the “Underlying Property Owner”) or a direct or
indirect owner of the Underlying Property Owner.

17.       As of the Purchase Date, the related Mezzanine Loan complies in all
material respects with, or is exempt from, all requirements of federal, state or
local law relating to the related Mezzanine Loan.

18.       All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Mezzanine Participation is
accurate and complete in all material respects.  Seller has made available to
Buyer for inspection with respect to such Mezzanine Participation, true, correct
and complete Purchased Asset Documents.

19.       Except as included in the Underwriting Package, Seller is not a party
to any document, instrument or agreement, and there is no document, that by its
terms modifies or affects the rights and obligations of any holder of the
Mezzanine Participation or the related Mezzanine Loan and Seller has not
consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists.

20.       The related Mezzanine Loan is presently outstanding, the proceeds
thereof have been fully and properly disbursed pursuant to the terms of the
related Purchased Asset Documents and, except for amounts held in escrow, there
is no requirement for any future advances thereunder.

21.       The Underlying Property Owner has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the underlying Mortgaged Property and to engage in any
and all activities related or incidental thereto, and the underlying Mortgaged
Property constitutes the sole assets of the Underlying Property Owner.

22.       The Underlying Property Owner has good and marketable title to the
underlying Mortgaged Property, subject to any Title Exceptions and, no claims
have been made and are pending under the title policies insuring the Underlying
Property Owner’s title to the Underlying Mortgage Property.

23.       Intentionally Omitted.

24.       The Purchased Asset Documents provide for the acceleration of the
payment of the unpaid principal balance of the Mezzanine Loan if (i) the
Mezzanine Borrower voluntarily transfers or encumbers all or any portion of any
related Mezzanine Collateral, or (ii) any direct or indirect interest in the
related Mezzanine Borrower is voluntarily transferred or assigned, other than,
in each case, as permitted under the terms and conditions of the related
Purchased Asset Documents.





Sch. 1(d)-3

--------------------------------------------------------------------------------

 



 

25.       Pursuant to the terms of the Purchased Asset Documents: (a) no
material terms of any related mortgage encumbering the Underlying Mortgage
Property (an “Underlying Mortgage”) may be waived, canceled, subordinated or
modified in any material respect; (b) no action which could have a materially
adverse impact on the market value of the underlying Mortgaged Property may be
taken by the Underlying Property Owner with respect to the underlying Mortgaged
Property without the consent of the holder of the Mezzanine Loan; (c) the holder
of the Mezzanine Loan is entitled to approve the budget of the Underlying
Property Owner as it relates to the underlying Mortgaged Property; and (d) the
holder of the Mezzanine Loan's consent is required prior to the Underlying
Property Owner incurring any additional indebtedness, other than indebtedness
relating to trade payables incurred in the ordinary course of business.

26.       (a) Other than payments due but not yet 30 days or more delinquent,
there is no material default, breach, violation or event of acceleration
existing under the related Underlying Mortgage or the related Whole Loan, and no
event has occurred (other than payments due but not yet delinquent) which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration, provided, however, that this representation and warranty does not
address or otherwise cover any default, breach, violation or event of
acceleration that specifically pertains to any matter otherwise covered by any
other representation and warranty made by Seller in any paragraph of this
Schedule 1(d) and (b) Seller has not waived any material default, breach,
violation or event of acceleration under such Mezzanine Loan and pursuant to the
terms of the related Purchased Asset Documents, no Person or party other than
the holder of such Mezzanine Loan (or its servicer) may declare any event of
default or accelerate the related indebtedness under such Mezzanine Loan.

27.       No default or event of default has occurred under any agreement
pertaining to any lien relating to the related Mezzanine Loan ranking junior to,
pari passu with or senior to the interests of the Mezzanine Participation or the
holder of the related Mezzanine Loan.

28.       Mezzanine Lender’s security interest in the related Mezzanine Loan is
covered by a UCC-9 insurance policy (the “UCC-9 Policy”) in the maximum
principal amount of the Mezzanine Loan insuring that the related pledge is a
valid first priority lien on the collateral pledged in respect of such Mezzanine
Loan (the “Mezzanine Collateral”), subject only to the exceptions stated therein
(or a pro forma title policy or marked up title insurance commitment on which
the required premium has been paid exists which evidences that such UCC-9 Policy
will be issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage
to be provided thereby) is in full force and effect, no material claims have
been made thereunder and no claims have been paid thereunder, Seller has not
done, by act or omission, anything that would materially impair the coverage
under the UCC-9 Policy and as of the Purchase Date, the UCC-9 Policy will inure
to the benefit of Buyer without the consent of (but upon notice to) the
insurer..

29.       Intentionally Omitted.





Sch. 1(d)-4

--------------------------------------------------------------------------------

 



 

30.       Seller has not received any written notice that the related Mezzanine
Loan may be subject to reduction or disallowance for any reason, including
without limitation, any setoff, right of recoupment, defense, counterclaim or
impairment of any kind.

31.       Seller has no obligation to make additional loans to, make guarantees
on behalf of, or otherwise extend additional credit to, or make any of the
foregoing for the benefit of, the Mezzanine Borrower or any other person under
or in connection with the Mezzanine Loan.

32.       With respect to the Mezzanine Participation and the related Mezzanine
Loan, the origination (or acquisition, as the case may be) and, if Seller is the
party responsible for the servicing and administration of the Mezzanine Loan
relating to such Mezzanine Participation, the servicing and collection practices
used by Seller with respect to such Mezzanine Loan have been in all respects
legal and have met customary industry standards used by prudent institutional
commercial mezzanine lenders and mezzanine loan servicers.

33.       If applicable, the ground lessor consented to and acknowledged that
(i) the related Mezzanine Loan is permitted / approved, (ii) any foreclosure of
the related Mezzanine Loan and related change in ownership of the ground lessee
will not require the consent of the ground lessor or constitute a default under
the ground lease, (iii) copies of default notices would be sent to the Mezzanine
Lender under the related Mezzanine Loan and (iv) it would accept cure from the
Mezzanine Lender under the related Mezzanine Loan on behalf of the ground
lessee.

34.       Intentionally Omitted.

35.       Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Participation is or may become obligated under the Purchased Asset Documents.

36.       Seller has not advanced funds, or knowingly received any advance of
funds from a party other than the Mezzanine Borrower relating to such Mezzanine
Participation, directly or indirectly, for the payment of any amount required by
such Mezzanine Participation.

37.       All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established (either by Seller or by the related Mortgagee. For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

38.       As of the Purchase Date for the related Purchased Asset, each related
underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such underlying
Mortgaged Property as security for the underlying Whole





Sch. 1(d)-5

--------------------------------------------------------------------------------

 



 

Loan and there was no proceeding pending or, based solely upon the delivery of
written notice thereof from the appropriate condemning authority, threatened for
the total or partial condemnation of such underlying Mortgaged Property.

39.       As of the Purchase Date, insurance coverage was being maintained with
respect to the underlying Mortgaged Property in compliance in all material
respects with the requirements under the Purchased Asset Documents and/or any
Underlying Mortgage, which insurance covered such risks as were customarily
acceptable to prudent commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related underlying
Mortgaged Property in the jurisdiction in which such underlying Mortgaged
Property is located, and with respect to a fire and extended perils insurance
policy, is in an amount (subject to a customary deductible) at least equal to
the lesser of (i) the replacement cost of improvements located on such
underlying Mortgaged Property, or (ii) the outstanding principal balance of the
underlying Whole Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related underlying Mortgaged Property, all of
which is in full force and effect with respect to each related underlying
Mortgaged Property; all premiums due and payable through the Purchase Date for
the related Purchased Asset have been paid; and no notice of termination or
cancellation with respect to any such insurance policy has been received by
Seller.  Except for certain amounts not greater than amounts which would be
considered prudent by an institutional commercial and/or multifamily mortgage
lender with respect to a similar mortgage loan and which are set forth in the
Purchased Asset Documents and/or any underlying Whole Loan related to the
underlying Mortgaged Property, any insurance proceeds in respect of a casualty
loss, will be applied either (i) to the repair or restoration of all or part of
the related underlying Mortgaged Property or (ii) the reduction of the
outstanding principal balance of the underlying Whole Loan, subject in either
case to requirements with respect to leases at the related underlying Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans.  The underlying Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related underlying Mortgaged Property, in an amount customarily required by
prudent institutional lenders.  An architectural or engineering consultant has
performed an analysis of the underlying Mortgaged Properties located in seismic
zone 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the underlying Mortgaged Property in the event of an earthquake.  If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such underlying
Mortgaged Property was obtained by an insurer rated at least A-:V by A.M. Best
Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s.  If the underlying Mortgaged Property is located in
Florida or within 25 miles of the coast of Texas, Louisiana, Mississippi,
Alabama, Georgia, North Carolina or South Carolina such underlying Mortgaged
Property is insured by windstorm insurance in an amount at least equal to the
lesser of (i) the outstanding principal balance of such underlying Whole Loan
and (ii) 100% of the full insurable value, or 100% of the replacement cost, of
the improvements located on the related underlying Mortgaged Property.





Sch. 1(d)-6

--------------------------------------------------------------------------------

 



 

40.       The insurance policies contain a standard mortgagee clause naming
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable
law.  Each Underlying Mortgage requires that Property Owner maintain insurance
as described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Property
Owner’s expense if Property Owner fails to do so.

41.       There is no material and adverse environmental condition or
circumstance affecting the underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the underlying
Mortgaged Property; neither Seller nor the Underlying Property Owner has taken
any actions which would cause the underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the Purchased Asset Documents
require the borrower to comply with all Environmental Laws; and the Underlying
Property Owner has agreed to indemnify the Mortgagee for any losses resulting
from any material, adverse environmental condition or failure of the Underlying
Property Owner to abide by such Environmental Laws or has provided environmental
insurance.

42.       No Mezzanine Borrower under the related Mezzanine Loan nor any
Underlying Property Owner under any Underlying Mortgage is a debtor in any state
or federal bankruptcy or insolvency proceeding.

43.       Each related underlying Mortgaged Property was inspected by or on
behalf of the related originator or an affiliate during the 12 month period
prior to the related origination date.

44.       There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the underlying Mortgaged Property or
the use and occupancy thereof other than those which (i) are insured by an ALTA
lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy or (ii) would not have a material adverse effect on the value,
operation or net operating income of the underlying Mortgaged Property.  The
Purchased Asset Documents require the underlying Mortgaged Property to comply
with all applicable laws and ordinances.

45.       None of the material improvements which were included for the purposes
of determining the appraised value of any related underlying Mortgaged Property
at the time of the origination of the related Mezzanine Loan or any underlying
Whole Loan lies outside of the boundaries and building restriction lines of such
property (except underlying Mortgaged Properties which are legal non-conforming
uses), to an extent which would have a material adverse affect on the value of
the underlying Mortgaged Property or the related Underlying Property Owner’s use
and operation of such underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).





Sch. 1(d)-7

--------------------------------------------------------------------------------

 



 

46.       As of the Purchase Date, there was no pending action, suit or
proceeding, or governmental investigation of which the Seller has received
notice or has Knowledge, against the Underlying Property Owner or the related
underlying Mortgaged Property the adverse outcome of which could reasonably be
expected to materially and adversely affect the Mezzanine Participation, the
related Mezzanine Loan or the underlying Whole Loan.

47.       The improvements located on the underlying Mortgaged Property are
either not located in a federally designated special flood hazard area or, if so
located, the Underlying Property Owner is required to maintain or the Mortgagee
maintains, flood insurance with respect to such improvements and such policy is
in full force and effect in an amount no less than the lesser of (i) the
original principal balance of the underlying Whole Loan, (ii) the value of such
improvements on the related underlying Mortgaged Property located in such flood
hazard area or (iii) the maximum allowed under the related federal flood
insurance program.

48.       Except for Underlying Property Owners under underlying Whole Loans
secured in whole or in party by a Ground Lease, the related Underlying Property
Owner (or its affiliate) has title in the fee simple interest in each related
underlying Mortgaged Property.

49.       The related underlying Mortgaged Property is not encumbered, and none
of the Purchased Asset Documents permit the related underlying Mortgaged
Property to be encumbered subsequent to the Purchase Date of the related
Purchased Asset without the prior written consent of the holder thereof, by any
lien securing the payment of money junior to or of equal priority with, or
superior to, the lien of the Underlying Mortgage (other than Title Exceptions,
taxes, assessments and contested mechanics and materialmens liens that become
payable after such Purchase Date).

50.       Each related underlying Mortgaged Property constitutes one or more
complete separate tax lots (or the related Underlying Property Owner has
covenanted to obtain separate tax lots and a Person has indemnified the
Mortgagee for any loss suffered in connection therewith or an escrow of funds in
an amount sufficient to pay taxes resulting from a breach thereof has been
established) or is subject to an endorsement under the related title insurance
policy.

51.       An appraisal of the related underlying Mortgaged Property was
conducted in connection with the origination of the underlying Whole Loan; and,
to Seller’s Knowledge, such appraisal satisfied, in all material respects,
either (A) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such underlying Whole Loan was originated.

52.       The related underlying Mortgaged Property is served by public
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the underlying Mortgaged Property is currently being utilized.





Sch. 1(d)-8

--------------------------------------------------------------------------------

 



 

53.       With respect to each related underlying Mortgaged Property consisting
of a Ground Lease, Seller represents and warrants the following with respect to
the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been or will be duly
recorded no later than 30 days after the Purchase Date of the related Purchased
Asset and such Ground Lease permits the interest of the lessee thereunder to be
encumbered by the related mortgage or, if consent of the lessor thereunder is
required, it has been obtained prior to the Purchase Date.

(ii)   Upon the foreclosure of the underlying Whole Loan (or acceptance of a
deed in lieu thereof), the Underlying Property Owner’s interest in such Ground
Lease is assignable to the Mortgagee under the leasehold estate and its assigns
without the consent of the lessor thereunder (or, if any such consent is
required, it has been obtained prior to the Purchase Date).

(iii)  Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

(iv)  Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease.

(v)   The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vi)  The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Underlying Mortgage, subject, however, to
only the Title Exceptions or (ii) is subject to a subordination, non-disturbance
and attornment agreement to which the Mortgagee on the lessor’s fee interest in
the underlying Mortgaged Property is subject.

(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii)  Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.





Sch. 1(d)-9

--------------------------------------------------------------------------------

 



 

(ix)  Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Underlying Mortgage,
taken together, any related insurance proceeds or condemnation award (other than
in respect of a total or substantially total loss or taking) will be applied
either to the repair or restoration of all or part of the related underlying
Mortgaged Property, with the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment or defeasance of the outstanding principal balance of the
underlying Whole Loan, together with any accrued interest (except in cases where
a different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related mortgage and the ratio of the market value of the
related underlying Mortgaged Property to the outstanding principal balance of
such underlying Whole Loan).

(x)   The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.

(xi)  The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

 

 

 



Sch. 1(d)-10

--------------------------------------------------------------------------------

 



Schedule 2

[See Schedule 2 to the Fee and Pricing Letter]

 

 

 



Sch. 2-1

--------------------------------------------------------------------------------

 



 

Schedule 3

TRAILING FUTURE FUNDING OBLIGATIONS

[TO COME]

 

 



Sch. 3-1

--------------------------------------------------------------------------------

 



EXHIBIT LIST

 

 

 

EXHIBIT

 

 

Transaction Request

A

 

 

Confirmation

B

 

 

Power of Attorney

C

 

 

Closing Certificate

D

 

 

Compliance Certificate

E

 

 

Assignment and Acceptance

F

 

 

Account Control Agreement

G-1

 

 

[Reserved]

G-2

 

 

[Reserved]

H

 

 

[Reserved]

I

 

 

Future Funding Confirmation

J

 

 

Certificate of Responsible Officer

K

 

 

[Reserved]

L

 

 

Locations of Buyer and Seller

Annex I

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF TRANSACTION REQUEST

[     ] [  ], 20[  ]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28202

Attention:

Re:       Sixth Amended and Restated Master Repurchase and Securities Contract
dated as of April 10, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time the “Agreement”) among Starwood
Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Seller 2-A”), SPT CA Fundings 2, LLC (“SPT Seller”) and Wells
Fargo Bank, National Association (“Buyer”)

Ladies and Gentlemen:

This is a Transaction Request delivered pursuant to Section 3.01 of the
Agreement.  Terms used but not defined herein are as defined in the
Agreement.  [Seller 2][Seller 2-A] hereby requests that Buyer enter into a
Transaction upon the proposed terms set forth below.

Assets (including Class and

 

underlying Mortgaged Property):

As described in Appendix 1 hereto

 

 

Is this a CMBS Purchased Asset?:

[yes]/[no]

 

 

Book Value:

As described in Appendix 1 hereto

 

 

Market Value:

$_______________________

 

 

Applicable Percentage:

_____%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 

 

Purchase Date:

[    ] [  ], 20[  ]

 

 

Purchase Price:

$_______________________

 





 

--------------------------------------------------------------------------------

 



Except as specified in Appendix 1 hereto, on the Purchase Date for each Asset
described in this Transaction Request, [Seller 2][Seller 2-A] will make all of
the representations and warranties contained in the Agreement (including
Schedule 1 to the Agreement as applicable to the Class of such Asset) with
respect thereto.

 

Seller:

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:] 

 

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:] 

 





 

--------------------------------------------------------------------------------

 



Appendix 1 to Transaction Request

List of Eligible Assets requested to be purchased, to include, as applicable:

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)

Class (Whole Loan, Junior Interest, Senior Interest, Mezzanine Loan or Mezzanine
Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [   ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

 





 

--------------------------------------------------------------------------------

 



(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See related Confirmation for exceptions to representations and warranties made
by Seller]

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF CONFIRMATION

[____] [__], 20[__]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28288

Attention:

Re:     Sixth Amended and Restated Master Repurchase and Securities Contract
dated as of April 10, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time the “Agreement”) among Starwood
Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Seller 2-A”), SPT CA Fundings 2, LLC (“SPT Seller”) and Wells
Fargo Bank, National Association (“Buyer”)

Ladies and Gentlemen:

This is a Confirmation executed and delivered by [Seller 2][Seller 2-A] and
Buyer pursuant to Section 3.01 of the Agreement.  Terms used but not defined
herein are as defined in the Agreement.  [Seller 2][Seller 2-A] and Buyer hereby
confirm and agree that as of the Purchase Date and upon the other terms
specified below, [Seller 2][Seller 2-A] shall sell and assign to Buyer, and
Buyer shall purchase from  [Seller 2][Seller 2-A], all of [Seller 2][Seller
2-A]’s right, title and interest in, to and under the Purchased Assets listed in
Appendix 1 hereto.

Purchased Assets (including Class and

 

underlying Mortgaged Property):

As described in Appendix 1 hereto

 

 

Asset Category:

[Bridge/CMBS]

 

 

Recourse amount:

[____]%

 

 

Is this a CMBS Purchased Asset?:

[yes/no]

 

 

Market Value:

$[____]

 

 

Purchase Date Debt Yield:

[____]%

 





Sch. 1(a)-3

--------------------------------------------------------------------------------

 



Applicable Percentage:

[____]%

 

 

Maximum Applicable Percentage:

[____]%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 

 

Purchase Date:

[____] [__], 20[__]

 

 

Purchase Price:

$[____]

 

 

Pricing Margin:

[____]%

 

 

Bridge Pricing Adjustment

 

Percentage (if applicable):

[____]%

 

 

Repurchase Date:

[____] [__], 20[__]

 

Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:

1.         All of the conditions precedent in Article 6 of the Agreement have
been satisfied.

2.         Except as specified in Appendix 1 hereto, Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset).

 

Seller:

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 





Sch. 1(a)-4

--------------------------------------------------------------------------------

 



 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 





Sch. 1(a)-5

--------------------------------------------------------------------------------

 



 

Buyer:

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





Sch. 1(a)-6

--------------------------------------------------------------------------------

 



Appendix 1 to Confirmation

List of Purchased Assets, including, as applicable:

 

 

 

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)

Class (Whole Loan, Senior Interest, Mezzanine Loan, Junior Interest or Mezzanine
Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [   ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

 





Sch. 1(a)-7

--------------------------------------------------------------------------------

 



 

 

 

 

(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See attached for a description of any exceptions to representations and
warranties made by Seller]

 

 

 



Sch. 1(a)-8

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF POWER OF ATTORNEY

September 15, 2016

Know All Men by These Presents, that [STARWOOD PROPERTY MORTGAGE SUB-2,
L.L.C.][STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.], a Delaware limited
liability company  (“Seller”), does hereby appoint WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association  (“Buyer”), its attorney‑in‑fact to
act in Seller’s name, place and stead in any way that Seller could do with
respect to the enforcement of Seller’s rights under the Purchased Assets
purchased by Buyer pursuant to the Fifth Amended and Restated Master Repurchase
and Securities Contract, dated as of September 15, 2016, among Buyer, Seller and
[Starwood Property Mortgage Sub-2, L.L.C.][Starwood Property Mortgage Sub-2-A,
L.L.C.] (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Repurchase Agreement”), and to take such other steps as
may be necessary or desirable to enforce Buyer’s rights against such Purchased
Assets to the extent that Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL SUCH TIME AS ALL OBLIGATIONS OF SELLER AND [STARWOOD PROPERTY MORTGAGE
SUB-2, L.L.C.] [STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.] TO BUYER ARE FULLY
AND IRREVOCABLY PERFORMED AND SATISFIED.  THIS POWER OF ATTORNEY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURE PAGE FOLLOWS]

 

 



Sch. 1(a)-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed on the date first written above.

 

[STARWOOD PROPERTY MORTGAGE
SUB‑2, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:    ]

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE
SUB‑2-A, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:    ]

 





 

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF CLOSING CERTIFICATE1

STARWOOD PROPERTY TRUST, INC.

SECRETARY'S CERTIFICATE

The undersigned, being the Secretary of Starwood Property Trust, Inc., a
Maryland corporation (the “Guarantor”), which is the parent of Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), a Delaware limited liability company, and
Starwood Property Mortgage Sub-2-A, L.L.C. (“Seller 2-A”, and collectively with
Seller 2, the “Seller”), a Delaware limited liability company, certifies that he
is authorized to execute and deliver this Certificate in the name and on behalf
of the Guarantor and the Seller, and further certifies as follows:

1.         The Articles of Incorporation of Guarantor have not been amended or
modified since August 14, 2009 and are in full force and effect;

2.         The By-Laws of the Guarantor have not been amended or modified as of
the date hereof and are in full force and effect;

3.         Annexed hereto as Exhibit A is a true, correct and complete copy of
the Certificate of Good Standing of the Guarantor issued by the Secretary of
State of the State of Maryland;

4.         The Certificate of Formation of Seller 2 has not been amended or
modified as of the date hereof and is in full force and effect;

5.         The Amended and Restated Limited Liability Company Operating
Agreement of Seller 2 has not been amended or modified as of the date hereof,
except as modified pursuant to that certain Amendment to Amended and Restated
Limited Liability Company Agreement of Seller 2, dated as of February 28, 2011,
annexed hereto as Exhibit B, and is in full force and effect;

6.         Annexed hereto as Exhibit C is a true, correct and completely copy of
the Certificate of Good Standing of Seller 2 issued by the Secretary of State of
the State of Delaware;

7.         Annexed hereto as Exhibit D is a true, correct and complete copy of
the Certificate of Formation of Seller 2-A, which Certificate of Formation has
not been amended or modified as of the date hereof and is in full force and
effect;

--------------------------------------------------------------------------------

1          STWD to also provide secretary certificate for SPT Seller.





 

--------------------------------------------------------------------------------

 



8.         Annexed hereto as Exhibit E is a true, correct and complete copy of
the Limited Liability Company Operating Agreement of Seller 2-A, which Operating
Agreement has not been amended or modified as of the date hereof and is in full
force and effect;

9.         Annexed hereto as Exhibit F is a true, correct and completely copy of
the Certificate of Good Standing of Seller 2-A issued by the Secretary of State
of the State of Delaware;

10.       Annexed hereto as Exhibit G are true, correct and complete copies of
the Consents of Starwood Property Mortgage, L.L.C. (“Seller 2 Sole Member”), a
Delaware limited liability company, the sole member of Seller 2 and Starwood
Property Mortgage BC, L.L.C., (“Seller 2-A Sole Member”) a Delaware limited
liability company, authorizing the transactions contemplated by the Repurchase
Agreement.  Such consents have been in effect since the date set forth therein
and have not been modified or rescinded subsequent to the date thereof;

11.       The Certificate of Formation of the Seller 2 Sole Member has not been
amended or modified since September 14, 2009 and is in full force and effect;

12.       The Limited Liability Company Operating Agreement of the Seller 2 Sole
Member has not been amended or modified as of the date hereof and is in full
force and effect;

13.       Annexed hereto as Exhibit H is a true, correct and completely copy of
the Certificate of Good Standing of Seller 2 Sole Member issued by the Secretary
of State of the State of Delaware;

14.       Annexed hereto as Exhibit I is a true, correct and complete copy of
the Consent of Seller 2-A Sole Member, the sole member of Seller 2-A,
authorizing the transactions contemplated by the Repurchase Agreement.  Such
consent has been in effect since the date set forth therein and has not been
modified or rescinded subsequent to the date hereof;

15.       Annexed hereto as Exhibit J is a true, correct and complete copy of
the Certificate of Formation of the Seller 2-A Sole Member, which Certificate of
Formation has not been amended or modified as of the date hereof and is in full
force and effect;

16.       Annexed hereto as Exhibit K is a true, correct and complete copy of
the Limited Liability Company Operating Agreement of the Seller 2-A Sole Member,
which Operating Agreement has not been amended or modified as of the date hereof
and is in full force and effect;

17.       Annexed hereto as Exhibit L is a true, correct and completely copy of
the Certificate of Good Standing of the Seller 2-A Sole Member issued by the
Secretary of State of the State of Delaware;

18.       Annexed hereto as Exhibit M is a true, correct and complete copy of
the Consent of SPT Real Estate Sub I, LLC, the sole member of the Seller 2 Sole
Member, authorizing the transactions contemplated by the Repurchase
Agreement.  Such consent has been in effect since the date set forth therein and
has not been modified or rescinded subsequent to the date hereof.





 

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, the undersigned has signed this Secretary’s Certificate as of
the [__] day of [________], 2019.

 

 

 

 

 

 

 

[___________], Secretary

 





 

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[    ] [  ], 20[  ]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, NC  28288

Attention:  ___________

Re:      Sixth Amended and Restated Master Repurchase and Securities Contract
dated as of April 10, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time the “Agreement”) among Starwood
Property Mortgage Sub-2, L.L.C, Starwood Property Mortgage Sub-2-A, L.L.C., SPT
CA Fundings 2, LLC (individually and collectively, “Seller”) and Wells Fargo
Bank, National Association (“Buyer”)

This Compliance Certificate is furnished pursuant to the above
Agreement.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the respective meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(a)        I am a duly elected Responsible Officer of _________.

All of the financial statements, calculations and other information set forth in
this Compliance Certificate, including in any exhibit or other attachment
hereto, are true, complete and correct as of the date hereof.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and financial
condition of [___________][Seller] during the accounting period covered by the
financial statements attached hereto (or most recently delivered to Buyer if
none are attached).

The examinations described in the preceding paragraph did not disclose, and I
have no knowledge of, the existence of any condition or event which





 

--------------------------------------------------------------------------------

 



constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate (including after giving effect to any pending
Transactions requested to be entered into), except as set forth below.

Attached as Exhibit 1 hereto are the financial statements required to be
delivered pursuant to Section 8.09 of the Agreement (or, if none are required to
be delivered as of the date of this Compliance Certificate, the financial
statements most recently delivered pursuant to Section 8.09 of the Agreement),
which financial statements, to the best of my knowledge after due inquiry,
fairly and accurately present in all material respects, the consolidated
financial condition and operations of [____________][Seller] and the
consolidated results of their operations as of the date or with respect to the
period therein specified, determined in accordance with GAAP.

Attached as Exhibit 2 hereto are the calculations demonstrating compliance with
the financial covenants set forth in Section 8.07 of the Agreement and in
Section 15 of the Guarantee Agreement, each for the immediately preceding fiscal
quarter.

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Compliance Certificate, observed or performed all of
its covenants and other agreements in all material respects, and satisfied in
all material respects every condition, contained in the Agreement and the other
Repurchase Documents to be observed, performed or satisfied by it, and I have no
knowledge of the occurrence during such period, or present existence, of any
condition or event which constitutes an Event of Default or Default (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

Described below are the exceptions, if any, to the above paragraph, setting
forth in detail the nature of the condition or event, the period during which it
has existed and the action which the Parent or any Seller has taken, is taking,
or proposes to take with respect to such condition or event:

 

 

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto,  or otherwise covered by this Compliance
Certificate, are made and delivered as of ___________________, 200__.

 

 

 

Name:

 

Title:

 

Exhibit 1: Financial Statements

Exhibit 2: Financial Covenant Compliance Calculations

 





 

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

1.         Reference is made to the Sixth Amended and Restated Master Repurchase
and Securities Contract dated as of April 10, 2019 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Agreement”) among Starwood Property Mortgage Sub-2, L.L.C., Starwood Property
Mortgage Sub-2-A, L.L.C., SPT CA Fundings 2, LLC (individually and collectively,
“Seller”) and Wells Fargo Bank, National Association (“Buyer”).

2.         Wells Fargo Bank, National Association (“Assignor”) and
_______________________ (“Assignee”) hereby agree as follows:

3.         Assignor hereby sells and assigns and delegates, without recourse
except as to the representations and warranties made by it herein, to Assignee,
and Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Agreement as of the Effective Date
(as hereinafter defined) equal to the percentage interest specified on
Schedule I hereto of all outstanding rights and obligations under the Repurchase
Agreement (collectively, the “Assigned Interest”).

4.         Assignor:

(a)        hereby represents and warrants that its name set forth on Schedule I
hereto is its legal name, that it is the legal and beneficial owner of the
Assigned Interest and that such Assigned Interest is free and clear of any
adverse claim;

(b)        other than as provided herein, makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or any of the other
Repurchase Documents, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Repurchase Agreement or any of the other Repurchase Documents, or any
other instrument or document furnished pursuant thereto; and

(c)        makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Seller or the performance or
observance by the Seller of any of its Obligations.

 

 

 



 

--------------------------------------------------------------------------------

 



5.         Assignee:

(a)        confirms that it has received a copy of the Agreement, the other
Repurchase Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance;

(b)        agrees that it will, independently and without reliance upon the
Agent or any Buyer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Repurchase Agreement;

(c)        represents and warrants that its name set forth on Schedule I hereto
is its legal name;

(d)        agrees that, from and after the Effective Date, it will be bound by
the provisions of the Agreement and the other Repurchase Documents and, to the
extent of the Assigned Interest, it will perform in accordance with their terms
all of the obligations that by the terms of the Repurchase Agreement are
required to be performed by it as a Buyer; and

(e)        The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date specified on Schedule I hereto.

6.         As of the Effective Date, (a)  Assignee shall be a party to the
Agreement and, to the extent of the Assigned Interest, shall have the rights and
obligations of Buyer thereunder and (b)  Assignor shall, to the extent that any
rights and obligations under the Agreement have been assigned and delegated by
it pursuant to this Assignment and Acceptance, relinquish its rights (other than
provisions of the Agreement and the other Repurchase Documents that are
specified under the terms thereof to survive the payment in full of the
Obligations) and be released from its obligations under the Agreement (and, if
this Assignment and Acceptance covers all or the remaining rights and
obligations of such Assignor under the Agreement, such Assignor shall cease to
be a party thereto).

7.         Assignor and Assignee shall make all appropriate adjustments in
payments under the Agreement for periods prior to the Effective Date directly
between themselves.

8.         This Assignment and Acceptance and any claim, controversy or dispute
arising under or related to or in connection with this Assignment and
Acceptance, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

9.         This Assignment and Acceptance shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed





2

--------------------------------------------------------------------------------

 



counterpart of Schedule I hereto in Portable Document Format (PDF) or by
telecopier or facsimile transmission shall be effective as delivery of an
originally executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, each of Assignor and Assignee have caused Schedule I hereto
to be executed by their respective officers thereunto duly authorized, as of the
date specified thereon.





3

--------------------------------------------------------------------------------

 



Schedule I

to

ASSIGNMENT AND ACCEPTANCE

Assignor:  Wells Fargo Bank, National Association

Assignee:

Effective Date:   ______________ ___, 201__

Assigned Purchase Price

$

Aggregate Purchase Price

$

Assigned Buyer Percentage

                       %

Outstanding Aggregate Purchase Amount

$

Outstanding Buyer Purchase Amount

$

 

 

 

 

 

 

Assignor:

 

 

 

Wells Fargo Bank, National Association, as Assignor

 

[Type or print legal name of Assignor]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Dated:  ___________ __, 201__

 





4

--------------------------------------------------------------------------------

 



 

 

Assignee:

 

 

 

 

_______________________________, as Assignee

 

 

 

[Type or print legal name of Assignee]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated:  ________ __, ____

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT G-1

FORM OF ACCOUNT CONTROL AGREEMENT

(Deposit Account and Securities Account)

Account Control Agreement dated as of _____________, 201_ (the “Agreement”),
among [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent] (“Secured Party”), [identify
underlying borrower] (“Pledgor”), and [identify custodian] (the “Custodian”).

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Accounts and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1.         Collateral Accounts.  All Collateral (other than cash Collateral)
shall be identified and segregated on the Custodian’s books and records under
the name “[Name of Pledgor] for the benefit of [Starwood Property Mortgage
Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C. and/or applicable
pledge agent]” (the “Securities Account”).  The Custodian shall treat all
non‑cash Collateral as financial assets under Article 8 of the Uniform
Commercial Code as in effect from time to time in The State of New York (the
“UCC”), and shall credit such Collateral to the Securities Account.  The
Custodian  represents that the Securities Account is a “securities account” (as
defined in Section 8‑501(a) of the UCC).  The Custodian shall identify and
segregate in a separate deposit account any cash Collateral and hold it under
the name “[Name of Pledgor] for the benefit of [Starwood Property Mortgage
Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C. and/or applicable
pledge agent]” (the “Deposit Account” and, together with the Securities Account,
the “Collateral Accounts”).  The Custodian  represents that the Deposit Account
is a “deposit account” (as defined in Section 9‑102(a)(29) of the UCC). All
Collateral consisting of cash or funds, whether posted as initial Collateral or
Collateral in the form of Proceeds (as defined in Section 3 below) shall be held
in the Deposit Account.

2.         Account Control.

2.1       Security Interest.  This Agreement is intended by Secured Party and
Pledgor to grant “control” of the Collateral Accounts to Secured Party for
purposes of perfection of Secured Party’s security interest in such Collateral
pursuant to Article 8 and Article 9 of the UCC, and the

 

 

 



 

--------------------------------------------------------------------------------

 



Custodian hereby acknowledges that it has been advised of Pledgor’s grant to
Secured Party of a security interest in the Collateral Accounts and all
financial assets, funds and other property credited thereto or held therein from
time to time (collectively, the “Collateral”).  Notwithstanding anything to the
contrary in this Agreement, the Custodian will at all times comply with
entitlement orders or instructions (within the meaning of Sections 8‑102, 9‑104
and 9‑106 of the UCC) received from Secured Party with respect to the Collateral
Accounts, including without limitation instructions directing the disposition of
funds held in the Deposit Account, without further consent of the Pledgor or any
other person.

2.2       Control by Pledgor.  Unless and until the Custodian receives written
notice from Secured Party pursuant to Section 2.3 below instructing the
Custodian that Secured Party is exercising its right to exclusive control over
the Collateral Accounts, which notice is substantially in the form attached
hereto as Exhibit A (a “Notice of Exclusive Control”) the Custodian shall take
all actions with respect to the Collateral in the Collateral Accounts upon the
joint instructions of Secured Party and Pledgor.

2.3       Control by Secured Party.

(i)         Secured Party agrees to provide the Custodian, in the form of
Exhibit B attached (as may be amended from time to time), the names and
signatures of authorized parties who may give notices, instructions, or
entitlement orders concerning the Collateral Accounts.  Other means of notice or
instruction may be used provided that Secured Party and the Custodian agree to
appropriate security procedures.  Upon receipt by the Custodian of a Notice of
Exclusive Control, the Custodian shall thereafter follow only the instructions
or entitlement orders of Secured Party with respect to the Collateral Accounts
and shall comply with any entitlement order or instructions (within the meaning
of Sections 8‑102, 9‑104 and 9‑106 of the UCC) received from Secured Party with
respect thereto, including without limitation instructions directing the
disposition of funds held in the Deposit Account, without further consent of
Pledgor or any other person, and Custodian will not comply with entitlement
orders or instructions concerning the Collateral originated by Pledgor without
the prior written consent of Secured Party.

(ii)       The Custodian shall have no responsibility or liability to Pledgor
for complying with a Notice of Exclusive Control or complying with entitlement
orders or instructions originated by Secured Party concerning the Collateral
Accounts.  The Custodian shall have no duty to investigate or make any
determination to verify the existence of an event of default or compliance by
either Secured Party or Pledgor with applicable law or the Security Agreement,
and the Custodian shall be fully protected in complying with a Notice of
Exclusive Control whether or not Pledgor may allege that no such event of
default or other like event exists.

3.         Distributions.  The Custodian shall, without further action by
Pledgor or Secured Party, credit to Deposit Account all interest, dividends and
other income received by the Custodian on the Collateral (collectively,
“Proceeds”) as additional Collateral.





-2-

--------------------------------------------------------------------------------

 



4.         Release of Collateral; Release of Security Interest.

4.1       Release of Collateral.  Subject to Section 2.3 hereof, Custodian will
release all, or any designated portion, of the Collateral held in the Collateral
Accounts as soon as reasonably practicable after receiving written instructions
or entitlement orders from Secured Party and Pledgor authorizing such release.

4.2       Release of Security Interest.  Secured Party agrees to notify the
Custodian promptly in writing when all obligations of Pledgor to Secured Party
secured by the Security Agreement have been fully paid and satisfied (and any
commitment of Secured Party to advance further amounts or credit thereunder has
been terminated) or Secured Party otherwise no longer claims any interest in the
Collateral in the Collateral Accounts, whichever is sooner; at which time the
Custodian shall have no further liabilities or responsibilities hereunder and
the Custodian’s obligations under this Agreement shall terminate.

5.         Duties and Services of Custodian.

(i)         Custodian agrees that it is acting as a “securities intermediary,”
as defined in Section 8‑102(a)(14) of the UCC, with respect to the Securities
Account and the Collateral credited thereto.  The Custodian agrees, with respect
to the Deposit Account, that it is acting as a “bank,” as defined in
Section 9‑102(a)(8) of the UCC.

(ii)       The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral Accounts except as and to the extent
expressly set forth in this Agreement.  The Custodian shall not be liable or
responsible for anything done or omitted to be done by it in good faith and in
the absence of bad faith, negligence or willful misconduct.

(iii)      Pledgor shall indemnify and hold the Custodian harmless with regard
to any losses or liabilities of the Custodian (including reasonable attorneys’
fees) imposed on or incurred by the Custodian arising out of any action or
omission of the Custodian under this Agreement, except for any such losses or
liabilities caused by the bad faith, negligence or willful misconduct of the
Custodian.

6.         Force Majeure.  The Custodian shall not be liable for delays, errors
or losses occurring by reason of circumstances beyond its control, including,
without limitation, acts of God, market disorder, terrorism, insurrection, war,
riots, failure of transportation or equipment, or failure of vendors,
communication or power supply.  In no event shall the Custodian be liable to any
person for indirect, consequential or special damages, even if the Custodian has
been advised of the possibility or likelihood of such damages (each, a “Force
Majeure Event”); provided,  however, that the Custodian shall (i) make
reasonably diligent efforts to mitigate the effects of any Force Majeure Event
and (ii) resume performance under this Agreement as soon as reasonably possible
after the cessation of such Force Majeure Event.

7.         Custodian Representations.  The Custodian agrees and confirms, as of
the date hereof, and at all times until the termination of this Agreement, that
it has not entered into, and until the termination of this Agreement will not
enter into, any agreement with any other person or entity relating to the
Collateral or the Collateral Accounts under which it has





-3-

--------------------------------------------------------------------------------

 



agreed to comply with entitlement orders (as defined in Section 8‑102(a)(8) of
the UCC) or other instructions of such other person or entity.

8.         Fees and Expenses of Custodian; Subordination of Security Interest.
 Pledgor hereby agrees to pay and reimburse the Custodian for any advances,
fees, costs, expenses (including, without limitation, reasonable attorneys’ fees
and costs) and disbursements that may be paid or incurred by the Custodian in
connection with this Agreement or the arrangement contemplated hereby.  The
Custodian agrees that any security interest, lien, encumbrance or other right
that the Custodian may have with respect to the Collateral or the Collateral
Accounts shall be subordinate to the security interest of Secured Party therein.

9.         Notices.  Any notice, instruction, entitlement order or other
instrument required to be given hereunder, or requests and demands to or upon
the respective parties hereto, shall be in writing and may be sent by hand, or
by facsimile transmission, email, telex, or overnight delivery by any recognized
delivery service, prepaid or, for termination of this Agreement only, by
certified or registered mail, and addressed as follows, or to such other address
as any party may hereafter notify the other respective parties hereto in
writing:

If to Secured Party, then:

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]
[ADDRESS]
Attention: 
Facsimile: 
Telephone:

If to Pledgor, then:

[NAME OF PLEDGOR]
[ADDRESS]
Attention: 
Facsimile: 
Telephone:

If to Custodian, then:

[NAME OF CUSTODIAN]
[ADDRESS]
Attention:
Facsimile:
Telephone:

10.       Amendment.  No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties hereto.

11.       Termination.  This Agreement shall continue in effect until Secured
Party has notified the Custodian in writing that this Agreement is to be
terminated.





-4-

--------------------------------------------------------------------------------

 



12.       Severability.  In the event any provision of this Agreement is held
illegal, void or unenforceable, the remainder of this Agreement shall remain in
effect.

13.       Governing Law.  This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.

14.       Headings.  Any headings appearing on this Agreement are for
convenience only and shall not affect the interpretation of any of the terms of
this Agreement.

15.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement.

16.       Successors; Assignment.  The Agreement will be binding upon the
parties and their respective successors and assigns.  This Agreement may not be
assigned without the written consent of all parties, and any attempted
assignment in violation this Section 16 shall be null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



-5-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C., STARWOOD PROPERTY
MORTGAGE SUB‑2-A, L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF CUSTODIAN]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

Date: _________________

[Name of Custodian]
[Address]
Attn:

RE:       [Name of Pledgor]

NOTICE OF EXCLUSIVE CONTROL

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of _____________, 201_ (the “Control Agreement”)  among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Accounts (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Accounts.

 

 

 

 

Very truly yours,

 

 

 

 

 

[Starwood Property Mortgage Sub‑2, L.L.C.,
Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 



A-1

--------------------------------------------------------------------------------

 



Exhibit B

TO

CONTROL AGREEMENT

DATED ___________ __, 2010

AUTHORIZED PERSONS FOR [SECURED PARTY].

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]:

 

 

 

Name

Telephone/Fax Number

Signature

1.

1.  Telephone:
Facsimile:

1.  _____________________

2.

2.  Telephone:
Facsimile:

2.  _____________________

3.

3.  Telephone:
Facsimile:

3.  _____________________

4. 

4.  Telephone:
Facsimile:

4.  _____________________

5. 

5.  Telephone:
Facsimile:

5.  ______________________

 

 

 

 

 

Authorized by:

 

 

 

as authorized agent of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood
Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 



B-1

--------------------------------------------------------------------------------

 



FORM OF ACCOUNT CONTROL AGREEMENT

(Securities Account Only)

Account Control Agreement dated as of _____________, 201_ (the “Agreement”),
among [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent] (“Secured Party”), [identify
underlying borrower] (“Pledgor”), and [identify custodian] (the “Custodian”).

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Account and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1.         Collateral Account.   All Collateral shall be identified and
segregated on the Custodian’s books and records under the name “[Name of
Pledgor] for the benefit of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood
Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]” (the
“Collateral Account”).  The Custodian shall treat all Collateral, including
without limitation cash, as financial assets under Article 8 of the Uniform
Commercial Code as in effect from time to time in The State of New York (the
“UCC”), and shall credit the Collateral to the Collateral Account.  The
Custodian represents that the Collateral Account is a “securities account” (as
defined in Section 8‑501(a) of the UCC).

2.         Account Control.

2.1       Security Interest.  This Agreement is intended by Secured Party and
Pledgor to grant “control” of the Collateral Account to Secured Party for
purposes of perfection of Secured Party’s security interest in such Collateral
pursuant to Article 8 and Article 9 of the UCC, and the Custodian hereby
acknowledges that it has been advised of Pledgor’s grant to Secured Party of a
security interest in the Collateral Account and all financial assets credited
thereto from time to time (collectively, the “Collateral”).  Notwithstanding
anything to the contrary in this Agreement, the Custodian will at all times
comply with entitlement orders (within the meaning of Sections 8‑102(a)(8) and
9‑106 of the UCC) received from Secured Party with respect to the Collateral
Accounts, without further consent of the Pledgor or any other person.

2.2       Control by Pledgor.  Unless and until the Custodian receives written
notice from Secured Party pursuant to Section 2.3 below instructing the
Custodian that Secured Party is exercising its right to exclusive control over
the Collateral Account, which notice is substantially in the form attached
hereto as Exhibit A (a “Notice of Exclusive Control”) the Custodian shall

 

 



 

--------------------------------------------------------------------------------

 



take all actions with respect to the Collateral in the Collateral Account upon
the joint instructions of Secured Party and Pledgor.

2.3       Control by Secured Party.

(i)         Secured Party agrees to provide the Custodian, in the form of
Exhibit B attached (as may be amended from time to time), the names and
signatures of authorized parties who may give notices, instructions, or
entitlement orders concerning the Collateral Account.  Other means of notice or
instruction may be used provided that Secured Party and the Custodian agree to
appropriate security procedures.  Upon receipt by the Custodian of a Notice of
Exclusive Control, the Custodian shall thereafter follow only the entitlement
orders of Secured Party with respect to the Collateral Account and shall comply
with any entitlement order (within the meaning of Sections 8‑102(a)(8) and 9‑106
of the UCC) received from Secured Party with respect thereto, without further
consent of Pledgor or any other person, and Custodian will not comply with
entitlement orders or instructions concerning the Collateral originated by
Pledgor without the prior written consent of Secured Party.

(ii)       The Custodian shall have no responsibility or liability to Pledgor
for complying with a Notice of Exclusive Control or complying with entitlement
orders originated by Secured Party concerning the Collateral Account.  The
Custodian shall have no duty to investigate or make any determination to verify
the existence of an event of default or compliance by either Secured Party or
Pledgor with applicable law or the Security Agreement, and the Custodian shall
be fully protected in complying with a Notice of Exclusive Control whether or
not Pledgor may allege that no such event of default or other like event exists.

3.         Distributions.  The Custodian shall, without further action by
Pledgor or Secured Party, credit to Collateral Account all interest, dividends
and other income received by the Custodian on the Collateral as additional
Collateral.

4.         Release of Collateral; Release of Security Interest.

4.1       Release of Collateral.  Subject to Section 2.3 hereof, Custodian will
release all, or any designated portion, of the Collateral held in the Collateral
Account as soon as reasonably practicable after receiving written instructions
or entitlement orders from Secured Party and Pledgor authorizing such release.

4.2       Release of Security Interest.  Secured Party agrees to notify the
Custodian promptly in writing when all obligations of Pledgor to Secured Party
secured by the Security Agreement have been fully paid and satisfied (and any
commitment of Secured Party to advance further amounts or credit thereunder has
been terminated) or Secured Party otherwise no longer claims any interest in the
Collateral in the Collateral Account, whichever is sooner; at which time the
Custodian shall have no further liabilities or responsibilities hereunder and
the Custodian’s obligations under this Agreement shall terminate.





-2-

--------------------------------------------------------------------------------

 



5.         Duties and Services of Custodian.

(i)         Custodian agrees that it is acting as a “securities intermediary,”
as defined in Section 8‑102(a)(14) of the UCC, with respect to the Collateral
Account and the Collateral credited thereto.

(ii)       The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral Account except as and to the extent
expressly set forth in this Agreement.  The Custodian shall not be liable or
responsible for anything done or omitted to be done by it in good faith and in
the absence of bad faith, negligence or willful misconduct.

(iii)      Pledgor shall indemnify and hold the Custodian harmless with regard
to any losses or liabilities of the Custodian (including reasonable attorneys’
fees) imposed on or incurred by the Custodian arising out of any action or
omission of the Custodian under this Agreement, except for any such losses or
liabilities caused by the bad faith, negligence or willful misconduct of the
Custodian.

6.         Force Majeure.  The Custodian shall not be liable for delays, errors
or losses occurring by reason of circumstances beyond its control, including,
without limitation, acts of God, market disorder, terrorism, insurrection, war,
riots, failure of transportation or equipment, or failure of vendors,
communication or power supply.  In no event shall the Custodian be liable to any
person for indirect, consequential or special damages, even if the Custodian has
been advised of the possibility or likelihood of such damages (each, a “Force
Majeure Event”); provided,  however, that the Custodian shall (i) make
reasonably diligent efforts to mitigate the effects of any Force Majeure Event
and (ii) resume performance under this Agreement as soon as reasonably possible
after the cessation of such Force Majeure Event.

7.         Custodian Representations.  The Custodian agrees and confirms, as of
the date hereof, and at all times until the termination of this Agreement, that
it has not entered into, and until the termination of this Agreement will not
enter into, any agreement with any other person or entity relating to the
Collateral or the Collateral Account under which it has agreed to comply with
entitlement orders (as defined in Section 8‑102(a)(8) of the UCC) or other
instructions of such other person or entity.

8.         Fees and Expenses of Custodian; Subordination of Security Interest.
 Pledgor hereby agrees to pay and reimburse the Custodian for any advances,
fees, costs, expenses (including, without limitation, reasonable attorneys’ fees
and costs) and disbursements that may be paid or incurred by the Custodian in
connection with this Agreement or the arrangement contemplated hereby.  The
Custodian agrees that any security interest, lien, encumbrance or other right
that the Custodian may have with respect to the Collateral or the Collateral
Account shall be subordinate to the security interest of Secured Party therein.

9.         Notices.  Any notice, instruction, entitlement order or other
instrument required to be given hereunder, or requests and demands to or upon
the respective parties hereto, shall be in writing and may be sent by hand, or
by facsimile transmission, email, telex, or overnight delivery by any recognized
delivery service, prepaid or, for termination of this





-3-

--------------------------------------------------------------------------------

 



Agreement only, by certified or registered mail, and addressed as follows, or to
such other address as any party may hereafter notify the other respective
parties hereto in writing:

If to Secured Party, then:

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]
[ADDRESS]
Attention: 
Facsimile: 
Telephone:

If to Pledgor, then:

[NAME OF PLEDGOR]
[ADDRESS] 
Attention: 
Facsimile: 
Telephone:

If to Custodian, then:

[NAME OF CUSTODIAN]
[ADDRESS]
Attention:
Facsimile:
Telephone:

10.       Amendment.  No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties hereto.

11.       Termination.  This Agreement shall continue in effect until Secured
Party has notified the Custodian in writing that this Agreement is to be
terminated.

12.       Severability.  In the event any provision of this Agreement is held
illegal, void or unenforceable, the remainder of this Agreement shall remain in
effect.

13.       Governing Law.  This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.

14.       Headings.  Any headings appearing on this Agreement are for
convenience only and shall not affect the interpretation of any of the terms of
this Agreement.





-4-

--------------------------------------------------------------------------------

 



15.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement.

16.       Successors; Assignment.  The Agreement will be binding upon the
parties and their respective successors and assigns.  This Agreement may not be
assigned without the written consent of all parties, and any attempted
assignment in violation this Section 16 shall be null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



-5-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C., STARWOOD PROPERTY
MORTGAGE SUB‑2-A, L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF CUSTODIAN]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

Date:  _________________

[Name of Custodian]
[Address]
Attn:

RE:       [Name of Pledgor]

NOTICE OF EXCLUSIVE CONTROL

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of _____________, 201_ (the “Control Agreement”) among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Account (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Account.

 

 

 

 

Very truly yours,

 

 

 

 

 

[Starwood Property Mortgage Sub‑2, L.L.C.,
Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 



A-1

--------------------------------------------------------------------------------

 



Exhibit B

TO

CONTROL AGREEMENT

DATED ___________ __, ____

AUTHORIZED PERSONS FOR [SECURED PARTY].

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]:

Name

Telephone/Fax Number

Signature

1.

1.  Telephone:
Facsimile:

1.  _____________________

2.

2.  Telephone:
Facsimile:

2.  _____________________

3.

3.  Telephone:
Facsimile:

3.  _____________________

4. 

4.  Telephone:
Facsimile:

4.  _____________________

5. 

5.  Telephone:
Facsimile:

5.  ______________________

 

 

Authorized by:

 

 

 

as authorized agent of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood
Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT G-2

[Reserved]





 

--------------------------------------------------------------------------------

 



EXHIBIT  H

[Reserved]





 

--------------------------------------------------------------------------------

 



EXHIBIT I

[Reserved]





 

--------------------------------------------------------------------------------

 



EXHIBIT J

FORM OF FUTURE FUNDING CONFIRMATION

[    ] [  ], 20[  ]

Wells Fargo Bank, N.A.
One Wells Fargo Center
301 South College Street
MAC D1053-125, 12th Floor
Charlotte, North Carolina  28202

Attention:  Karen Whittlesey

Re:      Sixth Amended and Restated Master Repurchase and Securities Contract
dated as of April 10, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time the “Agreement”), between Starwood
Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Seller 2-A”), SPT CA Fundings 2, LLC (“SPT Seller” and,
together with Seller 2 and Seller 2-A, the “Seller”), and Wells Fargo Bank, N.A.
(“Buyer”)

Ladies and Gentlemen:

This is a Future Funding Confirmation (as this and other terms used but not
defined herein are defined in the Agreement) executed and delivered by [Seller
2] [Seller 2-A] and Buyer pursuant to Section 3.10 of the Agreement.  [Seller 2]
[Seller 2-A] and Buyer hereby confirm and agree that as of the Future Funding
Date and upon the other terms specified below, Buyer shall advance funds to
Seller, or at the request of Seller, to the borrower identified below related to
the Purchased Assets identified below.

Seller (please select):

[Seller 2] [Seller 2-A]

 

 

Related Purchased Asset:

________________________

 

 

Market Value:

$_______________________

 

 

Purchase Date Debt Yield:

[____]%

 

 

Applicable Percentage:

_____%

 

 

Maximum Applicable Percentage:

_____%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 





 

--------------------------------------------------------------------------------

 



 

 

Future Funding Date:

[    ] [  ], 20[  ]

 

 

Outstanding principal balance

 

prior to future advance:

$_______________________

 

 

Future advance amount to

 

Underlying Obligor:

$_______________________

 

 

Outstanding principal balance

 

after future advance:

$_______________________

 

 

Purchase Price prior to

 

Future Funding Amount:

$_______________________

 

 

Purchase Price after

 

Future Funding Amount:

$_______________________

 

 

Future Funding Amount:

$_______________________

 

 

Borrower:

________________________

 

Seller hereby certifies as follows, on and as of the above Future Funding Date
with respect to the Purchased Asset described in this Confirmation:

1.         All of the conditions precedent in Section 3.10 of the Agreement have
been satisfied.

2.         Except as specified in Appendix 1 hereto, Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset) that it can make with
respect to such Asset.

 

Seller:

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB‑2,

 

L.L.C.]

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2-A,

 

L.L.C.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:





 

--------------------------------------------------------------------------------

 



 

 

 

 

Buyer:

 

 

 

Acknowledged and Agreed:

 

 

 

Wells Fargo Bank, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 



Appendix 1

Exceptions to Representations and Warranties





 

--------------------------------------------------------------------------------

 



EXHIBIT K

FORM OF CERTIFICATE OF RESPONSIBLE OFFICER OF

[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.] [STARWOOD PROPERTY MORTGAGE SUB-2,
L.L.C.]

April 10, 2019

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28202

Re:      Sixth Amended and Restated Master Repurchase and Securities Contract
dated as of April 10, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time the “Agreement”) among Starwood
Property Mortgage Sub-2, L.L.C. [(“Seller”)], Starwood Property Mortgage
Sub-2-A, L.L.C. [(“Seller”)], SPT CA Fundings 2, LLC and Wells Fargo Bank,
National Association (“Buyer”)

Ladies and Gentlemen:

The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of Seller, certifies the following to Buyer on behalf of
Seller in accordance with Section 6.01(a) of the Agreement:

(b)        the representations and warranties contained in Article 7 of the
Agreement are true and correct on and as of the date of this certificate;

(c)        no Default or Event of Default exists or would result from the
execution or performance of the Agreement; and

(d)        there has occurred since [__________], 2019, no event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

All capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to them in the Agreement.

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



 

 

RESPONSIBLE OFFICER:

 

 

 

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------

 



EXHIBIT L

[Reserved]





 

--------------------------------------------------------------------------------

 



ANNEX 1

BUYER’S LOCATION

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina  28202

Attention: H. Lee Goins III

SELLER’S LOCATION

Starwood Property Mortgage Sub-2, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

Starwood Property Mortgage Sub-2-A, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

SPT CA Fundings 2, LLC

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

 

--------------------------------------------------------------------------------